  UNITED
Case      STATES BANKRUPTCY
     19-13448-VFP            COURT
                  Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                                     Desc Main
  DISTRICT OF NEW JERSEY Document     Page 1 of 125
     Caption in Compliance with D.N.J. LBR 9004-1


     LOWENSTEIN SANDLER LLP
     Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
     Michael S. Etkin, Esq. (metkin@lowenstein.com)
     Paul Kizel, Esq. (pkizel@lowenstein.com)
     Wojciech F. Jung, Esq. (wjung@lowenstein.com)                              Order Filed on April 16, 2019
     Philip J. Gross, Esq. (pgross@lowenstein.com)                              by Clerk
                                                                                U.S. Bankruptcy Court
     One Lowenstein Drive                                                       District of New Jersey
     Roseland, New Jersey 07068
     (973) 597-2500 (Telephone)
     (973) 597-2400 (Facsimile)

     Counsel to the Debtors and
     Debtors-in-Possession


     In re:                                                         Chapter 11

     ACETO CORPORATION, et al.,1                                    Case No. 19-13448 (VFP)

                             Debtors.                               (Jointly Administered)


      ORDER (A) AUTHORIZING AND APPROVING THE SALE OF SUBSTANTIALLY
     ALL ASSETS COMPRISING THE DEBTORS’ CHEMICAL PLUS BUSINESS FREE
           AND CLEAR OF ALL CLAIMS, LIENS, RIGHTS, INTERESTS, AND
       ENCUMBRANCES, (B) AUTHORIZING THE DEBTORS TO PERFORM THEIR
     OBLIGATIONS UNDER THE PURCHASE AGREEMENT, (C) AUTHORIZING AND
     APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
          CONTRACTS AND UNEXPIRED LEASES RELATED THERETO, AND
                            (D) GRANTING RELATED RELIEF
              The relief set forth on the following pages, numbered two (2) through forty-three

(43), is hereby ORDERED.

 DATED: April 16, 2019




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
 Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
 Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).

 25441/53
 04/16/2019 204083331.7
Case 19-13448-VFP          Doc 429      Filed 04/16/19 Entered 04/16/19 16:01:01                  Desc Main
                                      Document      Page 2 of 125
 Page:    2
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

         Upon the motion [Docket No. 45] (the “Sale Motion”), of the above-captioned debtors

 and debtors in possession (collectively, the “Debtors”), seeking entry of an order (this “Sale

 Order”), pursuant to sections 105, 363 and 365 of title 11 of the United States Code (the

 “Bankruptcy Code”), Rules 2002, 6004 and 6006 of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”), and Rules 6004-1, 6004-2 and 6004-3 of the Local Rules of the

 United States Bankruptcy Court for the District of New Jersey (the “Local Rules”),

 (a) authorizing and approving the Debtors’ entry into and performance under the terms and

 conditions of that certain Amended and Restated Asset Purchase Agreement, dated as of April

 14, 2019 (together with the schedules and/or exhibits thereto and all related documents, and as

 may be amended, supplemented or otherwise modified from time to time after the date hereof in

 accordance with paragraph 40 of this Sale Order, the “Purchase Agreement”),2 attached hereto as

 Exhibit 1, by and among Aceto Corporation, Aceto Agricultural Chemicals Corporation and

 Aceto Realty LLC (each a “Seller”, and together, the “Sellers”) and NMC Atlas, L.P. (together

 with its subsidiaries and permitted assignees under the Purchase Agreement, the “Buyer”), and

 all other Ancillary Documents (as defined in the Purchase Agreement) (together with the

 Purchase Agreement, the “Transaction Documents”), (b) authorizing and approving the sale

 (collectively, and including all actions taken or required to be taken in connection with the

 implementation and consummation of the Purchase Agreement, the “Sale”) of the Purchased

 2
  Capitalized terms used but not otherwise defined herein have the meaning given to such terms in the Purchase
 Agreement or Bidding Procedures Order (as defined herein), as applicable.


                                                     -2-
Case 19-13448-VFP        Doc 429     Filed 04/16/19 Entered 04/16/19 16:01:01            Desc Main
                                   Document      Page 3 of 125
 Page:    3
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Assets (as defined in the Purchase Agreement) free and clear of all Liens, Claims and other

 Liabilities, except to the extent set forth in the Purchase Agreement, and the assumption of the

 Assumed Liabilities to the extent set forth in the Purchase Agreement upon the closing of the

 Sale (the “Closing”), (c) authorizing the assumption and assignment of certain of the Sellers’ (as

 applicable) executory contracts and unexpired leases related thereto as set forth on the applicable

 schedules of the Purchase Agreement (each, a “Buyer Assumed Agreement,” and, collectively,

 the “Buyer Assumed Agreements”), upon the Closing, subject to payment by the Buyer of all

 costs necessary to cure any defaults arising under any Buyer Assumed Agreement to the extent

 required by section 365(b) of the Bankruptcy Code, and (d) granting related relief, all as more

 fully set forth in the Sale Motion; and this Court having entered the Order (A) Approving

 Bidding Procedures in Connection with the Sale of Substantially All Assets Comprising the

 Debtors’ Chemical Plus Business, (B) Authorizing and Approving Bid Protections;

 (C) Approving Procedures for the Assumption and Assignment of Certain Executory Contracts

 and Unexpired Leases; (D) Scheduling a Sale Hearing; (E) Approving the Form and Manner of

 Notice Thereof; and (F) Granting Related Relief [Docket No. 142] (the “Bidding Procedures

 Order”); and the Debtors having conducted an auction (the “Auction”) for the Purchased Assets;

 and the Debtors, in consultation with the Consultation Parties (as defined in the Bidding

 Procedures), having determined that the Buyer has submitted the highest or otherwise best bid

 for the Purchased Assets and determined that the Buyer is the Successful Bidder and that LBB



                                                 -3-
Case 19-13448-VFP         Doc 429     Filed 04/16/19 Entered 04/16/19 16:01:01              Desc Main
                                    Document      Page 4 of 125
 Page:    4
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Specialties Intermediate Holding Company LLC is the Back-Up Bidder (as defined in the

 Bidding Procedures), in accordance with the Bidding Procedures; and the Court having

 conducted a hearing on the Sale Motion (the “Sale Hearing”) on April 16, 2019, at which time all

 interested parties were offered an opportunity to be heard with respect to the Sale Motion; and

 the Court having reviewed and considered the Sale Motion, the Purchase Agreement, and any

 and all objections to the Sale, the Purchase Agreement and the other Transaction Documents

 filed in accordance with the Bidding Procedures Order; and the Court having heard statements of

 counsel and the evidence presented in support of the relief requested in the Sale Motion at the

 Sale Hearing and in the Declaration of Rebecca A. Roof in Support of First Day Relief [Docket

 No. 19] and Declaration of Mark Buschmann in Support of Debtors’ Motion to Approve Bidding

 Procedures in Connection With the Sale of Substantially all Assets Comprising the Debtors’

 Chemical Plus Business [Docket No. 45-7]; and it appearing that due notice of the Sale Motion,

 the Sale Hearing, the Purchase Agreement, and the Sale has been provided; and it appearing that

 the relief requested in the Sale Motion is in the best interests of the Debtors, their estates, their

 stakeholders, and all other parties in interest; and it appearing that the Court has jurisdiction over

 this matter; and it appearing that the legal and factual bases set forth in the Sale Motion and at

 the Sale Hearing establish just cause for the relief granted herein; and after due deliberation, it is

 hereby




                                                  -4-
Case 19-13448-VFP        Doc 429     Filed 04/16/19 Entered 04/16/19 16:01:01            Desc Main
                                   Document      Page 5 of 125
 Page:    5
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

        FOUND, CONCLUDED, AND DETERMINED THAT:

                              Jurisdiction, Venue, and Final Order

        A.      This Court has jurisdiction to hear and determine the Sale Motion pursuant to 28

 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

 proper in this District and in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      This Sale Order constitutes a final and appealable order within the meaning of 28

 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d) or any other

 applicable Bankruptcy Rule, and to any extent necessary under Bankruptcy Rule 9014 and

 Federal Rule of Civil Procedure 54(b), as made applicable by Bankruptcy Rule 7054, the Court

 expressly finds that there is no just reason for delay in the implementation of this Sale Order and

 the terms and conditions of this Sale Order should be immediately effective and enforceable

 upon its entry, and expressly directs entry of judgment as set forth herein.

        C.      The findings and conclusions set forth herein constitute the Court’s findings of

 fact and conclusions of law pursuant to Bankruptcy Rule 7052 made applicable to this

 proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of fact

 constitute conclusions of law, they are adopted as such. To the extent any of the following

 conclusions of law constitute findings of fact, they are adopted as such.




                                                 -5-
Case 19-13448-VFP          Doc 429     Filed 04/16/19 Entered 04/16/19 16:01:01           Desc Main
                                     Document      Page 6 of 125
 Page:    6
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

             Notice of the Sale Motion, Auction, Sale Hearing, Purchase Agreement and
                                       Sale and the Cure Costs

         D.       As evidenced by declarations and/or affidavits of service and publication

 previously filed with this Court [see Docket Nos. 78, 188, 200 and 209], proper, timely,

 adequate, and sufficient notice of the Sale Motion, the Auction, the Sale Hearing, the Purchase

 Agreement, and the Sale has been provided in accordance with sections 102(1), 363, and 365 of

 the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9007 and 9014. The Debtors have

 complied with all obligations to provide notice of the Sale Motion, the Auction, the Sale

 Hearing, the Purchase Agreement, and the Sale as required by the Bidding Procedures Order.

 The foregoing notice was good, sufficient, and appropriate under the circumstances, and no other

 or further notice of the Sale Motion, the Auction, the Sale Hearing, the Purchase Agreement, or

 the Sale is required. With respect to entities whose identities are not reasonably ascertained by

 the Debtors, publication of the Sale Notice (as defined in the Sale Motion) in The New York

 Times on March 20, 2019, as evidenced by the Affidavit of Publication filed on March 20, 2019

 [Docket No. 188] was sufficient and reasonably calculated under the circumstances to reach such

 entities.

         E.       A reasonable opportunity to object or to be heard regarding the relief requested in

 the Sale Motion was afforded to all interested persons and entities.

         F. In accordance with the Bidding Procedures Order, the Debtors have served a notice of

 their intent to assume and assign the Buyer Assumed Agreements and of the Cure Costs upon


                                                  -6-
Case 19-13448-VFP       Doc 429     Filed 04/16/19 Entered 04/16/19 16:01:01          Desc Main
                                  Document      Page 7 of 125
 Page:    7
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 each counterparty to a Buyer Assumed Agreement as set forth in the Notice of Potential

 Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection with

 Proposed Sale of Certain Assets of the Debtors Relating to the Chemical Plus Business [Docket

 No. 210], Supplement to Notice of Potential Assumption and Assignment of Executory Contracts

 and Unexpired Leases in Connection with Proposed Sale of Certain Assets of the Debtors

 Relating to the Chemical Plus Business [Docket No. 223], First Supplemental Notice of Potential

 Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection with

 Proposed Sale of Certain Assets of the Debtors Relating to the Chemical Plus Business [Docket

 No. 222] and Second Supplemental Notice of Potential Assumption and Assignment of Executory

 Contracts and Unexpired Leases in Connection with Proposed Sale of Certain Assets of the

 Debtors Relating to the Chemical Plus Business [Docket No. 371] (the “Second Supplemental

 Cure Notice”) (each a “Cure Notice” and collectively, the “Cure Notices”). The Cure Notices

 reflect the amounts the Debtors proposed as the costs (each a “Cure Cost”) necessary to cure any

 defaults under each Buyer Assumed Agreement. The service and provision of such notice was

 good, sufficient, and appropriate under the circumstances and no further notice need be given in

 respect of assumption and assignment of the Buyer Assumed Agreements or establishing a Cure

 Cost for the respective Buyer Assumed Agreements. Counterparties to the Buyer Assumed

 Agreements have been provided with an adequate opportunity to object to assumption and

 assignment of the applicable Buyer Assumed Agreements and the Cure Costs set forth in the



                                               -7-
Case 19-13448-VFP        Doc 429     Filed 04/16/19 Entered 04/16/19 16:01:01           Desc Main
                                   Document      Page 8 of 125
 Page:    8
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Cure Notices (including objections related to the adequate assurance of future performance and

 objections based on whether applicable law excuses the counterparty from accepting

 performance by, or rendering performance to, the Buyer for purposes of section 365(c)(1) of the

 Bankruptcy Code). All objections, responses, or requests for adequate assurance in connection

 with the assumption and assignment of the Buyer Assumed Agreements that are not adjourned as

 set forth in this Sale Order or as otherwise set forth on the record at the Sale Hearing have been

 resolved, overruled, or denied, as applicable, except with respect to Buyer Assumed Agreements

 listed in the Second Supplemental Cure Notice, for which the objection deadline is April 22,

 2019 and a hearing, if necessary, will be held on April 30, 2019 at 10:00 a.m. (ET).

                                     Highest and Best Offer

        G.      As demonstrated by the evidence proffered or adduced at the Sale Hearing, and

 the representations of counsel made on the record at the Sale Hearing, the Debtors conducted a

 sale process in accordance with, and have, along with the Buyer, complied in all material

 respects with, the Bidding Procedures Order and afforded a full, fair, and reasonable opportunity

 for any interested party to make a higher or otherwise better offer to purchase the Purchased

 Assets and assume the Assumed Liabilities.

        H.      (i) The Debtors and their advisors engaged in a robust and extensive marketing

 and sale process, both prior to the commencement of these Chapter 11 Cases and through the

 post-petition sale process in accordance with the Bidding Procedures Order and the sound




                                                -8-
Case 19-13448-VFP         Doc 429      Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                     Document      Page 9 of 125
 Page:    9
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 exercise of the Debtors’ business judgment; (ii) the Debtors conducted a fair and open sale

 process; (iii) the sale process, the Bidding Procedures, and the Auction were non-collusive, duly

 noticed, and provided a full, fair, reasonable, and adequate opportunity for any entity that either

 expressed an interest in acquiring the Purchased Assets, or who the Debtors believed may have

 had an interest in acquiring the Purchased Assets, to make an offer to purchase the Debtors’

 assets, including, without limitation the Purchased Assets; (iv) the Debtors and the Buyer have

 negotiated and undertaken their roles leading to the entry into the Purchase Agreement in a

 diligent, non-collusive, fair, reasonable, and good faith manner; (v) the sale process conducted in

 good faith by the Debtors pursuant to the Bidding Procedures Order and the Bidding Procedures

 resulted in the highest or otherwise best value for the Purchased Assets for the Debtors and their

 estates, was in the best interests of the Debtors, their creditors, and all parties in interest; and (vi)

 the Committee properly exercised its fiduciary duties in connection with the sale process and the

 Sale. There is no legal or equitable reason to delay consummation of the Purchase Agreement

 and the transactions contemplated therein.

         I.      The Debtors have determined, in a valid and sound exercise of their business

 judgment and in consultation with their advisors and the Consultation Parties, that the next

 highest or otherwise best Qualified Bid (the “Designated Back-Up Bid”) for the Purchased

 Assets was that of LBB Specialties Intermediate Holding Company LLC (the “Designated Back-

 Up Bidder”).



                                                    -9-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                  Desc Main
                                 Document    Page 10 of 125
 Page:    10
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

        J.      Approval of the Sale Motion and the Purchase Agreement, and the consummation

 of the Sale contemplated thereby, is in the best interests of the Debtors, their respective creditors,

 estates, and other parties in interest. The Debtors have demonstrated good, sufficient, and sound

 business reasons and justifications for entering into the Sale and the performance of their

 obligations under the Purchase Agreement.

        K.      The consummation of the Sale outside a plan of reorganization pursuant to the

 Purchase Agreement neither impermissibly restructures the rights of the Debtors’ creditors nor

 impermissibly dictates the terms of a plan of reorganization or liquidation for the Debtors. The

 Sale does not constitute a sub rosa chapter 11 plan.

        L.      Entry of an order approving the Purchase Agreement and all the provisions

 thereof is a necessary condition precedent to Buyer’s consummation of the Sale, as set forth in

 the Purchase Agreement.

                                        Good Faith of Buyer

        M.      The consideration to be paid by the Buyer under the Purchase Agreement was

 negotiated at arm’s-length, in good faith and without collusion pursuant to section 363(m) of the

 Bankruptcy Code and constitutes reasonably equivalent value and fair and adequate

 consideration for the Purchased Assets. Specifically: (i) the Buyer recognized that the Debtors

 were free to deal with any other party interested in purchasing the Purchased Assets; (ii) the

 Buyer complied in all respects with the applicable provisions of the Bidding Procedures Order in




                                                 -10-
Case 19-13448-VFP       Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01              Desc Main
                               Document    Page 11 of 125
 Page:    11
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 negotiating and entering into the Purchase Agreement and the other Transaction Documents, and

 the Purchase Agreement, the other Transaction Documents and the transactions described therein

 comply with the Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the

 competitive bid procedures set forth in the Bidding Procedures Order; (iv) all payments made or

 to be made by the Buyer in connection with the Sale have been disclosed in the Purchase

 Agreement; (v) no common identity of directors, officers or controlling stockholders exists

 among the Buyer and the Debtors and Buyer is not an “insider” or “affiliate” of the Debtors, as

 those terms are defined in the Bankruptcy Code; (vi) the negotiation and execution of the

 Purchase Agreement and the other Transaction Documents were at arm’s-length and in good

 faith without collusion or fraud, and at all times each of the Buyer and the Debtors were

 represented by competent counsel of their choosing; and (vii) the Buyer has not acted in a

 collusive manner with any person and at all times acted in good faith and reasonably. The Buyer

 will be acting in good faith within the meaning of section 363(m) of the Bankruptcy Code in

 closing the transactions contemplated by the Purchase Agreement and the other Transaction

 Documents. The terms and conditions set forth in the Purchase Agreement are fair and

 reasonable under the circumstances and were not entered into for the purpose of, nor do they

 have the effect of, hindering, delaying, or defrauding the Debtors or their creditors under any

 applicable laws.




                                              -11-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                 Document    Page 12 of 125
 Page:    12
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

        N.      The Debtors and the Buyer, and each of their respective management, boards of

 directors, members, officers, directors, employees, agents, and representatives, have acted in

 good faith in connection with negotiations and entry into the Purchase Agreement. The Purchase

 Agreement and the other Transaction Documents, and each of the transactions contemplated

 therein, were negotiated, proposed, and entered into by the Debtors and the Buyer in good faith,

 without collusion or fraud, and from arm’s-length bargaining positions. The Buyer is a “good

 faith purchaser” within the meaning of section 363(m) of the Bankruptcy Code, and, as such, is

 entitled to all the protections afforded thereby.

                                      No Fraudulent Transfer

        O.      The consideration provided by the Buyer pursuant to the Purchase Agreement for

 its purchase of the Purchased Assets and the assumption of the Assumed Liabilities constitutes

 reasonably equivalent value and fair consideration under the Bankruptcy Code, the Uniform

 Voidable Transactions Act, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent

 Transfer Act, and under the laws of the United States, all states, territories, possessions, and the

 District of Columbia.

        P.      Neither the Buyer nor its past, present and future subsidiaries, parents, divisions,

 affiliates, agents, representatives, insurers, attorneys, successors and assigns, nor any of its nor

 their respective directors, managers, officers, employees, shareholders, members, agents,

 representatives, attorneys, contractors, subcontractors, independent contractors, owners,




                                                     -12-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                Document    Page 13 of 125
 Page:    13
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 insurance companies or partners (each, a “Buyer Party”) is a continuation of the Debtors or their

 respective estates and no Buyer Party is holding itself out to the public as a continuation of the

 Debtors or their respective estates and the Sale does not amount to a consolidation, merger, or de

 facto merger of the Buyer (or any other Buyer Party) and the Debtors.

                                        Validity of Transfer

        Q.      Each Seller’s board of directors has authorized the execution and delivery of the

 Purchase Agreement and the Sale of the Purchased Assets to the Buyer. The Debtors (i) have full

 corporate power and authority to execute and deliver the Purchase Agreement and all other

 documents contemplated thereby, as applicable, (ii) have all of the power and authority

 necessary to consummate the Sale, and (iii) have taken all action necessary to authorize and

 approve the Purchase Agreement and to consummate the Sale, and no further consents or

 approvals, other than those expressly provided for in the Purchase Agreement, are required for

 the Debtors to consummate the transactions contemplated by the Purchase Agreement. The

 Purchased Assets constitute property of the Debtors’ estates within the meaning of section 541(a)

 of the Bankruptcy Code and title thereto is presently vested in the Debtors’ estates.

                                     Section 363(f) Is Satisfied

        R.      The Sale of the Purchased Assets to the Buyer and the assumption and assignment

 to the Buyer of the Buyer Assumed Agreements (including Buyer’s payment of any Cure Costs

 and/or funding of an escrow account with respect to any disputed Cure Costs in accordance with




                                                -13-
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                     Desc Main
                                  Document    Page 14 of 125
 Page:    14
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 paragraph 23 hereof) under the terms of the Purchase Agreement meets the applicable provisions

 of section 363(f) of the Bankruptcy Code such that the Sale of the Purchased Assets will be free

 and clear of all Liens, Claims and other Liabilities, whether known or unknown, and will not

 subject any Buyer Party to any liability for any Liens, Claims or other Liabilities whatsoever

 (including, without limitation, under any theory of equitable law, antitrust, or successor or

 transferee liability), except as expressly provided in the Purchase Agreement with respect to

 Assumed Liabilities. All holders of Liens, Claims or other Liabilities who did not object, or

 withdrew their objections to the Sale, are deemed to have consented to the Sale pursuant to

 section 363(f)(2) of the Bankruptcy Code, and all holders of Liens, Claims or other Liabilities

 are adequately protected—thus satisfying section 363(e) of the Bankruptcy Code—by having

 their Liens, Claims or other Liabilities, if any, attach to the proceeds of the Sale ultimately

 attributable to the property against or in which they assert Liens, Claims or other Liabilities, in

 the same order of priority and with the same validity, force, and effect that such holder had prior

 to the Sale, subject to any rights, claims, and defenses of the Debtors or their estates, as

 applicable. Those holders of Liens, Claims or other Liabilities who did object and that have an

 interest in the Purchased Assets fall within one or more of the other subsections of section 363(f)

 of the Bankruptcy Code.

         S.      The transfer of the Purchased Assets to the Buyer under the Purchase Agreement

 will be a legal, valid, and effective transfer of all of the legal, equitable, and beneficial right, title,



                                                    -14-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                  Desc Main
                                Document    Page 15 of 125
 Page:    15
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 and interest in and to the Purchased Assets free and clear of all Liens, Claims and other

 Liabilities, except as expressly provided in the Purchase Agreement. The Sellers may sell their

 interests in the Purchased Assets free and clear of all Liens, Claims and other Liabilities; in each

 case, one or more of the standards set forth in section 363(f) has been satisfied. The Buyer would

 not have entered into the Purchase Agreement and Transaction Documents and would not

 consummate the transactions contemplated thereby, including, without limitation, the Sale and

 the assumption and assignment of the Buyer Assumed Agreements (i) if the transfer of the

 Purchased Assets were not, except as otherwise expressly provided in the Purchase Agreement,

 free and clear of all Liens, Claims and other Liabilities of any kind or nature whatsoever,

 including, without limitation, rights or claims based on any successor, transferee, derivative or

 vicarious liability or any similar theory and/or applicable state or federal law or otherwise,

 whether at this time known or unknown, or (ii) if the Buyer or any of its affiliates or designees

 would, or in the future could, be liable for any interests or other Liabilities, including, without

 limitation, rights or claims based on any successor, transferee, derivative or vicarious liability or

 any similar theory and/or applicable state or federal law or otherwise, in each case subject only

 to the Assumed Liabilities and expressly excluding the Excluded Liabilities. Not transferring the

 Purchased Assets free and clear of all Liens, Claims and other Liabilities of any kind or nature

 whatsoever, except as otherwise expressly provided in the Purchase Agreement, including,

 without limitation, rights or claims based on any successor, transferee, derivative or vicarious



                                                 -15-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                 Document    Page 16 of 125
 Page:    16
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 liability or any similar theory and/or applicable state or federal law or otherwise (subject only to

 the Assumed Liabilities), would adversely impact the Debtors’ efforts to maximize the value of

 their estates.

                  Assumption and Assignment of the Buyer Assumed Agreements

         T.       The assumption and assignment of the Buyer Assumed Agreements pursuant to

 the terms of this Sale Order are integral to the Purchase Agreement, are in the best interests of

 the Debtors and their respective estates, creditors, and other parties in interest, and represent the

 reasonable exercise of sound and prudent business judgment by the Debtors.

         U.       The Debtors have met all requirements of section 365(b) and (f) of the

 Bankruptcy Code for assumption and assignment of each of the Buyer Assumed Agreements.

 The Buyer and/or the Debtors have (i) cured and/or provided adequate assurance of cure

 (including through Buyer’s payment of any Cure Costs and/or funding of an escrow account with

 respect to any disputed Cure Costs in accordance with paragraph 23 hereof) of any default

 existing prior to the Closing under all of the Buyer Assumed Agreements within the meaning of

 section 365(b)(1)(A) of the Bankruptcy Code, (ii) provided compensation or adequate assurance

 of compensation to any counterparty for actual pecuniary loss to such party resulting from a

 default prior to the Closing under any of the Buyer Assumed Agreements within the meaning of

 section 365(b)(1)(B) of the Bankruptcy Code, and (iii) provided adequate assurance of future

 performance within the meaning of section 365(b)(1)(C) of the Bankruptcy Code. The Buyer has




                                                 -16-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                   Desc Main
                                 Document    Page 17 of 125
 Page:    17
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 provided adequate assurance of future performance within the meaning of sections 365(b)(1)(C)

 and 365(f)(2)(B) and in accordance with the Bidding Procedures to the extent that any such

 assurance is required and not waived by the counterparties to such Buyer Assumed Agreements.

        V.      At any time prior to the Closing and prior to the rejection of an executory contract

 or unexpired lease, the Debtors shall have the right, upon request of the Buyer and in accordance

 with the Bidding Procedures Order, to serve a Supplemental Cure Notice upon any non-Debtor

 counterparty thereto indicating the Debtors’ intent to assume and assign (but not reject) such

 executory contract or unexpired lease. The objection deadline for all Buyer Assumed

 Agreements, other than those subject to the Second Supplemental Cure Notice, lapsed on April

 5, 2019. Objections, if any, to the proposed assumption and assignment or the Cure Cost

 proposed in any Supplemental Cure Notice with respect thereto, must (i) be in writing,

 (ii) comply with the applicable provisions of the Bankruptcy Rules and the Local Rules,

 (iii) state with specificity the nature of the objection and, if the objection pertains to the proposed

 Cure Cost, the correct Cure Cost alleged by the objecting counterparty, together with any

 applicable and appropriate documentation in support thereof, and (iv) be filed with the Court and

 served upon counsel to the Debtors and counsel to the Buyer so as to be actually received on or

 before the deadline set forth in the applicable Supplemental Cure Notice, which shall be no

 earlier than ten (10) calendar days after service thereof.        If the parties cannot agree on a

 resolution of any such objection, the Debtors will seek an expedited hearing before the Court to



                                                  -17-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                  Desc Main
                                Document    Page 18 of 125
 Page:    18
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 determine the Cure Cost or other matter in dispute and approve the assumption and assignment

 of such executory contract or unexpired lease to Buyer. If no objection is filed prior to the

 applicable objection deadline, then the counterparties will be deemed to have consented

 (including consent under Section 365(c)(1) of the Bankruptcy Code) to the assumption and

 assignment to Buyer and the Cure Cost, and such assumption and assignment to Buyer and the

 Cure Cost shall be deemed approved by this Sale Order without further order of this Court.

        W.      Except as provided in the Purchase Agreement, the (i) transfer of the Purchased

 Assets to the Buyer and (ii) assignment to the Buyer of the Buyer Assumed Agreements, will not

 subject the Buyer to any liability whatsoever that arises, or is based on conduct of any Seller that

 occurred, prior to the Closing or by reason of such transfer under the laws of the United States,

 any state, territory, or possession thereof, or the District of Columbia, based, in whole or in part,

 directly or indirectly, on any theory of law or equity, including, without limitation, any theory of

 equitable law, any theory of antitrust, successor, transferee, derivative, or vicarious liability or

 any similar theory and/or applicable state or federal law or otherwise.

                                      Prompt Consummation

        X.      Based on the record of the Sale Hearing, and for the reasons stated on the record

 at the Sale Hearing, the sale of the Purchased Assets must be approved and consummated

 promptly to preserve the value of the Purchased Assets. Time, therefore, is of the essence in

 effectuating the Purchase Agreement. As such, the Debtors and the Buyer intend to close the sale




                                                 -18-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01               Desc Main
                                 Document    Page 19 of 125
 Page:    19
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 of the Purchased Assets as soon as reasonably practicable. The Debtors have demonstrated

 compelling circumstances and a good, sufficient, and sound business purpose and justification

 for the immediate approval and consummation of the Purchase Agreement. Accordingly, there is

 sufficient cause to waive the stay provided in Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d) or

 any other applicable Bankruptcy Rule.

 NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

                                         General Provisions

        1.      The Sale Motion is GRANTED to the extent set forth herein.

        2.      Except to the extent provided in paragraph 23 hereof, all objections to or

 reservation of rights with respect to the Sale Motion or the relief requested therein that have not

 been withdrawn or resolved as stated on the record of the Sale Hearing are overruled. All

 persons and entities who did not object or withdrew their objections to the Sale Motion are

 deemed to have consented pursuant to section 363(f)(2) of the Bankruptcy Code.

        3.      The record of these cases, including the Court’s findings of fact and conclusions

 of law set forth in the Bidding Procedures Order, are incorporated herein by reference and the

 Court takes judicial notice of the record.

        4.      The Purchase Agreement and the other Transaction Documents, and all terms and

 conditions thereof, are hereby approved.      The failure to specifically include any particular

 provision of the Purchase Agreement or any other Transaction Document in this Sale Order shall




                                                -19-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                 Document    Page 20 of 125
 Page:    20
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 not diminish or impair the effectiveness of such provision, it being the intent of the Court that the

 Purchase Agreement and other Transaction Documents be authorized and approved in their

 entirety.

         5.       The Designated Back-Up Bidder is hereby approved as the Back-Up Bidder (as

 defined in the Bidding Procedures), and the Designated Back-Up Bid is hereby approved and

 authorized as the Back-Up Bid (as defined in the Bidding Procedures) in accordance with the

 Bidding Procedures. To the extent necessary, the terms and conditions of the Back -Up Bid will

 be approved pursuant to a separate sale order to be submitted at a later date consistent with the

 terms of the Back-Up Bid.

              Transfer of the Purchased Assets as set forth in the Purchase Agreement

         6.       The Debtors are authorized and directed to (a) take any and all actions necessary

 or appropriate to perform, consummate, implement, and close the Sale or consistent with or in

 furtherance of the Sale in accordance with the terms and conditions set forth in the Transaction

 Documents and this Sale Order, (b) assume and assign any and all Buyer Assumed Agreements,

 and (c) take all further actions and execute and deliver the Transaction Documents and any and

 all additional instruments and documents that are consistent with, in furtherance of, or may be

 necessary or appropriate to implement the Purchase Agreement and the other Transaction

 Documents and consummate the Sale in accordance with the terms thereof, all without further

 order of the Court.




                                                 -20-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                    Desc Main
                                 Document    Page 21 of 125
 Page:    21
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

         7.      The Buyer is not acquiring any of the Excluded Assets or assuming any of the

 Excluded Liabilities (each as defined in the Purchase Agreement).

         8.      All persons and entities are prohibited and enjoined from taking any action to

 adversely affect or interfere with, or which would be inconsistent with, the ability of the Debtors

 to transfer the Purchased Assets to the Buyer in accordance with the Purchase Agreement, the

 other Transaction Documents and this Sale Order.

         9.      At Closing, all of the Debtors’ right, title, and interest in and to, and possession

 of, the Purchased Assets shall be immediately vested in the Buyer pursuant to sections 105(a),

 363(b), 363(f), and 365 of the Bankruptcy Code. Such transfer shall constitute a legal, valid,

 enforceable, and effective transfer of the Purchased Assets. All persons or entities, presently or at

 or after the Closing, in possession of some or all of the Purchased Assets, are directed to

 surrender possession of any and all portions of the Purchased Assets to the Buyer on the Closing

 Date or at such time thereafter as the Buyer may request.

         10.     This Sale Order (a) shall be effective as a determination that, as of the Closing,

 (i) the Purchased Assets shall have been transferred to the Buyer free and clear of all Liens,

 Claims and other Liabilities, except to the extent set forth in the Purchase Agreement, and (ii) the

 conveyances described herein have been effected, and (b) is and shall be binding upon and

 govern the acts of all entities, including, without limitation, all filing agents, filing officers, title

 agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds, registrars



                                                   -21-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                  Desc Main
                                 Document    Page 22 of 125
 Page:    22
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 of patents, trademarks, or other intellectual property, administrative agencies, governmental

 departments, secretaries of state, federal and local officials, and all other persons and entities

 who may be required by operation of law, the duties of their office, or contract, to accept, file,

 register, or otherwise record or release any documents or instruments, or who may be required to

 report or insure any title or state of title; and each of the foregoing persons and entities is hereby

 directed to accept for filing any and all of the documents and instruments necessary and

 appropriate to consummate the transactions contemplated by the Purchase Agreement and the

 other Transaction Documents.

         11.    All Liens, Claims and other Liabilities with respect to the Purchased Assets shall

 attach to the proceeds of the Sale ultimately attributable to the property against which such

 Liens, Claims and other Liabilities applied, in the same order of priority and with the same

 validity, force, and effect that such Liens, Claims and other Liabilities applied prior to the Sale,

 subject to any rights, claims, and defenses of the Debtors or their estates, as applicable, or as

 otherwise provided herein. The Debtors shall apply net proceeds from the sale of the Purchased

 Assets in accordance with paragraph 23 of the Final DIP Order and Section 2.18(b) of the DIP

 Credit Agreement, and wire funds at Closing to Wells Fargo Bank as the administrative agent for

 the DIP Lenders and the Prepetition Lenders, sufficient to pay all of the secured obligations in

 full.




                                                 -22-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                Document    Page 23 of 125
 Page:    23
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

        12.     At or substantially contemporaneous with the Closing of the Sale, the Debtors are

 hereby authorized to pay off all amounts due and owing in connection with that certain Mortgage

 dated June 30, 2011 given by Aceto Realty LLC, as borrower, and Nassau County Industrial

 Development Agency, as mortgagor, for the benefit of JPMorgan Chase Bank, N.A., as

 mortgagee, affecting the Port Washington Facility in the current outstanding principal amount of

 approximately $2,500,000.00.

        13.     The Buyer shall receive the benefits and burdens of the Assumed Liabilities and if

 the Buyer disputes any alleged charge, credit or payment under any of the Assumed Liabilities

 and the parties are unable to come to an agreement regarding the amount owed, the dispute may

 be adjudicated by the Bankruptcy Court or any other court of competent jurisdiction.

        14.     Except as otherwise provided in this Sale Order or the Purchase Agreement, all

 persons and entities (and their respective successors and assigns), including, but not limited to,

 all debt security holders, equity security holders, affiliates, governmental, tax, and regulatory

 authorities, lenders, customers, vendors, employees, trade creditors, litigation claimants, and

 other creditors holding claims of any kind or nature whatsoever against the Debtors or in any

 way relating to the Acquired Business or the Purchased Assets (whether at this time known or

 unknown) are forever barred, estopped, and permanently enjoined from asserting such claims

 (including, without limitation, any right of set-off or recoupment) against any Buyer Party and its

 property (including, without limitation, the Purchased Assets).



                                                -23-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01               Desc Main
                                Document    Page 24 of 125
 Page:    24
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

        15.     If any person or entity that has filed financing statements, mortgages, mechanic’s

 claims, lis pendens, or other documents or agreements evidencing claims against the Debtors or

 in the Purchased Assets shall not have delivered to the Debtors prior to the Closing of the Sale,

 in proper form for filing and executed by the appropriate parties, termination statements,

 instruments of satisfaction, and/or releases of all Liens, Claims and other Liabilities that the

 person or entity has with respect to the Debtors or the Purchased Assets or otherwise, then only

 with regard to the Purchased Assets that are purchased by the Buyer pursuant to the Purchase

 Agreement and this Sale Order, (a) the Debtors are hereby authorized and directed to execute and

 file such statements, instruments, releases, and other documents on behalf of the person or entity

 with respect to the Purchased Assets, (b) the Buyer is hereby authorized to file, register, or

 otherwise record a certified copy of this Sale Order, which, once filed, registered, or otherwise

 recorded, shall constitute conclusive evidence of the release of all Liens, Claims, and other

 Liabilities against each Buyer Party and the Purchased Assets, and (c) upon consummation of the

 Sale, the Buyer may seek in this Court or any other court to compel appropriate parties to

 execute termination statements, instruments of satisfaction, and releases of all Liens, Claims and

 other Liabilities that are extinguished or otherwise released pursuant to this Sale Order under

 section 363 of the Bankruptcy Code, and any other provisions of the Bankruptcy Code, with

 respect to the Purchased Assets. This Sale Order is deemed to be in recordable form sufficient to

 be placed in the filing or recording system of each and every federal, state, or local government



                                                -24-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                 Document    Page 25 of 125
 Page:    25
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 agency, department, or office. Notwithstanding the foregoing, the provisions of this Sale Order

 authorizing the Sale and assignment of the Purchased Assets free and clear of Liens, Claims and

 other Liabilities shall be self-executing and neither the Debtors nor the Buyer shall be required to

 execute or file releases, termination statements, assignments, consents, or other instruments to

 effectuate, consummate, and implement the provisions of this Sale Order.

                                No Successor or Transferee Liability

        16.     No Buyer Party shall be deemed, as a result of any action taken in connection

 with the Purchase Agreement, the consummation of the Sale contemplated by the Purchase

 Agreement, or the transfer, operation, or use of the Purchased Assets to (a) be a legal successor,

 or otherwise be deemed a successor to the Debtors (other than, for the Buyer, with respect to any

 Assumed Liabilities), (b) have, de facto or otherwise, merged with or into the Debtors, or (c) be

 an alter ego or a mere continuation or substantial continuation of the Debtors or the enterprise of

 the Debtors including, without limitation, within the meaning of any foreign, federal, state, or

 local revenue law, pension law, the Employee Retirement Income Security Act of 1974

 (“ERISA”), tax law, labor law, products liability law, employment law, environmental law, or

 other law, rule, or regulation (including, without limitation, filing requirements under any such

 laws, rules or regulations).

        17.     Other than as expressly set forth in the Purchase Agreement, no Buyer Party shall

 have any responsibility for (a) any liability or other obligation of the Debtors or (b) any claims




                                                -25-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                Document    Page 26 of 125
 Page:    26
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 against the Debtors or any of their predecessors or affiliates. Except as expressly provided in the

 Purchase Agreement with respect to the Buyer, no Buyer Party shall have any liability

 whatsoever with respect to the Debtors’ (or their predecessors’ or affiliates’) respective

 businesses or operations or any of the Debtors’ (or their predecessors’ or affiliates’) obligations

 (“Successor or Transferee Liability”) based, in whole or part, directly or indirectly, on any theory

 of successor or vicarious liability of any kind or character, or based upon any theory of antitrust,

 environmental, successor, or transferee liability, de facto merger or substantial continuity, labor

 and employment or products liability, whether known or unknown as of the Closing, now

 existing or hereafter arising, asserted or unasserted, fixed or contingent, liquidated or

 unliquidated, including, without limitation, liabilities on account of (a) any taxes arising,

 accruing, or payable under, out of, in connection with, or in any way relating to the Purchased

 Assets or the Assumed Liabilities prior to the Closing or in respect of pre-Closing periods or (b)

 any plan, agreement, practice, policy, or program, whether written or unwritten, providing for

 pension, retirement, health, welfare, compensation or other employee benefits which is or has

 been sponsored, maintained or contributed to by any Debtor or with respect to which any Debtor

 has any liability, whether or not contingent, including, without limitation, any “multiemployer

 plan” (as defined in Section 3(37) of ERISA) or “pension plan” (as defined in Section 3(2) of

 ERISA) to which any Debtor has at any time contributed, or had any obligation to contribute.

 Except to the extent expressly included in the Assumed Liabilities with respect to the Buyer or as



                                                -26-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                Document    Page 27 of 125
 Page:    27
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 otherwise expressly set forth in the Purchase Agreement, no Buyer Party shall have any liability

 or obligation under any applicable law, including, without limitation, (a) the WARN Act (29

 U.S.C. §§ 2101 et seq.), (b) the Comprehensive Environmental Response Compensation and

 Liability Act, (c) the Age Discrimination and Employment Act of 1967 (as amended), (d) the

 Federal Rehabilitation Act of 1973 (as amended), (e) the National Labor Relations Act, 29

 U.S.C. § 151 et seq., (f) the Fair Labor Standards Act, (g) the Americans with Disabilities Act of

 1990 (as amended), (h) Title VII of the Civil Rights Act of 1964, (i) the Consolidated Omnibus

 Budget Reconciliation Act of 1985, or (j) any foreign, federal, state, or local labor, employment

 or environmental law, by virtue of the Buyer’s purchase of the Purchased Assets, assumption of

 the Assumed Liabilities, or hiring of certain employees of the Debtors pursuant to the terms of

 the Purchase Agreement. Without limiting the foregoing, no Buyer Party shall have any liability

 or obligation with respect to any environmental liabilities of the Debtors or any environmental

 liabilities associated with the Purchased Assets except to the extent they are Assumed Liabilities

 set forth in the Purchase Agreement.

        18.     Effective upon the Closing, all persons and entities are forever prohibited and

 enjoined from commencing or continuing in any matter any action or other proceeding, whether

 in law or equity, in any judicial, administrative, arbitral, or other proceeding against any Buyer

 Party or their respective assets (including, without limitation, the Purchased Assets), with respect

 to any Successor or Transferee Liability including, without limitation, the following actions, in



                                                -27-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                Document    Page 28 of 125
 Page:    28
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 each case, with respect to any such Successor or Transferee Liability: (i) commencing or

 continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

 collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

 perfecting, or enforcing any lien, claim, interest, or encumbrance; (iv) asserting any setoff, right

 of subrogation, or recoupment of any kind; (v) commencing or continuing any action, in any

 manner or place, that does not comply with, or is inconsistent with, the provisions of this Sale

 Order or other orders of this Court, or the agreements or actions contemplated or taken in respect

 hereof; or (vi) revoking, terminating, failing, or refusing to renew any license, permit, or

 authorization to operate any business in connection with the Purchased Assets or conduct any of

 the businesses operated with respect to such assets.

                                       Good Faith of Buyer

        19.     The Sale contemplated by the Purchase Agreement is undertaken by the Buyer

 without collusion and in good faith, as that term is defined in section 363(m) of the Bankruptcy

 Code, and accordingly, the reversal or modification on appeal of the authorization provided

 herein to consummate the Sale shall not affect the validity of the Sale (including, without

 limitation, the assumption and assignment of the Buyer Assumed Agreements), unless such

 authorization and consummation of such Sale are duly and properly stayed pending such appeal.

        20.     Neither the Debtors nor the Buyer have engaged in any action or inaction that

 would cause or permit the Sale to be avoided or costs or damages to be imposed under section




                                                -28-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                 Document    Page 29 of 125
 Page:    29
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 363(n) of the Bankruptcy Code. The consideration provided by the Buyer for the Purchased

 Assets under the Purchase Agreement is fair and reasonable and the Sale may not be avoided,

 and costs and damages may not be imposed, under section 363(n) of the Bankruptcy Code.

                  Assumption and Assignment of Buyer Assumed Agreements

        21.     The Debtors are authorized and directed at the Closing to assume and assign each

 of the Buyer Assumed Agreements to the Buyer pursuant to sections 105(a) and 365 of the

 Bankruptcy Code and to execute and deliver to the Buyer such documents or other instruments

 as may be necessary to assign and transfer the Buyer Assumed Agreements to the Buyer. The

 payment by the Buyer of the applicable Cure Costs (if any) under a Buyer Assumed Agreement

 shall (a) effect a cure of all defaults existing thereunder as of the Closing, and (b) compensate for

 any actual pecuniary loss to such counterparty resulting from such default.

        22.     Only those objections identified on the Notice of Agenda filed on April 15, 2019

 were timely filed with respect to assumption and assignment of certain Buyer Assumed

 Agreements. The Cure Costs for any Buyer Assumed Agreement to which no objection was

 timely filed (including those set forth in the Second Supplemental Cure Notice filed at Docket

 No. 338 to the extent no objection is timely filed) are hereby fixed at the amounts set forth on the

 applicable Cure Notice, and the contract counterparties to such Buyer Assumed Agreements are

 forever bound by such Cure Costs. Pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy

 Code, the Buyer shall pay to the applicable contract counterparty the Cure Costs relating to such




                                                 -29-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                Document    Page 30 of 125
 Page:    30
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Buyer Assumed Agreements at or prior to the Closing. Upon payment of such Cure Costs as

 provided for herein, the contract counterparties to such Buyer Assumed Agreements are enjoined

 from taking any action against the Debtors or their estates with respect to any claim for cure.

        23.     Timely filed objections to the proposed Cure Costs that remain unresolved with

 respect to certain Buyer Assumed Agreements (each, a “Cure Objection”) were filed by certain

 parties identified on Exhibit 2 attached hereto. To the extent not resolved between the Debtor

 and the applicable contract counterparty prior thereto, an evidentiary hearing on each Cure

 Objection listed on Exhibit 2 shall be held on May 7, 2019 at 10:00 a.m. (EST) (or such other

 date agreed to by the Debtors and the applicable contract counterparties, subject to the Court’s

 availability). The applicable Buyer Assumed Agreements shall be assumed and assigned to the

 Buyer effective upon the Closing, provided that Buyer shall pay the undisputed portions of any

 Cure Costs with respect to the Buyer Assumed Agreements identified in such Cure Objections

 and deposit any disputed portions of any Cure Costs in an escrow account established at Closing

 and maintained at the sole expense of the Buyer, pending resolution of the Cure Objections.

 Upon resolution of such Cure Objections (whether by Court order or consent of the Buyer and

 contract counterparty), the Cure Cost for the applicable Buyer Assumed Agreement shall be

 fixed and shall constitute the “Cure Cost” for all purposes under this Sale Order, and the Buyer

 shall pay to the applicable contract counterparty the remaining Cure Costs, if any, as determined




                                                -30-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01               Desc Main
                                Document    Page 31 of 125
 Page:    31
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 in accordance with this paragraph, within three (3) business days after the Cure Objection is

 resolved.

        24.     Pursuant to section 365(f) of the Bankruptcy Code (subject to Buyer’s payment or

 provision of the Cure Costs and/or funding of an escrow account with respect to any disputed

 Cure Costs in accordance with paragraph 23 hereof), the Buyer Assumed Agreements to be

 assumed and assigned under the Purchase Agreement shall be assigned and transferred to, and

 remain in full force and effect for the benefit of, the Buyer notwithstanding any provision in the

 Buyer Assumed Agreements or other restrictions prohibiting their assignment or transfer. Any

 provisions in any Buyer Assumed Agreement that prohibit or condition the assignment of such

 Buyer Assumed Agreement to the Buyer (including the invocation of Section 1927 of the Social

 Security Act, 42 U.S.C. § 1396r-8, if applicable) or allow the counterparty to such Buyer

 Assumed Agreement to terminate, recapture, setoff or recoup, impose any penalty, condition on

 renewal or extension, or modify any term or condition upon the assignment of such Buyer

 Assumed Agreement to the Buyer, constitute unenforceable anti-assignment provisions that are

 void and of no force and effect. All other requirements and conditions under sections 363 and

 365 of the Bankruptcy Code for the assumption by the Debtors and assignment to the Buyer of

 the Buyer Assumed Agreements have been satisfied. Upon the Closing, in accordance with

 sections 363 and 365 of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested

 with all right, title, and interest of the Debtors under the Buyer Assumed Agreements, and such



                                               -31-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01               Desc Main
                                Document    Page 32 of 125
 Page:    32
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Buyer Assumed Agreements shall remain in full force and effect for the benefit of the Buyer.

 Each counterparty to the Buyer Assumed Agreements shall, with respect to each Buyer Assumed

 Agreement, be forever barred, estopped, and permanently enjoined from (a) asserting against the

 Debtors or any Buyer Party or their respective property any assignment fee, acceleration, default,

 breach or claim or pecuniary loss, or condition to assignment existing, arising or accruing as of

 the Closing or arising by reason of the Closing, including, without limitation, any breach related

 to or arising out of change-in-control provisions in such Buyer Assumed Agreements, or any

 purported written or oral modification to the Buyer Assumed Agreements and (b) asserting

 against any Buyer Party (or its respective property, including, without limitation, the Purchased

 Assets) any claim, counterclaim, defense, breach, condition, or setoff asserted, or assertable

 against the Debtors existing as of the Closing or arising by reason of the Closing except for the

 Assumed Liabilities.

        25.     Upon the Closing, the Buyer shall be deemed to be substituted for the Debtors as

 a party to the applicable Buyer Assumed Agreements and the Debtors shall be released, pursuant

 to section 365(k) of the Bankruptcy Code, from any liability under the Buyer Assumed

 Agreements. There shall be no rent or payment accelerations, assignment fees, increases, or any

 other fees charged to the Buyer or the Debtors as a result of the assumption and assignment of

 the Buyer Assumed Agreements. The failure of the Debtors or the Buyer to enforce at any time

 one or more terms or conditions of any Buyer Assumed Agreement shall not be a waiver of such



                                               -32-
Case 19-13448-VFP       Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01              Desc Main
                               Document    Page 33 of 125
 Page:    33
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 terms or conditions or of the right of the Debtors or the Buyer, as the case may be, to enforce

 every term and condition of such Buyer Assumed Agreement. The validity of the assumption and

 assignment of any Buyer Assumed Agreement to the Buyer shall not be affected by any existing

 dispute between the Debtors and any counterparty to such Buyer Assumed Agreement. Any

 party that may have had the right to consent to the assignment of any Buyer Assumed Agreement

 is deemed to have consented for the purposes of section 365(e)(2)(A) of the Bankruptcy Code.

        26.    Buyer has provided adequate assurance of future performance with respect to

 each of the Buyer Assumed Agreements within the meaning of sections 365(b)(1)(C) and

 365(f)(2)(B) of the Bankruptcy Code.

        27.    The assignments of each of the Buyer Assumed Agreements are made in good

 faith under sections 363(b) and (m) of the Bankruptcy Code.

        28.    Notwithstanding anything in the Sale Motion, any notice related thereto, or this

 Sale Order to the contrary, none of the Cigna Contracts as defined in the Objection of Cigna

 Entities to Notice of Potential Assumption and Assignment of Executory Contracts and

 Unexpired Leases in Connection with Proposed Sale of Certain Assets of the Debtors Relating to

 the Chemical Plus Business [Docket No. 273] shall be assumed and assigned pursuant to this

 Sale Order.




                                              -33-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01              Desc Main
                                 Document    Page 34 of 125
 Page:    34
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

                                          Other Provisions

        29.     To the extent provided by section 525 of the Bankruptcy Code, no governmental

 unit (federal or state) may revoke or suspend any permit or License relating to the Purchased

 Assets sold, transferred, or conveyed to the Buyer on account of (i) the filing or pendency of

 these Chapter 11 Cases or (ii) the consummation of the Sale contemplated by the Purchase

 Agreement or the failure of the Debtors to pay any pre-petition claims of such governmental unit.

        30.     The Buyer shall not be required to seek or obtain relief from the automatic stay

 under section 362 of the Bankruptcy Code to enforce any of its remedies or exercise any of its

 rights under the Purchase Agreement or any other Sale-related document. The automatic stay

 imposed by section 362 of the Bankruptcy Code is modified solely to the extent necessary to

 implement the preceding sentence, provided, however, that this Court shall retain exclusive

 jurisdiction over any and all disputes with respect thereto.

        31.     The terms and provisions of the Purchase Agreement, the other Transaction

 Documents and this Sale Order shall be binding in all respects upon the Debtors, their affiliates,

 their estates, all creditors of (whether known or unknown) and holders of equity interests in any

 Debtor, any holders of claims against or on all or any portion of the Purchased Assets, all

 counterparties to the Buyer Assumed Agreements, the Buyer, and all of their respective

 successors and assigns including, but not limited to, any subsequent trustee(s) appointed in any

 of the Debtors’ Chapter 11 Cases or upon conversion of any of the Chapter 11 Cases to a case




                                                 -34-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                 Document    Page 35 of 125
 Page:    35
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 under chapter 7 of the Bankruptcy Code, as to which trustee(s) such terms and provisions

 likewise shall be binding. The Purchase Agreement shall not be subject to rejection or avoidance

 by the Debtors, their estates, their creditors, their shareholders, or any trustee(s).

         32.     The terms and provisions of this Sale Order and any actions taken pursuant hereto

 shall survive entry of an order which may be entered: (a) confirming any chapter 11 plan in any

 of these Chapter 11 Cases; (b) converting any of the Chapter 11 Cases to a case under chapter 7

 of the Bankruptcy Code; (c) dismissing any of the Chapter 11 Cases; or (d) pursuant to which

 this Court abstains from hearing any of the Chapter 11 Cases. The terms and provisions of this

 Sale Order, notwithstanding the entry of any such orders described in (a)-(d) above, shall

 continue in these Chapter 11 Cases, or following dismissal of these Chapter 11 Cases.

         33.     Each and every federal, state, and local governmental agency, department, or

 official is hereby directed to accept any and all documents and instruments necessary and

 appropriate to consummate the transactions contemplated by the Purchase Agreement (including

 any document requesting a name change or assignment thereof and regardless of whether such

 agency or department has a Claim against the Debtors).

         34.     The Purchase Agreement and the Sale contemplated hereunder shall not be

 subject to any bulk sales laws or any similar law of any state or jurisdiction.

         35.     Nothing in this Sale Order or the Purchase Agreement releases, nullifies,

 precludes, or enjoins the enforcement of any police or regulatory liability to a governmental unit



                                                   -35-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                   Desc Main
                                 Document    Page 36 of 125
 Page:    36
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 that any entity would be subject to as the post-sale owner or operator of property after the date of

 entry of this Sale Order; provided, however, that (i) nothing herein shall subject the Purchaser to

 any liability to a governmental unit for penalties for days of violation prior to closing, and

 (ii) Purchaser shall retain all rights and defenses it may have under non-bankruptcy law with

 respect to any police or regulatory action brought by governmental units. Nothing in this Sale

 Order or the Purchase Agreement authorizes the transfer or assignment of any governmental

 (a) license, (b) permit, (c) registration, (d) authorization or (e) approval, or the discontinuation of

 any obligation thereunder, without compliance with all applicable legal requirements and

 approvals under police or regulatory law. Nothing in this Sale Order divests any tribunal of any

 jurisdiction it may have under police or regulatory law to interpret this Sale Order or to

 adjudicate any defense asserted under this Sale Order.

        36.      Notwithstanding any other provision of this Sale Order or the Purchase

 Agreement, the Purchased Assets shall not include any buprofezin products or buprofezin

 registrations, including the Buprofezin 70 WDG IGR registration, which is the subject of a

 previously filed petition to cancel and for which the Debtor has submitted a request for voluntary

 cancellation.

        37.      Notwithstanding anything herein to the contrary, upon the PILOT Unwind, the

 Nassau County Industrial Development Agency (“NCIDA”) shall be paid (A) at or prior to

 Closing, to the extent the PILOT Unwind will be effectuated at Closing, or (B) upon the PILOT



                                                  -36-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                Document    Page 37 of 125
 Page:    37
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Unwind, to the extent the PILOT Unwind has not been and cannot be effectuated at Closing, (i)

 the recapture of the portion of certain tax benefits the Debtors received in connection with the

 PILOT program agreements entered into between the NCIDA and certain of the Debtors

 (collectively, the “PILOT Agreements”), (ii) any missed PILOT payments, and (iii) other

 amounts due under the PILOT Agreements and documents executed in connection with the

 PILOT Agreements, including legal fees and costs, in each case in accordance with the terms of

 those agreements (collectively, the “PILOT Termination Costs”); and upon said payment, the

 NCIDA shall (the below, collectively together with any payments made or to be made to the

 NCIDA in connection with the PILOT Termination Costs, the “PILOT Unwind Transactions”):

               (i) deliver title with respect to the Port Washington Property (as defined in the

               First Day Declaration) back to Aceto Realty LLC which will transfer title to the

               Buyer at or following the Closing as soon as reasonably practicable;

               (ii) release its liens against the Facility;

               (iii) terminate all associated agreements; and

               (iv) use its best efforts to obtain the release of the PILOT Mortgage from Nassau

               County, which shall be provided no later than 45 days after the Closing.

        38.    For the avoidance of doubt, all PILOT Termination Costs shall be paid by as set

 forth in the PILOT Agreements and documents executed in connection with the PILOT

 Agreements, by Buyer (or, to the extent paid by Sellers prior to the closing, shall be reimbursed



                                                  -37-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                Document    Page 38 of 125
 Page:    38
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 by Buyer to Sellers at closing). In addition, notwithstanding anything herein to the contrary, any

 and all obligations of Aceto Realty LLC and Aceto Corporation, to the extent such obligations

 survive the termination of the PILOT Agreements and the documents executed in connection

 with the PILOT Agreements, shall remain in full force and effect and shall survive the closing

 (including but not limited to the Environmental Compliance and Indemnification Agreement and

 Guaranty, both dated October 1, 2010 and thereafter reaffirmed on June 30, 2011, pursuant to a

 Ratification and Reaffirmation Agreement (Environmental Indemnification) and Ratification and

 Reaffirmation Agreement (Guaranty) (the “Surviving Potential Claims”). The Debtors, Nassau

 County and NCIDA reserve all rights and defenses with respect to the Surviving Potential

 Claims, if any. Sellers are hereby authorized to immediately proceed with any actions necessary

 to effectuate the PILOT Unwind and PILOT Unwind Transactions. For the further avoidance of

 doubt, any delivery and transfer of title to the Port Washington Property as set forth herein and in

 the Purchase Agreement is a conveyance pursuant to the Bankruptcy Code and therefore is

 exempt from New York State real estate transfer tax pursuant to N.Y. Tax Law § 1405(b)(8).

        39.     In accordance with section 5.3(f) of the Purchase Agreement, to the extent that as

 of the Closing Date any Transferred Employee has any benefit payable to him or her as of the

 Closing Date in the nonqualified deferred compensation plans of Sellers (each, a “NQ Plan),

 Sellers are authorized to, as soon as practical after the Closing Date, split such NQ Plans into one

 or more separate plans that contains assets equal to the benefits payable to Transferred



                                                -38-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                Document    Page 39 of 125
 Page:    39
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Employees to the extent such benefits are not otherwise distributed upon or promptly following

 the Closing Date under the terms of such NQ Plan. The Sellers are further authorized, in

 accordance with section 5.3(f) of the Purchase Agreement, to either (i) as soon as practical after

 the Closing Date, establish a New NQ Trust and cause the assets of the Existing NQ Trust, in an

 amount equal to the benefits payable to a Transferred Employee who has a benefit as of the

 Closing Date in the NQ Plan that is not otherwise distributed upon or promptly following the

 Closing Date under the terms of the applicable NQ Plan (the “Transferable Assets”), to be

 transferred to the New NQ Trust, which New NQ Trust shall be assumed by Buyer, or (ii) as

 soon as practical after the Closing Date, cause the Transferable Assets to be transferred to a new

 rabbi trust established by Buyer in form and substance satisfactory to the Sellers for the benefit

 of Transferred Employees who have benefits payable to them as of the Closing Date in the NQ

 Plan that are not otherwise distributed upon or promptly following the Closing Date under the

 terms of the applicable NQ Plan (the “Buyer Trust”), and Buyer shall cause the Buyer Trust to

 accept the Transferable Assets, as soon as practical after such Buyer Trust is established. For the

 avoidance of doubt, Sellers are authorized to transfer the Transferable Assets in an amount

 necessary to fund the obligations of the NQ plans with respect to the Transferred Employees. In

 order to facilitate the foregoing, (a) Aceto Corporation and Delaware Charter Guarantee & Trust

 Company conducting business as Principal Trust Company (the “Trustee”) are authorized to

 enter into an amendment to that certain Rabbi Directed Trust Agreement, effective as of January



                                                -39-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01             Desc Main
                                Document    Page 40 of 125
 Page:    40
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 15, 2017 (the “Trust Agreement”), with respect to the Aceto Corporation Supplemental

 Executive Retirement Plan, the Aceto Corporation Supplemental Executive Deferred

 Compensation Plan and the Aceto Corporation Senior Executive Retirement Plan, amending the

 Trust Agreement to permit the transfer of the Transferable Assets to either the New NQ Trust or

 the Buyer Trust, and (b) the Trustee is ordered and directed to accept the directions of the

 Committee (as defined in the Trust Agreement) or other authorized person(s) regarding such

 amendment and transfer.

        40.     The terms of the Purchase Agreement may be waived, modified, amended, or

 supplemented by the parties thereto in accordance with the terms thereof, without further order

 of the Court, provided that any such waiver, modification, amendment, or supplement does not,

 based on the Debtors’ business judgment, and in consultation with the Consultation Parties, have

 an adverse effect on the Debtors’ estates or their creditors. The Debtors shall provide the

 Consultation Parties with reasonable prior written notice (which may be by e-mail to counsel of

 record for each Consultation Party) under the circumstances of any such waiver, modification,

 amendment, or supplement of the Purchase Agreement. For the avoidance of doubt, all other

 waivers, modifications, amendments, or supplements to the terms of the Purchase Agreement

 shall require Court approval.

        41.     From time to time, as and when requested by any party, each party shall execute

 and deliver, or cause to executed and delivered, all such documents and instruments and shall



                                               -40-
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                                 Document    Page 41 of 125
 Page:    41
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 take, or cause to be taken, all such further or other actions as such other party may reasonably

 deem necessary or desirable to consummate the Sale without further order of the Court,

 including, such actions as may be necessary to vest, perfect or confirm, or record or otherwise, in

 the Buyer its right, title and interest in and to the Purchased Assets and the Buyer Assumed

 Agreements.

        42.     The failure specifically to include any particular provisions of the Purchase

 Agreement or the Transaction Documents in this Sale Order shall not diminish or impair the

 effectiveness of such provision, it being the intent of the Court, the Debtors, and the Buyer that

 the Purchase Agreement and Transaction Documents are authorized and approved in their

 entirety with such amendments thereto as may be made by the parties in accordance with this

 Sale Order. Likewise, all of the provisions of this Sale Order are nonseverable and mutually

 dependent.

        43.     Notwithstanding anything to the contrary in the Sale Motion, the Purchase

 Agreement, or this Order, Canegrass LLC shall not be a Purchased Subsidiary and (A) the

 outstanding equity, membership, and other interests of the Sellers in and/or with respect to

 Canegrass LLC and/or that certain Canegrass LLC Operating Agreement (collectively, the

 “Canegrass Interests”) shall (i) not be sold or assigned to Buyer, (ii) the Canegrass Interests shall

 not be Purchased Assets, and (iii) neither the Canegrass LLC Operating Agreement, the

 Distributor Agreement by and between Aceto Agricultural Chemicals Corporation and Canegrass



                                                 -41-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                                Document    Page 42 of 125
 Page:    42
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 LLC, nor any related membership certificates shall be Buyer Assumed Agreements, (B) the

 Buyer shall not assume any liabilities, obligations, rights or benefits of Canegrass LLC or Sellers

 in respect of Canegrass LLC, and (C) none of the representations, warranties or covenants in the

 Purchase Agreement shall apply to Canegrass LLC or the Canegrass Interests.

        44.     All time periods set forth in this Sale Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

        45.     Notwithstanding the possible applicability of Bankruptcy Rules 4001(a)(3),

 6004(h), 6006(d), 7062, 9014 or any other applicable Bankruptcy Rule, or Rule 62(a) of the

 Federal Rules of Civil Procedure, the terms and conditions of this Sale Order shall be

 immediately effective and enforceable upon its entry, there shall be no stay of execution or

 effectiveness of this Sale Order, and the Debtors and the Buyer are authorized to close the Sale

 immediately upon entry of this Sale Order.

        46.     To the extent there is any conflict between the terms of this Sale Order and the

 Purchase Agreement, the terms of this Sale Order shall control. Nothing contained in any chapter

 11 plan hereinafter confirmed in these Chapter 11 Cases or any order confirming such chapter 11

 plan, or any other order of the Court, shall conflict with or derogate from the provisions of the

 Purchase Agreement or any other Transaction Document or the terms of this Sale Order.

        47.     This Court shall retain exclusive jurisdiction to: (a) interpret, implement, and

 enforce the terms and provisions of this Sale Order, the Bidding Procedures Order, and the



                                                -42-
Case 19-13448-VFP       Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01              Desc Main
                               Document    Page 43 of 125
 Page:    43
 Debtors: ACETO CORPORATION, et al.
 Case No.:19-13448 (VFP)
 Caption: Order (A) Authorizing and Approving the Sale of Substantially All Assets
          Comprising the Debtors’ Chemical Plus Business Free and Clear of All Claims,
          Liens, Rights, Interests, and Encumbrances, (B) Authorizing the Debtors to Perform
          Their Obligations Under the Purchase Agreement, (C) Authorizing and Approving
          the Assumption and Assignment of Certain Executory Contracts and Unexpired
          Leases Related Thereto, and (D) Granting Related Relief
 ______________________________________________________________________________

 Purchase Agreement, including all amendments thereto and any waivers and consents thereunder

 and each of the agreements executed in connection therewith; and (b) decide any issues or

 disputes concerning this Sale Order and the Purchase Agreement or the rights and duties of the

 parties hereunder or thereunder, including any disputed Cure Costs and the interpretation of the

 terms, conditions, and provisions hereof and thereof, and the status, nature, and extent of the

 Purchased Assets.




                                               -43-
Case 19-13448-VFP   Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                           Document    Page 44 of 125


                                   Exhibit 1

                              Purchase Agreement
Case 19-13448-VFP   Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01 Desc Main
                           Document    Page 45 of 125
                                                               Execution Version




            AMENDED AND RESTATED ASSET PURCHASE AGREEMENT


                                  by and among


                             ACETO CORPORATION,

               ACETO AGRICULTURAL CHEMICALS CORPORATION

                                        and

                              ACETO REALTY LLC,


                                     as Sellers,


                                        and


                                NMC ATLAS, L.P.,


                                     as Buyer




                             Dated as of April 14, 2019
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                                                    Desc Main
                                 Document    Page 46 of 125


                                              TABLE OF CONTENTS

                                                                                                                                  PAGES


 ARTICLE I      PURCHASE AND SALE ............................................................................................ 2
         1.1      Purchased Assets ...................................................................................................... 2
         1.2      Excluded Assets ....................................................................................................... 4
         1.3      Assumed Liabilities .................................................................................................. 6
         1.4      Excluded Liabilities ................................................................................................. 6
         1.5      Assignments; Cure Amounts .................................................................................... 8
         1.6      Further Assurances ................................................................................................... 9
         1.7      PILOT Program ....................................................................................................... 9
         1.8      Bulk Sales Laws ..................................................................................................... 10
 ARTICLE II     PURCHASE PRICE.................................................................................................. 10
         2.1      Purchase Price ........................................................................................................ 10
         2.2      Closing Date Payment ............................................................................................ 10
         2.3      Good Faith Deposit ................................................................................................ 11
         2.4      Adjustment to Base Purchase Price......................................................................... 11
         2.5      Allocation of Purchase Price .................................................................................. 13
         2.6      Closing Date .......................................................................................................... 13
         2.7      Deliveries of Buyer ................................................................................................ 13
         2.8      Deliveries of Sellers ............................................................................................... 14
         2.9      Withholding Rights ................................................................................................ 15
         2.10     Transfer of Aceto Shanghai Interests ...................................................................... 15
 ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLERS .................................... 17
         3.1      Organization .......................................................................................................... 17
         3.2      Acquired Subsidiaries ............................................................................................ 18
         3.3      Corporate Authority Relative to this Agreement; Consents and Approvals; No
                  Violation ................................................................................................................ 18
         3.4      Financial Statements .............................................................................................. 19
         3.5      Compliance with Law; Permits ............................................................................... 19
         3.6      Environmental Matters ........................................................................................... 20
         3.7      Employee Benefit Plans ......................................................................................... 20
         3.8      Litigation ............................................................................................................... 21
         3.9      Tax Matters ............................................................................................................ 22
         3.10     Employment and Labor Matters ............................................................................. 23
         3.11     Real and Tangible Property .................................................................................... 23




                                                                 i
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                                                     Desc Main
                                Document    Page 47 of 125


        3.12     Intellectual Property ............................................................................................... 23
        3.13     Material Contracts .................................................................................................. 24
        3.14     Certain Regulatory Matters..................................................................................... 24
        3.15     Finders or Brokers .................................................................................................. 25
        3.16     Sufficiency of Assets .............................................................................................. 25
        3.17     Inventory ............................................................................................................... 25
        3.18     No Other Representations or Warranties ................................................................. 25
 ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF BUYER ....................................... 26
        4.1      Organization .......................................................................................................... 26
        4.2      Corporate Authority Relative to this Agreement; Consents and Approvals;
                 No Violation .......................................................................................................... 26
        4.3      Litigation ............................................................................................................... 26
        4.4      Buyer Information .................................................................................................. 27
        4.5      Finders or Brokers .................................................................................................. 27
        4.6      Solvency ................................................................................................................ 27
        4.7      Adequate Assurances Regarding the Buyer Assumed Agreements .......................... 27
        4.8      Certain Arrangements; Ownership of Sellers .......................................................... 27
        4.9      Guarantee............................................................................................................... 28
        4.10     Investment Intention............................................................................................... 28
        4.11     Investigation; No Other Representations ................................................................. 28
 ARTICLE V     COVENANTS AND AGREEMENTS ...................................................................... 29
        5.1      Conduct of Business ............................................................................................... 29
        5.2      Access ................................................................................................................... 30
        5.3      Employees and Employee Benefit Plans ................................................................. 31
        5.4      Regulatory Approvals; Efforts ................................................................................ 33
        5.5      Notification of Certain Matters ............................................................................... 35
        5.6      Adequate Assurances regarding the Buyer Assumed Agreements ........................... 35
        5.7      Bankruptcy Court Approval ................................................................................... 35
        5.8      Taxes ..................................................................................................................... 35
        5.9      Public Announcements ........................................................................................... 37
        5.10     Consents; Notices ................................................................................................... 37
        5.11     WARN Act ............................................................................................................ 38
        5.12     Directors and Officers ............................................................................................ 38
        5.13     Cooperation with Financing ................................................................................... 38
        5.14     Controlled Substances ............................................................................................ 40
 ARTICLE VI    CONDITIONS TO THE PURCHASE AND SALE ................................................... 40
        6.1      Conditions to Each Party’s Obligation to Close ...................................................... 40



                                                               ii
Case 19-13448-VFP            Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                                                     Desc Main
                                    Document    Page 48 of 125


          6.2        Conditions to Obligation of Sellers to Close ........................................................... 41
          6.3        Conditions to Obligation of Buyer to Close ............................................................ 41
 ARTICLE VII       TERMINATION ....................................................................................................... 42
          7.1        Termination ........................................................................................................... 42
          7.2        Effect of Termination ............................................................................................. 44
          7.3        Break-Up Fee; Expense Reimbursement ................................................................. 44
          7.4        Return of Good Faith Deposit ................................................................................. 45
 ARTICLE VIII      MISCELLANEOUS.................................................................................................. 45
          8.1        No Survival ............................................................................................................ 45
          8.2        Expenses ................................................................................................................ 45
          8.3        Counterparts; Effectiveness .................................................................................... 45
          8.4        Governing Law; Jurisdiction .................................................................................. 45
          8.5        Remedies ............................................................................................................... 45
          8.6        WAIVER OF JURY TRIAL .................................................................................. 46
          8.7        Notices ................................................................................................................... 46
          8.8        Assignment; Binding Effect ................................................................................... 48
          8.9        Severability ............................................................................................................ 48
          8.10       Entire Agreement ................................................................................................... 48
          8.11       Amendments; Waivers ........................................................................................... 48
          8.12       Headings ................................................................................................................ 48
          8.13       No Third-Party Beneficiaries .................................................................................. 48
          8.14       Interpretation.......................................................................................................... 49
          8.15       Non-Recourse ........................................................................................................ 49
          8.16       Definitions ............................................................................................................. 49
          8.17       Sellers Disclosure Schedule .................................................................................... 62
          8.18       Limitation on Good Faith Deposit Escrow Holder’s Liability ................................. 63


                                                         SCHEDULES


 Schedule 1.1(c)     Assumed Contracts
 Schedule 1.1(d)     Assumed Real Property Lease(s)
 Schedule 1.1(e)     Owned Real Property
 Schedule 1.1(f)     Products
 Schedule 1.1(g)     Tangible Personal Property
 Schedule 1.1(i)     Intellectual Property
 Schedule 1.1(l)     Assumed Equipment Leases
 Schedule 1.1(m)     Excluded Claims
 Schedule 1.1(o)     Assumed Plans
 Schedule 1.1(r)     Additional Purchased Assets


                                                                   iii
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                                  Document    Page 49 of 125


 Schedule 1.2(o)      Additional Excluded Assets
 Schedule 1.3(b)      Accounts Payable
 Schedule 1.4(e)      Excluded Accrued Liabilities
 Schedule 1.4(f)      Excluded Environmental Liabilities
 Schedule 1.5         Cure Costs
 Schedule 2.8(h)      Share Transfer Requirements
 Schedule 2.8(i)      Additional Sellers’ Closing Deliverables

 Sellers Disclosure Schedule
 Buyer Disclosure Schedule

                                                EXHIBITS

 EXHIBIT A:        Purchase Price Allocation Constraints
 EXHIBIT B:        Form of Assignment and Assumption Agreement
 EXHIBIT C:        Form of Bill of Sale




                                                     iv
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                    Desc Main
                                 Document    Page 50 of 125


                                  ASSET PURCHASE AGREEMENT

         This AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this “Agreement”),
 dated as of April 14, 2019 (the “Agreement Date”), is by and among Aceto Corporation, a New York
 corporation (“Parent”), Aceto Realty LLC, a New York limited liability company (“Aceto Realty”), and
 Aceto Agricultural Chemicals Corporation, a New York corporation (“NY Agri” and together with Parent
 and Aceto Realty, “Sellers” and each, a “Seller”), and NMC Atlas, L.P., a Delaware limited partnership
 (“Buyer”). Capitalized terms used in this Agreement and not otherwise defined above or in the text below
 have the meanings given to them in Section 8.16.

         WHEREAS, Parent, collectively with its direct and indirect wholly-owned subsidiaries (including
 NY Agri), is an international company engaged in the development, marketing, sales and distribution of
 finished dosage form generic pharmaceuticals, nutraceutical products, pharmaceutical active ingredients,
 pharmaceutical intermediates, and specialty performance chemicals, including agricultural intermediates
 and agricultural protection products (collectively, the “Business”);

       WHEREAS, the Business is organized along product lines into three principal segments: (i)
 Human Health, (ii) Pharmaceutical Ingredients, and (iii) Performance Chemicals;

          WHEREAS, on February 19, 2019, Sellers and Buyer entered into an Asset Purchase Agreement
 the “Original Agreement”) pursuant to which Sellers agreed to sell to Buyer all of the Purchased Assets
 (as defined in the Original Agreement), subject to the assumption by Buyer of the Assumed Liabilities (as
 defined in the Original Agreement) (which Purchased Assets and Assumed Liabilities generally comprise
 the Chemical Plus Business), and Buyer agreed to purchase from Sellers such Purchased Assets and
 assume such Assumed Liabilities, in each case, upon the terms and conditions set forth in the Original
 Agreement;

         WHEREAS, Sellers and certain of their Affiliates filed voluntary petitions for relief commencing
 cases (collectively, the “Bankruptcy Case”) under Chapter 11 of Title 11 of the United States Code, 11
 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), on February 19, 2019 (the “Petition Date”) in the United
 States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”) under Case No. 19-
 13448;

          WHEREAS, Sellers and Buyer desire to amend and restate in its entirety the Original Agreement
 as set forth herein;

        WHEREAS, the Parties intend to effectuate the transactions contemplated hereby, including the
 purchase and sale of the Purchased Assets and the assumption of the Assumed Liabilities (the “Asset
 Purchase”), pursuant to Section 363 and 365 of the Bankruptcy Code;

         WHEREAS, Buyer is the “Successful Bidder” as such term is defined in the Bidding Procedures
 Order (as defined herein);

          WHEREAS, the execution and delivery of this Agreement and Sellers’ ability to consummate the
 transactions contemplated hereby are subject, among other things, to the entry of the Sale Order pursuant
 to, inter alia, Sections 363 and 365 of the Bankruptcy Code;

          WHEREAS, the Parties desire to consummate the transactions contemplated hereby as promptly
 as practicable after the Bankruptcy Court enters the Sale Order; and




                                                    1
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                   Document    Page 51 of 125


        WHEREAS, the Parties desire to make certain representations, warranties, covenants and
 agreements specified herein.

         NOW, THEREFORE, in consideration of the foregoing and the representations, warranties,
 covenants and agreements contained herein, and intending to be legally bound hereby, Buyer and Sellers
 hereby agree to amend and restate the Original Agreement as follows:

                                               ARTICLE I
                                           PURCHASE AND SALE

          1.1     Purchased Assets. In addition to all properties and assets of the Acquired Subsidiaries
 (which shall remain properties and assets of such entities upon the Closing, but which shall not constitute
 Purchased Assets for purposes of this Agreement), on the terms and subject to the conditions set forth in
 this Agreement, at the Closing, Sellers shall sell, transfer, assign, convey and deliver to Buyer, and Buyer
 shall purchase, free and clear of all Liabilities and Liens (other than Liens created by Buyer and Permitted
 Liens), the right, title and interest of Sellers in, to or under all of the properties and assets of Sellers used
 primarily in the Chemical Plus Business (other than the Excluded Assets), including the following (herein
 collectively called the “Purchased Assets”):

                  (a)      all outstanding shares of capital stock or other equity interests of the Purchased
 Subsidiaries (other than (i) 8,401 shares of Aceto HK that are owned by Aceto Bermuda and (ii) 70% of
 the outstanding equity interests of the Joint Venture, which are owned by United Phosphorus Inc.);
 provided, notwithstanding anything contained herein to the contrary, Buyer may, upon prior written
 notice to Sellers, assign the right to purchase such shares of capital stock or other equity interests to one
 or more wholly-owned Subsidiaries of the Buyer; provided, further, that no such assignment shall relieve
 Buyer of any Liability or obligation under this Agreement; provided further that, at the request of Buyer,
 NY Agri will transfer to Aceto Bermuda, contemporaneously with Closing, the one share of capital stock
 of Aceto HK owned by NY Agri;

                 (b)      the Accounts Receivable and Intercompany Accounts Receivable of Sellers
 outstanding as of the Closing Date;

                  (c)     to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy
 Code, the Contracts listed or described on Schedule 1.1(c) as of the Assumption Deadline, as may be
 amended by Buyer as provided herein (the “Assumed Contracts”), and all purchase orders of the Sellers
 in respect of the Acquired Business that are issued in the Ordinary Course of Business and outstanding as
 of the Closing Date (the “Assumed Purchase Orders”);

                 (d)    to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy
 Code, the Real Property Lease(s) of Sellers, and rights thereunder, listed or described on Schedule 1.1(d)
 (such Real Property Lease(s), the “Assumed Real Property Lease(s)”);

                  (e)      subject to Section 1.7, any Owned Real Property of a Seller set forth on Schedule
 1.1(e);

                  (f)     all rights (including goodwill, if any) in and to the products set forth on
 Schedule 1.1(f) (the “Products”) and all Product registrations and related registration information
 (including applications that are in the process of being prepared by a Seller or an Acquired Subsidiary for
 Product registrations);




                                                        2
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 52 of 125


                  (g)     the equipment, machinery, forklifts, vehicles, fixtures, furniture, furnishings,
 signage, leasehold improvements and other tangible personal property owned by each Seller as of the
 Closing Date that are (A) located on or at the Acquired Real Property and held primarily for, or used
 primarily in, the Acquired Business, (B) held primarily for, or used primarily in, the Acquired Business
 and existing as of the Closing or (C) set forth on Schedule 1.1(g);

                 (h)     to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy
 Code, all Permits and pending applications therefor;

                  (i)     to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy
 Code, all Intellectual Property that is owned or licensed by each Seller (A) held primarily for, or used
 primarily in, the Acquired Business and existing as of the Closing or (B) set forth on Schedule 1.1(i);

                  (j)      all Books and Records related primarily to the Acquired Business, except those:
 (i) relating primarily to any Excluded Asset or Excluded Liability; (ii) relating primarily to employees of
 a Seller or any Purchased Subsidiary who are not Transferred Employees; or (iii) that a Seller or any
 Purchased Subsidiary is not permitted to transfer under applicable Law;

                 (k)    all telephone and facsimile numbers, email and web addresses, social media
 accounts and other directory listings used primarily in connection with the Acquired Business, to the
 extent assignable;

                (l)     to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy
 Code, the equipment leases listed or described on Schedule 1.1(l) (the “Assumed Equipment Leases” and
 together with the Assumed Contracts and Assumed Real Property Lease(s), the “Buyer Assumed
 Agreements”);

                  (m)      other than as set forth on Schedule 1.1(m), any rights, claims, credits, refunds,
 causes of action, choses in action, rights of recovery and rights of setoff of each Seller against third
 parties arising out of, or primarily related to, the Purchased Assets or the Acquired Business, including
 any rights in connection with product returns, rebates, credits and related claims and any rights under or
 pursuant to any and all warranties, representations and guarantees made by suppliers, manufacturers and
 contractors relating to products sold, or services provided, to each Seller primarily related to the
 Purchased Assets or the Acquired Business;

                 (n)       all rights of each Seller under non-disclosure or confidentiality, non-
 disparagement, non-compete, or non-solicitation agreements with the Transferred Employees or any
 employees of each Seller terminated within two (2) years prior to the Closing Date, or with any agents of
 each Seller or with third parties, in each case, related primarily to the Acquired Business;

                   (o)     (1) the Seller Benefit Plans listed on Schedule 1.1(o)(1), solely to the extent such
 pertains to a Transferred Employee and (2) the Seller Benefit Plans listed on Schedule 1.1(o)(2), whether
 or not pertaining to a Transferred Employee (collectively, the “Assumed Plans”), and any trusts, assets,
 reserves, credits and service agreements, but only to the extent of the Transferred Employees, and all
 documents created, filed or maintained in connection with the Assumed Plans to the extent transferable in
 accordance with the existing terms and conditions of such Assumed Plans, any applicable insurance
 policies related to the Assumed Plans and Bankruptcy Court approval;

                 (p)      all Purchased Deposits;




                                                       3
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 53 of 125


                 (q)      all Inventory held by each Seller primarily for use in the Acquired Business as of
 the Closing Date;

                 (r)      the additional assets listed on Schedule 1.1(r);

                (s)       all rights under insurance policies of the Sellers to the extent relating to any
 Assumed Liability;

                  (t)    all goodwill as of the Closing Date that is associated with the Acquired Business
 not expressly referenced in Sections 1.1(a) through 1.1(s); and

                  (u)      all avoidance actions (including any proceeds thereof), including all claims and
 causes of action arising under Sections 544 through 553 of the Bankruptcy Code or any analogous state
 law, but only to the extent such actions are against the following parties (collectively, the “Designated
 Parties”): (i) any of the Sellers’ vendors, suppliers, customers, or trade creditors in regards or related to
 the Purchased Assets or Acquired Business and (ii) any counterparties to any Buyer Assumed Agreements
 (collectively, the “Purchased Avoidance Actions”); provided, that it is understood and agreed by the
 parties that the Buyer will not assert or pursue any Purchased Avoidance Actions against any of the
 Designated Parties other than as a defense, offset, or counterclaim against any claim or cause of action
 raised or asserted by such Designated Party.

         Buyer shall have the right at any time prior to 5:00 p.m. prevailing Eastern Time on the day that
 is one (1) day prior to the Auction to amend Schedule 1.1(c) in accordance with the Bidding Procedures
 and Bidding Procedures Order so as to exclude any Contract from being an Assumed Contract. A
 schedule of Assumed Contracts and any Cure Costs relating thereto (to the extent such Assumed
 Contracts have not already been included on one or more notices of potential assumption and assignment
 of executory contracts and unexpired leases filed by Sellers with the Bankruptcy Court) shall be filed by
 Sellers with the Bankruptcy Court and served on the counterparties to the Assumed Contracts in
 accordance with the Bidding Procedures Order. Notwithstanding anything to the contrary, in connection
 with any change to Schedule 1.1(c) described in the preceding sentence, (i) any Purchased Assets
 exclusively related to any Contract that is excluded shall become an Excluded Asset to the extent
 applicable in accordance with Section 1.2, (ii) Sellers shall be permitted to update the Sellers Disclosure
 Schedule as necessary to correct or complete any such disclosure contained therein, (iii) Buyer
 acknowledges and agrees that there shall be no reduction in the Purchase Price if it elects to remove any
 Contract listed on Schedule 1.1(c), and (iv) the Cure Cost shall be adjusted, as applicable.

          1.2      Excluded Assets. Notwithstanding the provisions of Section 1.1, nothing herein
 contained shall be deemed to sell, transfer, assign or convey to Buyer (i) the assets of the Excluded
 Subsidiaries or (ii) the Excluded Assets. The Excluded Subsidiaries shall retain all right, title and interest
 to, in and under the assets of the Excluded Subsidiaries, and the Sellers shall retain all right, title and
 interest to, in and under the Excluded Assets. For all purposes of and under this Agreement, the term
 “Excluded Assets” shall mean the following assets of each Seller:

                  (a)      all shares of capital stock or other equity interest of each Seller and the Excluded
 Subsidiaries or any securities convertible into, exchangeable, or exercisable for shares of capital stock or
 other equity interest of Sellers or any of the Excluded Subsidiaries;

                 (b)      all Cash of Sellers;

                 (c)      any Contracts other than Buyer Assumed Agreements;




                                                       4
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 54 of 125


              (d)     any lease of Leased Real Property, and rights thereunder, that is not a Buyer
 Assumed Agreement (the “Excluded Real Property Leases”);

               (e)        any equipment leases other than Assumed Equipment Leases (the “Excluded
 Equipment Leases”);

                 (f)       all minute books, stock ledgers, corporate seals and stock certificates of each
 Seller and other similar Books and Records (1) that are primarily related to any Excluded Assets or
 Excluded Liabilities, or (2) which a Seller or any of the Excluded Subsidiaries is required by Law or
 determines are necessary or advisable to retain, including all Tax Returns and related workpapers (other
 than Tax Returns and related workpapers of the Acquired Subsidiaries), financial statements and
 corporate or other entity filings (but copies of such Books and Records identified in this clause (f) shall be
 retained by Sellers and made available to Buyer upon Buyer’s reasonable request and at Buyer’s
 expense);

                  (g)     all Seller Benefit Plans, except the Assumed Plans, and trusts or other assets
 attributable thereto (except to the extent provided by Section 5.3(f)), including any assets, reserves,
 credits and service agreements, and all documents created, filed or maintained in connection with such
 Seller Benefit Plans and any applicable insurance policies related to such Seller Benefit Plans;

               (h)     any rights, claims or causes of action of each Seller under this Agreement or the
 Ancillary Documents and as set forth on Schedule 1.1(m);

                (i)     all receivables, claims or causes of action related primarily to any Excluded
 Asset or Excluded Liability, including any such item to the extent arising under any guarantee, warranty,
 indemnity or similar right in favor of a Seller or any of the Excluded Subsidiaries in respect of an
 Excluded Asset or Excluded Liability;

                 (j)      all refunds, credits and rebates of Taxes;

                (k)      all rights under insurance policies relating to claims for losses pending as of the
 Closing Date except to the extent such losses are an Assumed Liability;

                  (l)      all Intellectual Property owned or licensed by Sellers that is neither: (i) held
 primarily for, nor (ii) used primarily in, the Acquired Business, with respect to subclauses (i) and (ii)
 other than as set forth on Schedule 1.1(i);

                 (m)     all post-petition adequate assurance deposits provided to utilities and any
 deposits provided to suppliers or service providers to a Seller on a prepetition or post-petition basis;

                 (n)      all derivative financial instruments, including, except to the extent assigned
 pursuant to Section 1.1(r), future foreign currency contracts;

                 (o)      all other assets set forth on Schedule 1.2(o);

                   (p)      any and all accounts receivable owed to any Seller from any other Seller or any
 Affiliate of a Seller (other than an Acquired Subsidiary); and

                  (q)     all avoidance actions (including any proceeds thereof), including all claims or
 causes of action arising under Sections 544 through 553 of the Bankruptcy Code or any analogous state
 law, other than the Purchased Avoidance Actions.




                                                       5
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 55 of 125


 For the avoidance of doubt, no goodwill or other intangible assets not expressly set forth in this Section
 1.2 shall constitute “Excluded Assets.”
          1.3     Assumed Liabilities. In addition to the Liabilities of the Acquired Subsidiaries (which
 shall remain Liabilities of such entities upon the Closing, but which shall not constitute Assumed
 Liabilities for purposes of this Agreement), upon the terms and subject to the conditions set forth in this
 Agreement, at the Closing, Buyer shall assume and agree to pay, perform and discharge, when due (in
 accordance with its respective terms and subject to the respective conditions thereof), only the following
 Liabilities (without duplication) (collectively the “Assumed Liabilities”) and no others:

               (a)     any and all Liabilities of each Seller arising under the Buyer Assumed
 Agreements and the Assumed Purchase Orders;

                 (b)     (i) the obligation to pay the amounts owed (and no other Liabilities) for goods or
 services received by each Seller in the Ordinary Course of Business in respect of any trade and vendor
 accounts payable due as of, or after, the Petition Date, including the amounts set forth on Schedule 1.3(b),
 but only to the extent incurred in connection with the Acquired Business, and excluding any amounts
 owed to professionals retained by an order of the Bankruptcy Court under Section 327, 328, 1102 or 1103
 of the Bankruptcy Code (such payables, the “Accounts Payable”) and (ii) any accounts payable from any
 Seller to any Acquired Subsidiary outstanding as of the Closing Date;

                 (c)      all Accrued Liabilities;

                  (d)     any and all Liabilities arising under any Assumed Plan, if any (to the extent
 transferable in accordance with the existing terms and conditions of the applicable Assumed Plan);

                  (e)      other than as set forth on Schedule 1.4(f), any Liability directly related to the
 Acquired Business arising under Environmental Laws attributable to or incurred as a result of any acts,
 omissions, or conditions first occurring after the Closing, including any Liability with respect to the
 release, handling, discharge, treatment, storage, generation, disposal, or presence of Regulated Substances
 at any location and compliance with any Environmental Laws, in each case first occurring after the
 Closing, relating to the foregoing;

                (f)      all Liabilities arising out of the conduct of the Acquired Business, ownership of
 the Purchased Assets, or associated with the Transferred Employees on or after the Closing Date;

                  (g)     all Taxes arising out of the conduct of the Acquired Business, ownership of the
 Purchased Assets or associated with the Transferred Employees, in each case, attributable to periods (or
 portions thereof) beginning after the Closing Date; and

                (h)     all Liabilities under the WARN Act arising as a result of a failure of Buyer to
 comply with Section 5.11.

          1.4      Excluded Liabilities. Notwithstanding any provision in this Agreement to the contrary,
 Buyer shall not assume and shall not be obligated to assume or be obliged to pay, perform or otherwise
 discharge any Liability of any Seller, and each Seller shall be solely and exclusively liable with respect to
 all Liabilities of such Seller, other than the Assumed Liabilities (collectively, the “Excluded Liabilities”).
 For the avoidance of doubt and notwithstanding anything to the contrary in this Agreement, the Excluded
 Liabilities with respect to each Seller include (i) any claims under Sections 503 and 507 of the
 Bankruptcy Code and (ii) the following:




                                                       6
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                   Document    Page 56 of 125


                  (a)    any Liability of such Seller, arising out of, or relating to, this Agreement or the
 transactions contemplated hereby, whether incurred prior to, at or subsequent to the Closing Date,
 including all finder’s or broker’s fees and expenses and any and all fees and expenses of any
 Representatives of such Seller, but excluding (x) any Liabilities of such Seller arising from or otherwise
 attributable to a breach of the covenant in Section 5.8(a), and (y) any Transfer Taxes as provided in
 Section 5.8(b);

                 (b)    any Liability incurred by either Seller’s respective directors, officers, managers,
 stockholders, members, partners, agents or employees (acting in such capacities);

                   (c)      any Liability of such Seller to any Person on account of any Proceeding to the
 extent relating to facts, circumstances or events that existed or occurred before the Closing;

                (d)      any Liability to the extent relating to, resulting from, or arising out of the
 ownership or operation of an Excluded Asset;

                 (e)     the accrued Liabilities of such Seller set forth on Schedule 1.4(e); provided,
 however, notwithstanding anything to the contrary set forth in this Agreement, in no event shall any
 Accrued Liability constitute an Excluded Liability;

                  (f)      any Liability arising out of or incurred as a result of any actual or alleged
 violation by any Seller of any Law prior to the Closing, or related to the Acquired Business that arises
 under or relates to a violation of or obligation under Environmental Laws with respect to acts, omissions
 or conditions occurring on or prior to the Closing, including any Liability of any Seller or related to the
 Acquired Business with respect to the release, handling, discharge, treatment, storage, generation,
 disposal or presence of Regulated Substances occurring on or prior to the Closing at any location,,
 including as set forth on Schedule 1.4(f);

                  (g)     all checks and drafts that have been written or submitted by such Seller prior to
 the close of business on the Closing Date but have not yet cleared;

                  (h)    other than as explicitly included in Assumed Liabilities, any Liability of such
 Seller for any Indebtedness, including Indebtedness under the Credit Facility, any Indebtedness owed to
 any stockholder or other Affiliate of any such Seller, and any Contract evidencing any such financing
 arrangement;

                  (i)      all Liabilities under the WARN Act to the extent resulting from an employment
 loss or layoff (as defined in the WARN Act) initiated by Seller or any of its Affiliates or the purchaser of
 the Pharma Business;

                  (j)     all Liabilities in respect of any employee or other service provider of Seller or
 any of its Affiliates who does not become a Transferred Employee (whether arising prior to, on or after
 the Closing Date), and all Liabilities (other than any Assumed Liability) in respect of any Transferred
 Employee arising prior to the Closing Date;

                   (k)     other than (x) Tax Liabilities included in clauses (ii) or (vii) of the definition of
 Accrued Liabilities, and (y) Transfer Taxes for which Buyer is responsible pursuant to Section 5.8(b), (i)
 all Liabilities for Taxes of such Seller or its Affiliates (other than the Acquired Subsidiaries) for any
 taxable period, and (ii) Liabilities for Taxes relating to the Acquired Business or the Purchased Assets
 attributable under the principles of Section 5.8(c) to periods (or portions thereof) ending on or prior to the
 Closing Date, except for any Taxes of an Acquired Subsidiary, in each case;




                                                       7
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                   Document    Page 57 of 125


                   (l)      any and all accounts payable owed by any Seller to any other Seller or any
 Affiliate of a Seller (other than an Acquired Subsidiary); and

                  (m)      other than as specifically set forth herein, fees or expenses of such Seller incurred
 with respect to the transactions contemplated by this Agreement.

         1.5      Assignments; Cure Amounts.

                  (a)      Notwithstanding anything to the contrary contained herein, Buyer reserves the
 right, in consultation with Sellers, to amend or supplement, at any time prior 5:00 p.m. prevailing Eastern
 Time on the day that is one (1) day prior to the Auction (the “Assumption Deadline”), Schedule 1.1(c) to
 add any contracts, so long as any such contract to be added to Schedule 1.1(c) (x) is not to be assumed or
 available to be assumed pursuant to any other sale or transaction previously approved by the Bankruptcy
 Court in connection with the Bankruptcy Case, and (y) is added to such schedule(s) prior to the entry of
 any Order of the Bankruptcy Court approving the rejection of such contract or lease, and subject to the
 party to such contract or lease receiving information evidencing Buyer’s adequate assurance of future
 performance and having an opportunity to object within seven (7) days or such other period of time set
 forth in an Order of the Bankruptcy Court of the receipt of such information to the assignment of such
 contract or lease on the ground that Buyer has not demonstrated adequate assurance of future performance
 of such contract or lease pursuant to Section 365 of the Bankruptcy Code. Any contract added to
 Schedule 1.1(c) (to the extent consistent with the prior sentence) shall be deemed an Assumed Contract.
 Each Seller shall transfer and assign all Buyer Assumed Agreements (that such Seller is a party thereto
 and to the extent assignable pursuant to Sections 363 and 365 of the Bankruptcy Code) to Buyer, and
 Buyer shall assume all Buyer Assumed Agreements from a Seller that is a party thereto, as of the
 Assumption Deadline pursuant to Section 365 of the Bankruptcy Code and the Sale Order. In connection
 with and as a prerequisite to such assignment and assumption, Buyer shall pay in full all costs (as
 determined by such Seller that is party thereto based on the Books and Records of such Seller or as
 otherwise determined by the Bankruptcy Court) to cure all defaults under such Buyer Assumed
 Agreements to the extent required by Section 365(b) of the Bankruptcy Code (such amounts, the “Cure
 Costs”) and Sellers shall have no Liability therefore. The Cure Costs for each Buyer Assumed
 Agreement are set forth opposite the name of each Buyer Assumed Agreement set forth on Schedule 1.5,
 but for the avoidance of doubt, to the extent that the Cure Costs for any Buyer Assumed Agreement are
 determined by the Bankruptcy Court to be higher than the amounts listed on Schedule 1.5, Buyer shall be
 fully responsible to pay such higher Cure Costs.

                   (b)      The Sale Order shall provide that as of the Closing, each Seller shall assign to
 Buyer the Buyer Assumed Agreements to which it is a party, with each Buyer Assumed Agreement
 identified by its name and date (if available), the other party to such Buyer Assumed Agreement and the
 address of such party for notice purposes, all included on one or more exhibit(s) attached to either the
 motion filed in connection with the Sale Order or one or more motion(s) or notice(s) regarding such
 Seller’s intention to have such Buyer Assumed Agreement assumed by, and assigned to, Buyer. Such
 exhibit(s) shall also (i) set forth the Cure Costs (if any) necessary to cure any defaults under each Buyer
 Assumed Agreement and (ii) delineate a procedure for transferring to Buyer the rights to any Purchased
 Deposits in the form of cash or letters of credit on deposit with the other party to any Assumed Real
 Property Lease.

                  (c)      In the case of licenses, certificates, approvals, authorizations, leases, Contracts
 and other commitments included in the Purchased Assets that cannot be transferred or assigned
 effectively without the consent of third parties, which consent has not been obtained prior to the Closing
 (after giving effect to the Sale Order and the Bankruptcy Code), Sellers shall, at Buyer’s sole cost and
 expense, paid in advance, subject to any approval of the Bankruptcy Court that may be required and the




                                                       8
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                   Document    Page 58 of 125


 terms set forth in Section 5.4, cooperate with Buyer in endeavoring to obtain such consent (or restructure
 the acquisition of the underlying asset and unwind any associated agreements to enable the acquisition
 thereof) and this Agreement shall not operate as an assignment thereof in violation of any such license,
 certificate, approval, authorization, Real Property Lease, Contract or other commitment. For the
 avoidance of doubt, Sellers shall not be obligated to pay any consideration to any third party from whom
 consent or approval is requested or otherwise incur any out-of-pocket costs or expenses, or to initiate any
 litigation or Proceedings to obtain any such consent or approval.

         1.6      Further Assurances.

                  (a)     At the Closing, and at all times thereafter as may be necessary, Sellers and Buyer
 shall, at Buyer’s sole cost and expense, execute and deliver such other instruments of transfer as shall be
 reasonably necessary to vest in Buyer title to the Purchased Assets free and clear of all Liens (other than
 Permitted Liens), and such other instruments as shall be reasonably necessary to evidence the assignment
 by Sellers and the assumption by Buyer or its designee of the Assumed Liabilities, including the Buyer
 Assumed Agreements. Each of Sellers, on the one hand, and Buyer, on the other hand, shall cooperate
 with one another to execute and deliver such other documents and instruments as may be reasonably
 required to carry out the transactions contemplated by this Agreement; provided, however, that Sellers’
 compliance with its obligations under this Section 1.6 shall, in each case, be conditioned upon Buyer’s
 advancement of any expenses to be incurred by Sellers in connection therewith. At the Closing, and at all
 times thereafter as may be necessary, Buyer shall cooperate with Sellers, at Parent’s request, to facilitate
 the procurement, possession and return to Sellers of any Excluded Assets, including any equipment
 subject to any lease which does not constitute an Assumed Equipment Lease.
                 (b)       At the Closing, and at all times thereafter as may be necessary, Sellers shall, at
 the reasonable request and expense of Buyer, execute, deliver, and file, or cause to be executed, delivered,
 and filed, such other instruments of conveyance and transfer and take such other actions as Buyer may
 reasonably request, in order to more effectively consummate the transactions contemplated hereby and to
 vest in Buyer good and marketable title to the Intellectual Property included in the Purchased Assets,
 including executing, filing, and recording, with all appropriate intellectual property registration authorities
 and other relevant entities, all assignment instruments and other filings that are necessary to correctly
 record the prior chain of title with respect to ownership of the Intellectual Property included in the
 Purchased Assets.
          1.7     PILOT Program. Aceto Realty shall use its commercially reasonable efforts to, prior to
 Closing, exercise its option to terminate the arrangements set forth on Schedule 1.7 and repurchase the
 real property to which such arrangements relate (the “Port Washington Property” and, such exercise of
 such option and repurchase of the Port Washington Property, the “PILOT Unwind”), in which case, Aceto
 Realty shall sell, convey, transfer, deliver and assign all of its right, title and interest in and to the Port
 Washington Property to Buyer at the Closing and such real property shall constitute “Owned Real
 Property” for all purposes of this Agreement. If Aceto Realty is unable to complete the PILOT Unwind
 prior to the Closing: (a) Aceto Realty shall retain, and not assign to Buyer, the lease(s) and other
 arrangements set forth on Schedule 1.7, (b) Aceto Realty shall cooperate with Buyer, at Buyer’s sole
 expense, in any lawful and reasonable arrangement reasonably proposed by Buyer under which Buyer
 shall use the Port Washington Property and otherwise obtain the economic claims, rights and benefits
 thereunder (including subcontracting, sublicensing or subleasing), and (c) Aceto Realty shall complete the
 PILOT Unwind as soon as practicable after the Closing, and upon such completion sell, convey, transfer,
 deliver and assign all of its right, title and interest in and to the Port Washington Property to Buyer. Prior
 to the Closing, Aceto Realty shall use its commercially reasonable efforts to cooperate with Buyer, at
 Buyer’s sole expense, in connection with any lawful and reasonable alternative to the PILOT Unwind
 requested by Buyer for transferring to Buyer at Closing either the Port Washington Property or the
 arrangements set forth on Schedule 1.7. For the avoidance of doubt, provided that Aceto Realty has




                                                       9
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 59 of 125


 complied with its obligations set forth in this Section 1.7, neither completion of the PILOT Unwind, nor
 completion of any alternatives thereto requested by Buyer, shall be a condition to Closing.

          1.8    Bulk Sales Laws. Buyer hereby waives compliance by Sellers with the requirements and
 provisions of any “bulk-transfer” Law of any jurisdiction that may otherwise be applicable with respect to
 the sale of any or all of the Purchased Assets to Buyer. Pursuant to Section 363(f) of the Bankruptcy
 Code, the transfer of the Purchased Assets shall be free and clear of any and all Liens and Liabilities in
 the Purchased Assets (other than Permitted Liens), including any Liens or claims arising out of any bulk-
 transfer Laws, and the Parties shall take such steps as may be necessary or appropriate to so provide in the
 Sale Order.

                                              ARTICLE II
                                            PURCHASE PRICE

        2.1      Purchase Price. The aggregate consideration for the Purchased Assets (the “Base
 Purchase Price”) shall be the sum of the following:

                  (a)     the Good Faith Deposit; plus

                  (b)     (i) cash in the amount of three hundred thirty-two million four hundred forty
 thousand dollars ($332,440,000), plus (ii) the amount, if any, by which Net Current Assets exceeds one
 hundred twelve million four hundred nine thousand seven hundred eighty-eight dollars ($112,409,788),
 minus (iii) the amount, if any, by which Net Current Assets are less than one hundred twelve million four
 hundred nine thousand seven hundred eighty-eight dollars ($112,409,788), minus (iv) Net Debt (such
 amount, as adjusted pursuant to Section 2.4 below, the “Cash Balance”); plus

                  (c)     the Cure Costs; plus

                  (d)     if the Closing occurs on or after April 30, 2019, for any reason other than an
 adjournment of the Sale Hearing, at the initial request of the Sellers (and not at the initial request of the
 Bankruptcy Court, the U.S. Trustee or any other party in interest), to a date that is after April 26, 2019,
 the Prepetition Credit Agreement Penalty (if any); plus

                  (e)     the assumption by Buyer of the Assumed Liabilities.

            2.2   Closing Date Payment. At the Closing, Buyer shall satisfy the Base Purchase Price as
 follows:

               (a)      Buyer shall deliver the Estimated Cash Balance less the Adjustment Escrow
 Amount, via wire transfer of immediately available funds into the account(s) designated in writing by
 Parent;

                 (b)     Buyer shall deposit an amount equal to ten million dollars ($10,000,000) (the
 “Adjustment Escrow Amount”) via wire transfer of immediately available funds into an escrow account
 (the “Adjustment Escrow”) with Citibank, N.A. or such other financial institution as shall be satisfactory
 to Parent and Buyer (the “Escrow Agent”), to be held and disbursed by the Escrow Agent in accordance
 with the terms and conditions of this Agreement and an escrow agreement (the “Escrow Agreement”)
 with the Escrow Agent, such escrow agreement to be mutually acceptable to the Parties. The fees and
 expenses of the Escrow Agent shall be borne and paid by Buyer;




                                                      10
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 60 of 125


                 (c)     Buyer shall pay directly to the obligees identified on Schedule 1.5 the Cure
 Costs;

                (d)      If determined to be payable in accordance with Section 2.1(d), Buyer shall pay to
 Parent an amount in cash equal to the Prepetition Credit Agreement Penalty via wire transfer of
 immediately available funds into the account(s) designated in writing by Parent; and

                   (e)      Buyer shall assume the Assumed Liabilities; provided, however, that to the
 extent any such Assumed Liabilities are able to be satisfied at Closing, without preventing the transfer of
 the Purchased Assets or the assumption of the Assumed Liabilities, Buyer shall satisfy such Assumed
 Liabilities either at Closing or, in Buyer’s sole discretion, in the ordinary course of business.

          2.3      Good Faith Deposit. Buyer has deposited into an escrow account (the “Good Faith
 Deposit Escrow”) at Bank of America maintained by Lowenstein Sandler LLP, counsel to Sellers (the
 “Good Faith Deposit Escrow Holder”), an amount equal to thirty-three million eight hundred thousand
 dollars $33,800,000 (the “Good Faith Deposit”) in immediately available funds. The Good Faith Deposit
 has been funded by Buyer pursuant to the Bidding Procedures. Following the execution of this
 Agreement by the Parties, other than upon termination of this Agreement by Sellers pursuant to Section
 7.1(d) or Section 7.1(k), in which case, the Good Faith Deposit shall be nonrefundable and paid to Sellers
 pursuant to the terms of this Section 2.3, the Good Faith Deposit shall be refunded to Buyer upon the
 termination of this Agreement for any reason. At the Closing, the Good Faith Deposit (and any interest or
 income accrued thereon) shall be paid over to Sellers by the Good Faith Deposit Escrow Holder and, upon
 such payment, the Good Faith Deposit shall be credited and applied toward payment of the Purchase Price
 (but shall not reduce the amount of the Cash Balance). In the event the Good Faith Deposit is finally
 determined by the Bankruptcy Court to have become nonrefundable as provided herein before the Closing
 by reason of Sellers terminating this Agreement pursuant to Section 7.1(d) or Section 7.1(k), the Good
 Faith Deposit Escrow Holder shall immediately disburse the Good Faith Deposit and all interest or
 income accrued thereon to Sellers to be retained by Sellers for their own account. Sellers’ retention of the
 Good Faith Deposit pursuant to the preceding sentence shall constitute liquidated damages and shall be
 the exclusive damages available to the Sellers in the event of any termination by Sellers pursuant to
 Section 7.1(d) (except in the case of a Willful Breach of this Agreement by Buyer, in which case Sellers’
 retention of the Good Faith Deposit shall be in addition to any other remedies the Sellers may have under
 Section 8.5) or Section 7.1(k). If this Agreement terminates in accordance with the termination
 provisions hereof for any reason other than by Sellers pursuant to Section 7.1(d) or Section 7.1(k), Sellers
 shall cause the Good Faith Deposit Escrow Holder to return to Buyer, without prejudice to Buyer’s right
 to receive the Break-Up Fee and Expense Reimbursement, if any, when payable in accordance with
 Section 7.3(a), the Good Faith Deposit (together with all income or interest accrued thereon), within three
 (3) Business Days after this Agreement is so terminated. The Parties hereto agree that, prior to the
 earliest of (i) application of the Good Faith Deposit against the payment of the Purchase Price, (ii) the
 Good Faith Deposit becoming nonrefundable as provided herein before the Closing by reason of Sellers
 terminating this Agreement pursuant to Section 7.1(d) or Section 7.1(k) or (iii) the return of the Good
 Faith Deposit to Buyer under the provisions of this Section 2.3, the Good Faith Deposit shall be treated
 for federal, and applicable state and local, income Tax purposes as owned by Buyer.

          2.4    Adjustment to Base Purchase Price.

                 (a)     Not later than three (3) Business Days prior to the Closing, Parent shall deliver to
 Buyer a statement setting forth Parent’s good faith and reasonably detailed estimate of Net Current Assets
 (the “Estimated Net Current Assets”), Net Debt (“Estimated Net Debt”), and the Cash Balance based
 thereon (the “Estimated Cash Balance”).




                                                     11
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 61 of 125


                 (b)      Not later than forty-five (45) days following the Closing, Buyer shall deliver to
 Parent a statement (the “Closing Statement”) setting forth Buyer’s good faith and reasonably detailed
 calculation of Net Current Assets, Net Debt and the Cash Balance based thereon. If the Cash Balance, as
 finally determined by this Section 2.4, is less than the Estimated Cash Balance, the Base Purchase Price
 shall be adjusted downward by the absolute value of such difference (the “Shortfall”). If the Cash
 Balance, as finally determined by this Section 2.4, is greater than the Estimated Cash Balance, the Base
 Purchase Price shall be adjusted upward by the absolute value of such difference (the “Surplus”).

                   (c)     The Adjustment Escrow Amount shall be payable in accordance with the Closing
 Statement and Section 2.4(d) no later than forty-five (45) days after receipt by Parent of the Closing
 Statement (and Sellers and Buyer shall instruct the Escrow Agent accordingly) unless and to the extent
 Parent delivers a notice of disagreement in accordance with the following sentence, setting forth the basis
 for such disagreement and Parent’s calculation of Net Current Assets, Net Debt and the Cash Balance
 based thereon. During the forty five (45) day period referred to above, Buyer shall and shall cause the
 Acquired Subsidiaries to provide Parent and its representatives reasonable access to the relevant books,
 records, facilities and employees of the Acquired Business and the Acquired Subsidiaries to evaluate the
 calculation of Net Current Assets, Net Debt and the Cash Balance based thereon. In the event of any such
 disagreement, Parent shall so notify Buyer in writing prior to the end of the forty five (45) day period
 referred to above, and the Parties shall use their commercially reasonable efforts to resolve such
 disagreement. If the Parties are unable to resolve their disagreement through such consultation, the Parties
 shall refer the disagreement to the Accounting Firm to review promptly the Closing Statement and the
 disputed items or amounts. Promptly, but no later than twenty (20) days after acceptance of its
 appointment, the Accounting Firm shall determine (it being understood that in making such
 determination, the Accounting Firm shall be functioning as an expert and not as an arbitrator), based
 solely on written submissions by Buyer and Parent, and not by independent review, only those issues in
 dispute and shall render a written report as to the resolution of those issues in dispute and the resulting
 computation of Net Current Assets, Net Debt and the Cash Balance based thereon, as the case may be,
 which shall be conclusive and binding on the Parties. In resolving any disputed item, the Accounting
 Firm (x) shall be bound by the provisions of this Section 2.4 and (y) may not assign a value to any item
 greater than the greatest value for such items claimed by either Party or less than the smallest value for
 such items claimed by either Party or include in its computation any item not included in the computation
 provided by either Party. The Party (either Buyer, on the one hand, or Parent on behalf of Sellers, on the
 other hand) whose determination of the amount of the adjusted Cash Balance was farthest from the final
 determination of the adjusted Cash Balance by the Accounting Firm shall bear the fees and expenses of
 the Accounting Firm plus any out-of-pocket expenses (including attorneys’ and accountants’ fees) of the
 Party whose determination of the adjusted Cash Balance was closest to the final determination by the
 Accounting Firm. If the determination of the adjusted Cash Balance by the Accounting Firm is
 equidistant between the determinations of the parties, the fees of the Accounting Firm shall be borne
 equally by Buyer, on the one hand, and Sellers, on the other hand, and each of Buyer, on the one hand,
 and Sellers, on the other hand, shall bear the cost of their own out-of-pocket expenses.

                  (d)      Any Shortfall shall be paid to Buyer and satisfied solely from the Adjustment
 Escrow Amount and the remainder, if any, of the Adjustment Escrow Amount shall be promptly paid
 over to Sellers by wire transfer of immediately available funds into the account(s) designated in writing
 by Parent (and Sellers and Buyer shall instruct the Escrow Agent accordingly promptly upon final
 resolution of such Shortfall in accordance with Section 2.4(c)). Sellers shall have no liability for a
 Shortfall in excess of the Adjustment Escrow Amount. Any Surplus shall be satisfied by payment of the
 amount of the Surplus to Sellers from Buyer via wire transfer of immediately available funds to the
 account(s) designated in writing by Parent (and, in such case, the full Adjustment Escrow Amount shall
 be promptly paid over to Sellers by wire transfer of immediately available funds into the account(s)
 designated in writing by Parent, and Sellers and Buyer shall instruct the Escrow Agent accordingly




                                                     12
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                   Document    Page 62 of 125


 promptly upon final resolution of such Surplus in accordance with Section 2.4(c)). Buyer shall have no
 liability for a Surplus in excess of the Adjustment Escrow Amount.

                  (e)    The Base Purchase Price less the Shortfall, if any, or plus the Surplus, if any,
 shall be the “Purchase Price”.

          2.5      Allocation of Purchase Price. Within one hundred and twenty (120) calendar days after
 the Closing Date, Parent shall deliver to Buyer an allocation of the Purchase Price (and all other
 capitalized costs) as determined for tax purposes, among the Purchased Assets. Such allocation shall be
 made pursuant to Code Section 1060 and the Treasury Regulations thereunder (and any similar provision
 of state, local or non-U.S. Law, as appropriate). If, within thirty (30) calendar days of Buyer’s receipt of
 Parent’s proposed allocation, Buyer does not deliver to Parent written notice (a “Buyer Allocation
 Objection Notice”) of any objections that it has to such allocation, Parent’s proposed allocation shall be
 final. If Buyer timely delivers to Parent a Buyer Allocation Objection Notice, then Parent and Buyer shall
 work together in good faith to resolve the disputed items. If Parent and Buyer are unable to resolve all of
 the disputed items within thirty (30) calendar days of Parent’s receipt of the Buyer Allocation Objection
 Notice (or such later date as Parent and Buyer may agree), then Parent and Buyer shall refer the disputed
 items for resolution, consistent with the side constraints set forth in Exhibit A, to the Accounting Firm in
 accordance with procedures analogous to those set forth in Section 2.4(c). Notwithstanding anything in
 this Section 2.5 to the contrary, in no event will the allocation finalized pursuant to this Section 2.5
 include any allocations contrary to the restrictions set forth in Exhibit A. Sellers and Buyer agree that the
 allocation determined under this Section 2.5 shall be binding on all Parties, and that Sellers and Buyer
 will (and Buyer will cause the Acquired Subsidiaries to) report, act and file Tax Returns (including, but
 not limited to IRS Form 8594) in all respects and for all purposes consistent with such allocation, except
 to the extent inconsistent with applicable Law. Neither Sellers nor Buyer shall (and Buyer will not permit
 an Acquired Subsidiary to) take any position (whether in audits, tax returns or otherwise) that is
 inconsistent with such allocation unless required to do so by applicable Law.

          2.6     Closing Date. Upon the terms and conditions set forth in this Agreement, the
 consummation of the transactions contemplated by this Agreement (the “Closing”) shall take place at the
 offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020, at 10:00
 a.m. local time on the third Business Day following the day on which the last of the conditions set forth in
 ARTICLE VI are satisfied or waived (other than those conditions that by their nature are to be satisfied at
 the Closing, but subject to the satisfaction or waiver of such conditions in accordance with this
 Agreement), or at such other place or time as Buyer and Sellers may agree in writing; provided, however,
 that without the prior written consent of Parent, the Closing shall not occur earlier than the earlier of (i)
 the date of the consummation of the sale of the Pharma Business pursuant to Section 363 of the
 Bankruptcy Code (provided, however, that Sellers shall keep Buyer reasonably informed of the progress
 of such sale and the anticipated consummation date thereof) and (ii) July 1, 2019; provided, further,
 however, that if all of the conditions set forth in ARTICLE VI are satisfied or waived (other than those
 conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of
 such conditions in accordance with this Agreement) on or before 5:00 p.m. Eastern Time on April 28,
 2019, the Closing shall take place no later than April 29, 2019. Notwithstanding anything to the contrary
 herein, the Closing shall not take place prior to April 26, 2019 without the consent of Buyer (in its sole
 discretion). The date on which the Closing actually occurs is referred to as the “Closing Date.”

         2.7      Deliveries of Buyer. At or prior to the Closing, Buyer shall:

                  (a)     satisfy the Base Purchase Price in accordance with Section 2.2; and

                  (b)     deliver to Sellers:




                                                       13
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 63 of 125


                         (i)     the Assignment and Assumption Agreement, the Assignment and
         Assumption of Leases, the Escrow Agreement and each other Ancillary Document to which the
         Buyer is a party, each dated as of the Closing Date and duly executed by Buyer (and in the case
         of the Escrow Agreement, duly executed by the Escrow Agent);

                         (ii)    a copy of resolutions of the governing body of the Buyer approving and
 authorizing the Asset Purchase;

                          (iii)   the officer’s    certificate required to be delivered pursuant to
         Section 6.2(c); and

                          (iv)    such resale certificates for sales tax purposes as are reasonably requested
         by a Seller.

         2.8     Deliveries of Sellers. At or prior to the Closing, Sellers shall deliver to Buyer the
 following:

                (a)     the Bill of Sale, the Assignment and Assumption Agreement, the Escrow
 Agreement and each other Ancillary Document to which a Seller is a party, dated as of the Closing Date
 and duly executed by such Seller (and in the case of the Escrow Agreement, duly executed by the Escrow
 Agent);

                (b)      instruments of assignment of the Registered Intellectual Property (the
 “Assignment of Intellectual Property”) that are owned by a Seller and included in the Purchased Assets, if
 any, dated as of the Closing Date, duly executed by such Seller, in form for recordation with the
 appropriate Governmental Entities, in form reasonably acceptable to the Parties;

                 (c)      a copy of the final Sale Order;

                 (d)      the officer’s certificates required to be delivered pursuant to Section 6.3(c);

                  (e)     (i) with respect to each Seller that is not a disregarded entity (as defined for
 purposes of Treasury Regulations Section 1.1445-2(b)(2)(iii)), a statement from such Seller, dated as of
 the Closing Date prepared in accordance with Treasury Regulations Section 1.1445-2(b)(2) and Section
 1446(f) of the Code certifying such Seller’s non-foreign status for purposes of Section 1445 and
 1446(f)(2) of the Code; and (ii) with respect to each Seller that is a disregarded entity (as defined for
 purposes of Treasury Regulations Section 1.1445-2(b)(2)(iii)), a statement from the Person treated for
 federal income Tax purposes as the owner of such Seller, dated as of the Closing Date and in form
 reasonably satisfactory to Buyer, certifying (A) such Seller’s status as a disregarded entity (as defined for
 purposes of Treasury Regulations Section 1.1445-2(b)(2)(iii)) whose separate existence from such Person
 is disregarded and (B) such Person’s non-foreign status for purposes of Section 1445 and 1446(f)(2) of
 the Code;

                  (f)     instruments of assignment and assumption of the Assumed Real Property
 Lease(s), dated as of the Closing Date, in form reasonably acceptable to the Parties (the “Assignment and
 Assumption of Leases”), duly executed by the applicable Seller, in form for recordation with the
 appropriate public land records, if necessary, and any other related documentation or instruments
 necessary for the conveyance of any Assumed Real Property Lease;

                 (g)     a copy of resolutions of the governing body of each Seller approving and
 authorizing the Asset Purchase;




                                                      14
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 64 of 125


                  (h)    share certificates (or an affidavit of lost or stolen share certificate, in form and
 substance acceptable to the Parties), with stock powers duly endorsed in blank, or other evidence of
 Sellers’ or each Purchased Subsidiaries’ ownership interest, if any, in each of the Acquired Subsidiaries
 and such other documents, if any, that may be required to effectively deliver title thereto under applicable
 non-U.S. Law as set forth on Schedule 2.8(h);

                   (i)     such other bills of sale, deeds, endorsements, assignments and instruments of
 conveyance and transfer listed on Schedule 2.8(i), dated as of the Closing Date and in form reasonably
 satisfactory to Buyer, as Buyer may reasonably request to vest in Buyer all the right, title and interest of
 Sellers in, to or under any or all of the Purchased Assets; and

                  (j)      one or more powers of attorney or other authorization letters, notices or filings as
 required by applicable Law in form and substance reasonably satisfactory to Sellers and Buyer (the
 “Powers of Attorney”) reasonably necessary to permit Buyer and/or its Subsidiaries to utilize Sellers’
 DEA, FDA, EPA, FIFRA and state controlled substance registrations, licenses and/or permits and any
 other registrations, licenses and/or permits issued by a Governmental Entity that the Sellers and Buyer
 reasonably agree require Powers of Attorney (collectively, the “Registrations”) after the Closing until the
 Buyer or one of its Subsidiaries, as applicable, has obtained its own Registrations. The Powers of
 Attorney shall authorize the appropriate personnel of Buyer or its Subsidiaries to take reasonable actions
 under the Sellers’ Registrations including, but not limited to, as applicable, (a) placing and filling orders
 for controlled substances as well as importing and exporting controlled substances and DEA listed
 chemicals in accordance with applicable regulations and recordkeeping and reporting requirements, (b)
 producing and distributing pesticide products (including all products licensed by Sellers for sale as
 supplemental distributor products) under the existing state and federal pesticide registrations at the
 contract production facilities used by Sellers, using existing commercial labels, until the EPA or other
 applicable Governmental Entity approves the transfers of the Registrations to Buyer or Buyer’s applicable
 Subsidiary and (c) maintaining and renewing the existing Registrations. The Powers of Attorney shall not
 be revocable until Buyer or an applicable Subsidiary of Buyer has obtained its own Registrations (“Buyer
 Registrations”) provided that Buyer is in compliance with the terms and conditions of the Powers of
 Attorney during the term of the Powers of Attorney and has used its commercially reasonable efforts to
 obtain such Buyer Registrations as promptly as possible at Buyer’s expense.

           2.9     Withholding Rights. Buyer, the Escrow Agent, the Acquired Subsidiaries and any agent
 or affiliate thereof shall be entitled to deduct and withhold with respect to any payments made pursuant to
 this Agreement or any Ancillary Document such amounts that are required to be deducted and withheld
 with respect to any such payments under the Code (or any other provision of applicable Law). To the
 extent that such amounts are withheld and remitted to the appropriate Taxing Authority, such withheld
 amounts shall be treated for all purposes of this Agreement or the applicable Ancillary Document as
 having been paid to such Persons in respect of which such deduction and withholding was made.
 Notwithstanding anything to the contrary, any compensatory amounts payable to an employee pursuant to
 or as contemplated by this Agreement or any Ancillary Document shall be remitted to the applicable
 payor for payment to the applicable Person through regular payroll procedures, as applicable. Prior to the
 withholding, Buyer shall (a) notify the Sellers of any anticipated withholding, (b) consult with the Sellers
 in good faith to determine whether such deduction and withholding is required under applicable Tax law,
 and (c) cooperate with the Sellers in good faith to minimize the amount of any applicable withholding.

         2.10    Transfer of Aceto Shanghai Interests. Notwithstanding anything to the contrary herein:

                  (a)      If the PRC Transfer Approvals have not been obtained (including acceptance of
 any filings, as applicable) prior to Closing, then from and after the Closing, and until such time as all PRC
 Transfer Approvals have been obtained (or filings accepted, as applicable) (the “Deferral Period”), except




                                                      15
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 65 of 125


 with the prior written consent of Buyer, the Sellers shall use commercially reasonable efforts, to the
 extent Sellers have the corporate power to do so, with all necessary personnel and administrative support
 supplied by Buyer, in each case, at no cost to Sellers, to (i) cause Aceto Shanghai (including all Cash
 generated with respect thereto) to be managed and operated by Sellers and their Affiliates (with Buyer’s
 personnel and administrative support) for Buyer’s (or its designated Affiliate’s) sole benefit or detriment,
 including, for the avoidance of doubt, all items of income, expense, gain and loss, with respect to the
 Deferral Period, (ii) not permit Aceto Shanghai to make any distribution or payment to any Seller, any
 affiliate of any Seller, or any third party other than a customer, supplier or employee (i.e., in respect of
 payroll) of Aceto Shanghai or Sellers, or others doing business with Aceto Shanghai or Sellers, in each
 case, in the Ordinary Course of Business, and (iii) not transfer or take any action to transfer or purport to
 transfer the equity of Aceto Shanghai to any Person other than Buyer or its designated Affiliate. During
 the Deferral Period, Sellers will, to the extent Sellers have the corporate power to do so (with Buyer’s
 personnel and administrative support), cause Aceto Shanghai to be operated in the Ordinary Course of
 Business or, unless prohibited by applicable Law, otherwise in such manner as Buyer shall reasonably
 request in writing, and Seller’s pre-Closing obligations pursuant to Section 5.1 will, to the extent Sellers
 have the corporate power to do so, with the personnel and administrative support supplied by Buyer, in
 each case, at no cost to Sellers, continue in force with respect to Aceto Shanghai, until all PRC Transfer
 Approvals have been obtained (or filings accepted, as applicable).

                   (b)     If the PRC Transfer Approvals have not been obtained (including acceptance of
 any filings, as applicable) on or prior to the first anniversary of the Closing Date, then Buyer and Sellers
 shall enter into one or more separate asset purchase agreements (the “Shanghai APA”) with respect to the
 assets and Liabilities of Aceto Shanghai (the “Shanghai Assets”), pursuant to which, among other things,
 to the extent permitted under applicable Law, Aceto Shanghai shall assign to Buyer (or its designated
 Affiliate) for no additional consideration other than the Tax Adjustment (as defined below) all assets, and
 Buyer shall assume all Liabilities, of Aceto Shanghai, including all Accounts Receivable, Accounts
 Payable, inventory, Contracts, Owned Real Property, books and records, Intellectual Property, equipment
 leases, rights, claims and causes of action against third parties and all goodwill of and used by Aceto
 Shanghai and all Permits required by the applicable Governmental Entity to operate the business of Aceto
 Shanghai on terms and conditions reasonably satisfactory to Buyer and Sellers. If any Shanghai Assets
 cannot be so transferred, then Sellers will cooperate with Buyer to establish an agency, services or similar
 arrangement (including by means of any subcontracting, sublicensing or subleasing arrangement)
 reasonably satisfactory to Sellers and Buyer intended to provide Buyer, to the fullest extent practicable,
 the claims, rights, benefits, costs and Liabilities of those assets that cannot be transferred.

                  (c)      If the Shanghai Assets are sold pursuant to Section 2.10(b), then the amount of
 the Purchase Price allocated to the equity of Aceto Shanghai (as adjusted for the Tax Adjustment (as
 defined below)) shall be instead allocated among the Shanghai Assets in accordance with this Section
 2.10(c). Within forty-five (45) calendar days after the first anniversary of the Closing Date, Buyer shall
 deliver to Parent an allocation of the Purchase Price allocated to the equity of Aceto Shanghai (as adjusted
 for the Tax Adjustment (as defined below) and all other capitalized costs) as determined for tax purposes,
 among the Shanghai Assets. Such allocation shall be made pursuant to Code Section 1060 and the
 Treasury Regulations thereunder (and any similar provision of state, local or non-U.S. Law, as
 appropriate). If, within ten (10) calendar days of Parent’s receipt of Buyer’s proposed allocation, Parent
 does not deliver to Buyer written notice (a “Parent Shanghai Allocation Objection Notice”) of any
 objections that it has to such allocation, Buyer’s proposed allocation shall be final. If Parent timely
 delivers to Buyer a Parent Shanghai Allocation Objection Notice, then Buyer shall consider in good faith
 Parent’s comments. Sellers and Buyer agree that the allocation determined under this Section 2.10(c)
 shall be binding on all Parties, and that Sellers and Buyer will (and Buyer will cause the Acquired
 Subsidiaries to and Sellers will cause Aceto Shanghai to) report, act and file Tax Returns (including, but
 not limited to IRS Form 8594) in all respects and for all purposes consistent with such allocation, except




                                                      16
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                     Desc Main
                                  Document    Page 66 of 125


 to the extent inconsistent with applicable Law. Neither Sellers nor Buyer shall (and Buyer will not permit
 an Acquired Subsidiary to and Sellers will not permit Aceto Shanghai to) take any position (whether in
 audits, tax returns or otherwise) that is inconsistent with such allocation unless required to do so by
 applicable Law.

                  (d)     The Buyer agrees to indemnify Sellers and Aceto Shanghai for any additional
 Tax owed by Sellers or Aceto Shanghai (including Tax owed by Sellers or Aceto Shanghai due to this
 indemnification payment) resulting from (x) any transaction engaged in by Sellers or Aceto Shanghai
 pursuant to Sections 2.10(b), (c) and (d) and (y) the operations of Aceto Shanghai from the Closing Date
 through the last of the Shanghai Asset Closing Dates. Buyer shall pay to Parent, in cash, the amount of
 additional consideration necessary to cause Sellers’ after-Tax net proceeds from the sale of the Shanghai
 Assets on the Shanghai Asset Closing Dates pursuant to Sections 2.10(b), (c) and (d), taking into account
 any Taxes attributable to payments pursuant to this Section 2.10 and Taxes resulting from the operations
 of Aceto Shanghai from the Closing Date through the last of the Shanghai Asset Closing Dates, to be
 equal to the after-Tax net proceeds that Sellers would have received from the sale of Aceto Shanghai
 stock on the Closing Date, taking into account all appropriate federal, state, local and non-U.S. Tax
 implications (the “Tax Adjustment”). Parent shall provide Buyer with a calculation of the amount of the
 Tax Adjustment within ninety (90) days after the last of the Shanghai Asset Closing Dates. If, within
 thirty (30) calendar days of Buyer’s receipt of Parent’s proposed calculation computing the amount of the
 Tax Adjustment, Buyer does not deliver to Parent written notice (a “Buyer Tax Adjustment Objection
 Notice”) of any objections that it has to such schedule, Parent’s proposed calculation shall be final. If
 Buyer timely delivers to Parent a Buyer Tax Adjustment Objection Notice, then Parent and Buyer shall
 work together in good faith to resolve the disputed items. If Parent and Buyer are unable to resolve all of
 the disputed items within thirty (30) calendar days of Parent’s receipt of the Buyer Tax Adjustment
 Objection Notice (or such later date as Parent and Buyer may agree), then Parent and Buyer shall refer the
 disputed items for resolution to the Accounting Firm in accordance with procedures analogous to those
 set forth in Section 2.4(c). Sellers and Buyer agree that the amount of the Tax Adjustment determined
 under this Section 2.10 shall be binding on all Parties. The amount of the Tax Adjustment shall be paid to
 Parent within ten (10) days after the finalization by the Parties of the amount of the Tax Adjustment.

                 (e)     Except as set forth in this Section 2.10, the equity interests of Aceto Shanghai
 shall be deemed transferred to Buyer or its designee as of the Closing for purposes of this Agreement.

                                     ARTICLE III
                      REPRESENTATIONS AND WARRANTIES OF SELLERS

          As an inducement to Buyer to enter into this Agreement and to consummate the transactions
 contemplated hereby, except (a) as disclosed in any form, document or report publicly filed with or
 publicly furnished to the U.S. Securities and Exchange Commission (the “SEC”) by Parent or any of its
 Subsidiaries from and after July 1, 2015 and prior to the Agreement Date (excluding any disclosures set
 forth in any “risk factors,” “forward-looking statements” or “market risk” sections to the extent they are
 cautionary, predictive or forward-looking in nature) (collectively, the “Parent SEC Disclosures”), (b) as
 disclosed in any Bankruptcy Court filings by Sellers or any of their respective Subsidiaries made prior to
 the Agreement Date (the “Bankruptcy Court Filings”), or (c) as disclosed in the disclosure schedule
 delivered by Sellers to Buyer concurrently with the execution of this Agreement (the “Sellers Disclosure
 Schedule”), each Seller, jointly and severally, represents and warrants to Buyer as follows:

          3.1    Organization. Such Seller is a legal entity duly incorporated, validly existing and in good
 standing under the laws of the State of New York. Subject to the limitations imposed on such Seller as a
 result of having filed a petition for relief under the Bankruptcy Code, such Seller has full power and
 authority to own, lease and operate its properties and assets and to carry on its business as presently




                                                     17
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                   Document    Page 67 of 125


 conducted in the Acquired Business, except where the failure to have such power or authority would not
 reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

         3.2      Acquired Subsidiaries.

                  (a)      Section 3.2 of the Sellers Disclosure Schedule sets forth the name of each
 Acquired Subsidiary, and, with respect to each such entity, the jurisdiction in which it is incorporated or
 organized, the jurisdictions, if any, in which it is qualified to do business, the names of all shareholders or
 other equity owners and the number of shares of stock owned by each such shareholder or the amount of
 equity owned by each such equity owner. Each Acquired Subsidiary is a legal entity duly organized,
 validly existing and (where such concept is recognized) in good standing under the Laws of its respective
 jurisdiction of organization and has all requisite corporate or similar power and authority to own, lease
 and operate its properties and assets and to carry on its business as presently conducted. Each Acquired
 Subsidiary (other than the Joint Venture) is duly qualified or licensed, and has all necessary governmental
 approvals, to do business and is in good standing (where such concept is recognized) in each jurisdiction
 in which the property owned, leased or operated by it or the nature of the business conducted by it makes
 such approvals, qualification or licensing necessary, except where the failure to be so duly approved,
 qualified or licensed and in good standing (where such concept is recognized) would not reasonably be
 expected to have, individually or in the aggregate, a Material Adverse Effect.

                  (b)     The outstanding shares of capital stock of each Acquired Subsidiary are duly
 authorized, validly issued, fully paid and non-assessable and free of pre-emptive rights, and all such
 shares or other equity interests are owned by the applicable holder free and clear of any and all Liens
 (other than Permitted Liens and Liens created by Buyer). Sellers own, directly or indirectly, all of the
 issued and outstanding shares of capital stock or other equity interests of the Acquired Subsidiaries (other
 than the Joint Venture). There is no existing option, warrant, call, right or Contract to which any Acquired
 Subsidiary (other than the Joint Venture) is a party requiring, and there are no convertible securities of
 any Acquired Subsidiary (other than the Joint Venture) outstanding which upon conversion would
 require, the issuance of any shares of capital stock or other equity interests of any Acquired Subsidiary
 (other than the Joint Venture) or other securities convertible into shares of capital stock or other equity
 interests of any Acquired Subsidiary (other than the Joint Venture).

         3.3      Corporate Authority Relative to this Agreement; Consents and Approvals; No Violation.

                  (a)      Such Seller has the full corporate power and authority to execute and deliver this
 Agreement and the Ancillary Documents to which it is a party and, subject to the entry of the Sale Order
 and such other authorization as is required by the Bankruptcy Code, perform its obligations under and
 consummate the transactions contemplated by this Agreement, including the Asset Purchase, and the
 Ancillary Documents to which it is a party. The execution, delivery and performance by such Seller of
 this Agreement and the Ancillary Documents to which it is a party and the consummation of the
 transactions contemplated hereby and thereby, including the Asset Purchase, have been duly and validly
 authorized by such Seller’s board of directors (or a committee thereof) and no other actions on the part of
 such Seller, subject to the entry of the Sale Order and such other authorization as is required by the
 Bankruptcy Code, are necessary to authorize the execution and delivery by such Seller of this Agreement
 and the Ancillary Documents to which it is a party or the consummation of the transactions contemplated
 hereby or thereby, including the Asset Purchase. This Agreement has been, and the Ancillary Documents
 to which it is a party have been (or will be at Closing) duly and validly executed and delivered by such
 Seller and, assuming this Agreement constitutes the legal, valid and binding agreement of Buyer, this
 Agreement and the Ancillary Documents to which it is a party constitute (or upon execution at Closing
 will constitute, as applicable), the entry of the Sale Order and such other authorization as is required by
 the Bankruptcy Code, the legal, valid and binding agreements of such Seller, enforceable against such




                                                       18
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 68 of 125


 Seller in accordance with their terms, except as and to the extent that such validity and enforceability may
 be limited by equitable principles of general applicability (whether considered in a proceeding at law or in
 equity) (the “Enforceability Exceptions”).

                  (b)      Other than in connection with or in compliance with (i) the Hart-Scott-Rodino
 Antitrust Improvements Act of 1976, as amended, and the rules and regulations promulgated thereunder
 (the “HSR Act”), (ii) the approvals set forth in Section 3.3(b) of the Sellers Disclosure Schedule (covering
 the applicable Laws or other legal restraints of foreign countries designed to govern competition or trade
 regulation or to prohibit, restrict or regulate actions with the purpose or effect of monopolization or
 restraint of trade (collectively, “Antitrust Laws”)) and (iii) the Sale Order (clauses (i) through (iii),
 collectively, the “Transaction Approvals”), and subject to the accuracy of Buyer’s representations and
 warranties set forth in Section 4.2(b), no authorization, consent, order, license, permit or approval of, or
 registration, declaration, notice or filing with, any Governmental Entity is required to be made or obtained
 under applicable Law for the consummation by such Seller of the transactions contemplated hereby,
 except for such authorizations, consents, orders, licenses, permits, approvals, registrations, declarations,
 notices and filings that are not required to be made or obtained prior to the consummation of such
 transactions or that the failure to make or obtain would not, in the case of this Section 3.3(b), reasonably
 be expected to have, individually or in the aggregate, a Material Adverse Effect.

                  (c)      Except as set forth in Section 3.3(c) of the Sellers Disclosure Schedule (the
 “Consents”), the execution and delivery by such Seller of this Agreement does not, and (assuming the
 Transaction Approvals are obtained and after giving effect to the Sale Order and such other authorization
 as is required by the Bankruptcy Code) the consummation of the transactions contemplated hereby and
 compliance with the provisions hereof will not, (i) require any consent or approval under, violate, conflict
 with, result in any breach of or any loss of any benefit under, constitute an impermissible change of
 control or default under, or result in termination or give to others any right of termination, vesting,
 amendment, acceleration or cancellation of, or result in the creation of a Lien (other than Permitted Liens)
 upon any of the respective properties or assets of such Seller or any of the Acquired Subsidiaries pursuant
 to, any Contract to which such Seller or any of the Acquired Subsidiaries is a party or by which they or
 any of their respective properties or assets are bound, except as would not reasonably be expected to have,
 individually or in the aggregate, a Material Adverse Effect, (ii) conflict with or result in any violation of
 any provision of the Organizational Documents of such Seller or (iii) conflict with or violate any
 applicable Laws except as would not reasonably be expected to have, individually or in the aggregate, a
 Material Adverse Effect.

         3.4      Financial Statements. Sellers have made available to Buyer copies of the audited balance
 sheet of the Acquired Business as of June 30, 2018 (the “Most Recent Balance Sheet”), the related
 audited income statement and audited statement of cash flows for the twelve month period ended June 30,
 2018, together with the accompanying notes thereto (collectively, the “Financial Statements”). Each of
 the Financial Statements has been prepared in all material respects in conformity with U.S. generally
 accepted accounting principles (“GAAP”) (except as permitted by the SEC in connection with financial
 statements prepared on a carve-out basis) applied on a consistent basis during the periods involved
 (except as may be indicated therein or in the notes thereto), and presents fairly in all material respects the
 consolidated financial position, results of operations and cash flows of the Acquired Business as at the
 dates and for the periods indicated therein.

         3.5     Compliance with Law; Permits.

                 (a)      Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect, such Seller and the Acquired Subsidiaries (other than the Joint
 Venture) are, and since July 1, 2016 have been, in compliance with all applicable federal, state, local and




                                                      19
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                     Desc Main
                                  Document    Page 69 of 125


 foreign laws, statutes, ordinances, rules, regulations, judgments, Orders, injunctions, decrees or agency
 requirements of Governmental Entities (collectively, “Laws” and each, a “Law”) applicable to the
 Purchased Assets, the Acquired Subsidiaries or the operation of the Acquired Business. Except as would
 not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect, since July
 1, 2016, Sellers and the Acquired Subsidiaries (other than the Joint Venture) have not received any
 written notice or, to Sellers’ knowledge, other communication from any Governmental Entity regarding
 any actual or alleged failure to comply with any Law applicable to the Purchased Assets, any Acquired
 Subsidiary or the operation of the Acquired Business.

                  (b)      Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect and subject to the limitations imposed on Sellers as a result of
 having filed a petition for relief under the Bankruptcy Code, Sellers and the Acquired Subsidiaries (other
 than the Joint Venture) hold all authorizations, licenses, permits, certificates, variances, exemptions,
 approvals, orders, registrations and clearances of any Governmental Entity necessary for Sellers and the
 Acquired Subsidiaries (other than the Joint Venture) to own, lease and operate the Purchased Assets, and
 to carry on and operate the Acquired Business as currently conducted.

                   (c)      Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect, neither Sellers, nor the Acquired Subsidiaries (other than the Joint
 Venture), or, to Sellers’ knowledge, any of their respective directors or officers, in each case, acting on
 behalf of Sellers or the Acquired Subsidiaries (other than the Joint Venture), has in the past three years,
 directly or indirectly in respect of the Acquired Business, (i) used any funds of the Acquired Business for
 unlawful contributions, unlawful gifts, unlawful entertainment or other unlawful expenses relating to
 political activity; (ii) made any unlawful payment to foreign or domestic governmental officials or
 employees or to foreign or domestic political parties or campaigns from funds of the Acquired Business;
 or (iii) violated or is in violation of applicable Bribery Legislation of any jurisdiction in which the
 Acquired Business operates.

          3.6     Environmental Matters. Except as would not reasonably be expected to have,
 individually or in the aggregate, a Material Adverse Effect, (a) Parent (solely in respect of the Acquired
 Business), NY Agri and the Acquired Subsidiaries (other than the Joint Venture) are, to Sellers’
 knowledge, in compliance with applicable Environmental Laws, and each has, or has timely applied for,
 all Environmental Permits necessary for the conduct and operation of the Acquired Business as presently
 conducted, (b) since July 1, 2016, neither Sellers, nor the Acquired Subsidiaries (other than the Joint
 Venture), have received any written notice, demand, letter or claim alleging that Parent (solely in respect
 of the Acquired Business), NY Agri or such Acquired Subsidiary (other than the Joint Venture) is in
 violation of, or liable under, any Environmental Law and (c) neither any Sellers, nor the Acquired
 Subsidiaries (other than the Joint Venture), are subject to any Order in respect of the Acquired Business
 relating to compliance with Environmental Laws, Environmental Permits or the investigation, sampling,
 monitoring, treatment, remediation, removal or cleanup of Regulated Substances. Notwithstanding
 anything herein to the contrary, the representations and warranties contained in this Section 3.6 (together
 with the representations and warranties in Section 3.5) are the sole and exclusive representations of
 Sellers with respect to Environmental Laws, Environmental Permits, Regulated Substances or any other
 matter related to the environment or the protection of human health and worker safety.

         3.7     Employee Benefit Plans.

                  (a)      Section 3.7(a) of the Sellers Disclosure Schedule sets forth a correct and
 complete list, as of the Agreement Date, of each Seller Benefit Plan. With respect to each Assumed Plan,
 to the extent applicable, correct and complete copies of the following have been delivered or made
 available to Buyer by Sellers: (i) the most recent plan document (which, for the avoidance of doubt, with




                                                     20
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 70 of 125


 respect to any Assumed Plan for which a form agreement is used, shall consist of a copy of such form);
 (ii) the most recent related trust document; (iii) the most recent annual report (Form 5500) filed with the
 Internal Revenue Service (the “IRS”); (iv) the most recent determination, opinion or advisory letter from
 the IRS for any Assumed Plan that is intended to qualify under Section 401(a) of the Code; (v) the most
 recent summary plan description and (vi) with respect to the Aceto Corporation 2013 Senior Executive
 Retirement Plan and the Aceto Corporation Supplemental Executive Deferred Compensation Plan (the
 “Seller Deferred Compensation Plans”), an accurate accounting as of March 22, 2019 of the account
 balances of each employee as of the Agreement Date, and copies of all written elections made by such
 employees under the Seller Deferred Compensation Plans.

                  (b)     Except (i) as set forth on Section 3.7(b) of the Sellers Disclosure Schedule or
 (ii) as would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
 Effect, (x) each U.S. Seller Benefit Plan has been established, operated and administered in accordance
 with its terms and the requirements of all applicable Laws, including ERISA and the Code, and (y) there
 are no pending or, to Sellers’ knowledge, threatened in writing claims (other than claims for benefits in
 the Ordinary Course of Business) with respect to any Seller Benefit Plan.

                  (c)     Except as set forth on Section 3.7(c) of the Sellers Disclosure Schedule, none of
 the Sellers, the Acquired Subsidiaries (other than the Joint Venture) or any of their respective ERISA
 Affiliates, sponsor, maintain, or contribute to, any employee benefit plan that is (i) subject to Title IV of
 ERISA or Section 412 of the Code, (ii) a “multiple employer plan” within the meaning of Sections 4063
 or 4064 of ERISA, or (iii) a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA (a
 “Multiemployer Plan”).

                  (d)       Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect, each Non-U.S. Seller Benefit Plan (i) if intended to qualify for
 special tax treatment, meets all the requirements for such treatment, (ii) if required to be funded, book-
 reserved or secured by an insurance policy, is funded, book-reserved, or secured by an insurance policy,
 as applicable, based on reasonable actuarial assumptions in accordance with applicable accounting
 principles, and (iii) has been maintained in compliance with all applicable Laws.

                  (e)     Except (i) as set forth on Section 3.7(e) of the Sellers Disclosure Schedule, or (ii)
 as would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect,
 neither the execution of this Agreement nor the completion of the transactions contemplated by this
 Agreement (either alone or in conjunction with any other event) will result in (x) any compensation
 payment becoming due to any employee of Parent (who is or was primarily employed in respect of the
 Acquired Business), NY Agri or of the Acquired Subsidiaries (other than the Joint Venture), (y) the
 acceleration of vesting or payment to any employee of Parent (who is or was primarily employed in
 respect of the Acquired Business), NY Agri or of the Acquired Subsidiaries (other than the Joint
 Venture), or (z) any increase to the compensation or benefits otherwise payable under any Seller Benefit
 Plan.

          3.8     Litigation. As of the Agreement Date, neither such Seller, nor any Acquired Subsidiary
 (other than the Joint Venture), is a party to any pending or, to such Seller’s knowledge, threatened
 Proceeding relating to the Acquired Business or the Purchased Assets that would reasonably be expected
 to have, individually or in the aggregate, a Material Adverse Effect. As of the Agreement Date, neither
 Sellers, nor the Acquired Subsidiaries (other than the Joint Venture), are subject to any outstanding Order
 relating to the Acquired Business or the Purchased Assets that would reasonably be expected to have,
 individually or in the aggregate, a Material Adverse Effect.




                                                      21
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 71 of 125


          3.9    Tax Matters. For purposes of this Section 3.9, the Joint Venture shall not be treated as
 either a Purchased Subsidiary or Acquired Subsidiary. Except as set forth on Section 3.9 of the Sellers
 Disclosure Schedule:

                  (a)     Parent (solely in respect of the Acquired Business), NY Agri and the Acquired
 Subsidiaries have timely filed (taking into account any extension of time within which to file) all income
 and other material Tax Returns required to be filed by any of them and all such filed Tax Returns are
 complete and accurate in all material respects; (ii) Parent (solely in respect of the Acquired Business), NY
 Agri and the Acquired Subsidiaries have paid all income and other material Taxes that are required to be
 paid by any of them, except, in each case of clauses (i) and (ii), with respect to matters contested in good
 faith or for which adequate reserves have been established in the Most Recent Balance Sheet, in
 accordance with GAAP; and (iii) there are not pending, or to Sellers’ knowledge, threatened in writing,
 audits, examinations, investigations or other administrative or judicial Proceedings in respect of material
 Taxes of Parent (solely in respect of the Acquired Business), NY Agri or the Acquired Subsidiaries, in
 each case, other than in respect of matters for which adequate reserves have been established in the Most
 Recent Balance Sheet, in accordance with GAAP.

                (b)      There are no Liens for Taxes on any of the Purchased Assets or the assets of the
 Acquired Subsidiaries other than Permitted Liens.

                (c)     Sellers have not participated in any “listed transaction” within the meaning of
 Treasury Regulation Section 1.6011-4(b)(2).

                (d)      No Acquired Subsidiary (and no Seller in respect of the Acquired Business) has
 waived any statute of limitations in respect of Taxes or agreed to any extension of time with respect to a
 Tax assessment or deficiency which waiver or extension remains outstanding.

                   (e)     The Acquired Subsidiaries that are organized outside the United States are not
 subject to income Tax in any country other than their respective countries of incorporation or formation.
 Sellers expect to recognize a de minimis amount of Tax as a result of the inclusion of Subpart F income
 (as defined for purposes of Section 951(a)(1)(A) of the Code) and global intangible low-taxed income (as
 defined in Section 951A of the Code) through the Closing Date (exclusive of any election under Section
 338(g) of the Code), determined as though the taxable year of the Acquired Subsidiaries ended on the
 Closing Date and calculated taking into account foreign Taxes paid and creditable and the Tax attributes
 of the Sellers, including the deduction available under Section 250 of the Code.

                  (f)     Section 3.9(f) of the Sellers Disclosure Schedule lists the U.S. federal income tax
 classification of each of the Acquired Subsidiaries and all entity classification elections (and related
 effective dates) under Treasury Regulations Section 301.7701-3 made with respect to any of the Acquired
 Subsidiaries.

                 (g)      The Most Recent Balance Sheet reflects all Liabilities for unpaid Taxes of the
 Acquired Subsidiaries for periods (or portions of periods) through the date of the Most Recent Balance
 Sheet. Since the date of the Most Recent Balance Sheet, none of Parent (solely in respect of the Acquired
 Business), NY Agri or the Acquired Subsidiaries has incurred any liability for Taxes outside the Ordinary
 Course of Business.

                  (h)     Notwithstanding anything herein to the contrary, the representations and
 warranties in this Section 3.9 and, to the extent related to Taxes or Tax matters, Section 3.7, are the sole
 and exclusive representations of such Seller with respect to Taxes and Tax matters.




                                                     22
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 72 of 125


         3.10    Employment and Labor Matters.

                (a)     Neither Parent (solely in respect of the Acquired Business), NY Agri, nor any
 Acquired Subsidiary (other than the Joint Venture) is a party to any collective bargaining agreement,
 works council agreement, labor union contract, or trade union agreement (each, a “Collective Bargaining
 Agreement”) covering employees in the United States or any foreign jurisdiction.

                   (b)     Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect, (i) there is not currently, nor has there been in the past year, any
 strike, lockout, slowdown, or work stoppage against Parent (solely in respect of the Acquired Business),
 NY Agri or the Acquired Subsidiaries (other than the Joint Venture) pending or, to Sellers’ knowledge,
 threatened in writing; (ii) there is no pending charge or complaint against Parent (solely in respect of the
 Acquired Business), NY Agri or the Acquired Subsidiaries (other than the Joint Venture) by the National
 Labor Relations Board or any comparable Governmental Entity; and (iii) Parent (solely in respect of the
 Acquired Business), NY Agri and the Acquired Subsidiaries (other than the Joint Venture) have complied
 with all Laws regarding employment and employment practices (including anti-discrimination), terms and
 conditions of employment and wages and hours (including classification of employees and equitable pay
 practices) and other Laws in respect of any reduction in force (including notice, information and
 consultation requirements), and no claims against Parent (solely in respect of the Acquired Business), NY
 Agri or the Acquired Subsidiaries (other than the Joint Venture) relating to non-compliance with the
 foregoing are pending or, to Sellers’ knowledge, threatened in writing.

           3.11   Real and Tangible Property. Such Seller or an Acquired Subsidiary has good and valid
 title to the Owned Real Property set forth on Schedule 1.1(e) (which constitutes all parcels of Owned Real
 Property) and to all of the buildings, structures and other improvements thereon. Such Seller or an
 Acquired Subsidiary has a good and valid leasehold interest in each of the Assumed Real Property Leases
 listed on Schedule 1.1(d). A copy of each Assumed Real Property Lease has been delivered to the Buyer,
 and no changes have been made to any Assumed Real Property Lease since the date of delivery. Except
 as would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect,
 (a) neither Sellers, nor the Acquired Subsidiaries, have received written notice of any default under any
 agreement evidencing any Lien affecting the Owned Real Property set forth on Schedule 1.1(e) or any
 Assumed Real Property Lease, which default continues on the Agreement Date, and (b) such Seller or an
 Acquired Subsidiary has good and marketable title to, a good and enforceable leasehold interest in or a
 valid and enforceable license to, all of the tangible Purchased Assets, free and clear of all Liens (other
 than Permitted Liens).

         3.12    Intellectual Property.

                  (a)     The Patents, pending Patent applications, registered Marks, pending applications
 for registration of Marks and registered Copyrights owned by Sellers or the Acquired Subsidiaries (other
 than the Joint Venture) and used primarily or held primarily for use in the Acquired Business are referred
 to collectively as the “Registered Intellectual Property.”

                  (b)     Sellers and/or the Acquired Subsidiaries own all right, title, and interest, free and
 clear of all Liens (except for Permitted Liens) to all Registered Intellectual Property, except as would not
 reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                (c)      Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect, (i) to Sellers’ knowledge, as of the Agreement Date, the conduct of
 the Acquired Business does not infringe, violate or constitute misappropriation of any Intellectual
 Property of any third Person; (ii) to Sellers’ knowledge, as of the Agreement Date, no third Person is




                                                      23
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 73 of 125


 infringing, violating, or misappropriating any Intellectual Property that is a Purchased Asset; and (iii) as
 of the Agreement Date, there is no pending claim asserted in writing against a Seller or any Acquired
 Subsidiary (other than the Joint Venture) (including any “cease and desist” letters and invitations to
 license) asserting that Sellers’ or any Acquired Subsidiary’s (other than the Joint Venture’s) conduct of
 the Acquired Business has infringed, violated or misappropriated, or is infringing, violating or
 misappropriating, any Intellectual Property rights of any third Person.

                 (d)       Except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect, (i) Sellers and the Acquired Subsidiaries (other than the Joint
 Venture) comply with their internal policies and procedures and any other legal requirements, to the
 extent applicable, relating to privacy, data protection, and the collection, retention, protection and use of
 personal information collected, used, or held for use in the operation of the Acquired Business and (ii)
 there are no claims pending or, to Sellers’ knowledge, threatened against Sellers or any Acquired
 Subsidiary (other than the Joint Venture) alleging a violation of any third Person’s privacy or personal
 information or data rights, solely with respect to the operation of the Acquired Business.

         3.13    Material Contracts.

                  (a)      Section 3.13(a) of the Sellers Disclosure Schedule sets forth each material
 Contract relating to the Purchased Assets and the Assumed Liabilities (the “Material Contracts”).

                  (b)      Each Material Contract is a valid and binding obligation of a Seller and, to
 Sellers’ knowledge, the other party or parties thereto in accordance with its terms and conditions, except
 as and to the extent that such validity and enforceability may be limited by (i) bankruptcy, insolvency, or
 other similar laws affecting the enforcement of creditors’ rights generally, (ii) the Enforceability
 Exceptions and (iii) the obligation to pay Cure Costs under Section 365 of the Bankruptcy Code and
 Section 1.3.

                   (c)      With respect to any Material Contract, no event has occurred or not occurred
 through such Seller’s action or inaction or, to Sellers’ knowledge, prior to the Agreement Date, through
 the action or inaction of any third party which, with notice or the lapse of time or both, would constitute a
 default or result in the termination of or a right of termination or cancelation under any Material Contract,
 accelerate the performance or obligations required thereby, or result in the loss of any benefit under the
 terms of any Material Contract to which such Seller is a party, except for the obligation to pay Cure Costs
 and/or such events that would not reasonably be expected to have, individually or in the aggregate, a
 Material Adverse Effect.

         3.14    Certain Regulatory Matters.

                   (a)     The facilities of Sellers used in the operation of the Acquired Business and the
 facilities of the Acquired Subsidiaries (other than the Joint Venture) are in compliance with the FDCA, to
 the extent applicable, except as would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect.

                 (b)     Except as set forth in Section 3.14(b) of the Sellers Disclosure Schedule, as of the
 Agreement Date and for the three (3) years prior thereto, none of the Products have been subject to any
 material recall or market withdrawal and no material recall or market withdrawal is currently under
 consideration by such Seller or the Acquired Subsidiaries (other than the Joint Venture).




                                                      24
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                    Desc Main
                                  Document    Page 74 of 125


                 (c)    Since July 1, 2016, neither Parent (solely in respect of the Acquired Business),
 NY Agri, nor any Acquired Subsidiaries (other than the Joint Venture) have been the subject of any
 material enforcement action by the FDA (solely in respect of the Acquired Business).

                  (d)      Notwithstanding anything herein to the contrary, the representations and
 warranties in this Section 3.14 (together with the representations and warranties in Section 3.5) are the
 sole and exclusive representations and warranties of Sellers with respect to the regulatory matters
 expressly set forth in this Section 3.14.

          3.15    Finders or Brokers. Other than PJT Partners, Inc. and AP Services LLC, no broker,
 finder or investment banker is entitled to any broker’s, finder’s or financial advisor’s fee or commission
 in connection with the transactions contemplated hereby based upon arrangements made by or on behalf
 of Sellers, the Acquired Subsidiaries or a Seller’s board of directors.

         3.16     Sufficiency of Assets. The Purchased Assets, together with the assets of the Acquired
 Subsidiaries, (a) constitute all of the material assets used by Sellers in the current operations of the
 Acquired Business and (b) are sufficient for Buyer to operate the Acquired Business immediately
 following the Closing in substantially the same manner as it is currently conducted.

          3.17   Inventory. All Inventory, whether or not reflected in the Closing Statement, consists of a
 quality and quantity usable and salable in the Ordinary Course of Business, except for obsolete, damaged,
 defective or slow-moving items that have been written off or written down to fair market value or for
 which adequate reserves have been established.

       3.18  No Other Representations or Warranties. THE PURCHASED ASSETS SOLD
 PURSUANT TO THIS AGREEMENT ARE SOLD, CONVEYED, TRANSFERRED, AND ASSIGNED
 ON AN “AS IS, WHERE IS” BASIS “WITH ALL FAULTS”, NOTWITHSTANDING ANYTHING
 SET FORTH HEREIN (OTHER THAN AS EXPRESSLY SET FORTH IN THIS ARTICLE III, AS
 QUALIFIED BY THE SELLERS DISCLOSURE SCHEDULE AND THE PARENT SEC
 DISCLOSURES AND BANKRUPTCY COURT FILINGS) OR IN ANY ANCILLARY DOCUMENT
 (INCLUDING ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT) TO THE
 CONTRARY. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
 FORTH IN THIS ARTICLE III (AS QUALIFIED BY THE SELLERS DISCLOSURE SCHEDULE
 AND THE PARENT SEC DISCLOSURES AND BANKRUPTCY COURT FILINGS) OR IN ANY
 ANCILLARY DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED PURSUANT TO THIS
 AGREEMENT), NONE OF SELLERS, ANY OF THEIR AFFILIATES OR ANY OTHER PERSON ON
 BEHALF OF SELLERS OR THEIR AFFILIATES MAKES ANY REPRESENTATIONS OR
 WARRANTIES (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
 FITNESS FOR A PARTICULAR PURPOSE, WHICH WARRANTIES ARE ALSO HEREBY
 EXPRESSLY DISCLAIMED), TERMS, CONDITIONS, UNDERSTANDINGS OR COLLATERAL
 ASSIGNMENTS OF ANY NATURE OR KIND, EXPRESS OR IMPLIED, BY STATUTE OR
 OTHERWISE WITH RESPECT TO (A) THE PURCHASED ASSETS, THE ACQUIRED BUSINESS,
 SELLERS, OR THEIR RESPECTIVE BUSINESSES, OR WITH RESPECT TO ANY OTHER
 INFORMATION PROVIDED, OR MADE AVAILABLE, TO BUYER OR ITS AFFILIATES OR
 THEIR OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS, CONSULTANTS, LEGAL
 COUNSEL, INVESTMENT BANKERS, ADVISORS, REPRESENTATIVES OR AUTHORIZED
 AGENTS (COLLECTIVELY, “REPRESENTATIVES”) IN CONNECTION WITH THE
 TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE ACCURACY OR
 COMPLETENESS THEREOF OR (B) THE CONDITION OF ANY REAL PROPERTY OWNED,
 LEASED OR USED IN THE ACQUIRED BUSINESS OR WITH REGARD TO THE USE,
 EXISTENCE OR RELEASE OF ANY REGULATED SUBSTANCES AT, ON, UNDER OR AROUND




                                                    25
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                   Document    Page 75 of 125


 ANY REAL PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED BUSINESS.
 NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION SHALL
 LIMIT OR OTHERWISE IMPAIR IN ANY MANNER BUYER’S RIGHT TO MAKE A CLAIM FOR
 ACTUAL FRAUD.

                                      ARTICLE IV
                        REPRESENTATIONS AND WARRANTIES OF BUYER

        As an inducement to Sellers to enter into this Agreement and to consummate the transactions
 contemplated hereby, except as disclosed in the disclosure schedule delivered by Buyer to Sellers
 concurrently with the execution of this Agreement (the “Buyer Disclosure Schedule”), Buyer represents
 and warrants to Sellers as follows:

         4.1     Organization. Buyer is a limited partnership duly formed, validly existing and in good
 standing under the laws of the Delaware. Buyer has all requisite limited partnership power and authority
 to own, lease and operate its properties and assets and to carry on its business as presently conducted.

         4.2      Corporate Authority Relative to this Agreement; Consents and Approvals; No Violation.

                  (a)    Buyer has the requisite limited partnership power and authority to execute and
 deliver this Agreement and the Ancillary Documents to which it is a party and to consummate the
 transactions contemplated hereby, including the Asset Purchase. The execution, delivery and performance
 by Buyer of this Agreement and the Ancillary Documents to which it is a party and the consummation by
 Buyer of the transactions contemplated hereby, including the Asset Purchase, have been duly and validly
 authorized by the general partner of Buyer and, no other action or proceedings on the part of Buyer, or
 vote of Buyer’s partners, are necessary to authorize the execution and delivery by Buyer of this
 Agreement and the Ancillary Documents to which it is a party and the consummation of the transactions
 contemplated hereby, including the Asset Purchase. This Agreement and the Ancillary Documents to
 which it is a party have been duly and validly executed and delivered by Buyer and, assuming this
 Agreement constitutes the legal, valid and binding agreement of Sellers, this Agreement and the Ancillary
 Documents to which it is a party constitute the legal, valid and binding agreements of Buyer and are
 enforceable against Buyer in accordance with their terms, except as such enforcement may be subject to
 the Enforceability Exceptions.

                  (b)     Other than in connection with or in compliance with the Transaction Approvals,
 no authorization, consent, order, license, permit or approval of, or registration, declaration, notice or filing
 with, any Governmental Entity or other third party, is required to be made or obtained, under applicable
 Law, for the consummation by Buyer of the transactions contemplated hereby, including the Asset
 Purchase, except for such authorizations, consents, orders, licenses, permits, approvals, registrations,
 declarations, notices and filings that are not required to be made or obtained prior to the consummation of
 such transactions.

                  (c)      The execution and delivery by Buyer of this Agreement does not, and (assuming
 the Transaction Approvals are obtained) the consummation of the transactions contemplated hereby,
 including the Asset Purchase, and compliance with the provisions hereof will not, (i) require the making
 by Buyer of any declaration, filing or registration with, any Person, other than filings with the Bankruptcy
 Court, (ii) conflict with or result in any violation of any provision of the Organizational Documents of
 Buyer or (iii) conflict with or violate any applicable Laws.

        4.3      Litigation. There is no Proceeding to which Buyer or any of its Subsidiaries is a party
 pending or, to Buyer’s knowledge, threatened, and Buyer is not subject to any outstanding Order, in each




                                                       26
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 76 of 125


 case that would reasonably be expected to have, individually or in the aggregate, a material adverse effect
 on the ability of Buyer to perform its obligations under this Agreement and the Ancillary Documents to
 which it is a party, for Buyer to assume and perform the Assumed Liabilities or for Buyer to consummate
 on a timely basis the transactions contemplated hereby or thereby.

         4.4     Buyer Information. None of the information supplied or to be supplied by Buyer to
 Parent in writing for inclusion or incorporation by reference in any filings required under the applicable
 U.S. federal securities Laws, including the rules and regulations of the SEC thereunder, relating to the
 Asset Purchase will, at the time such documents are filed with the SEC or at any time such documents are
 amended or supplemented, contain any untrue statement of a material fact or omit to state any material
 fact required to be stated therein or necessary in order to make the statements therein, in light of the
 circumstances under which they are made, not misleading. Notwithstanding the foregoing, no
 representation or warranty is made by Buyer with respect to statements made or incorporated by reference
 therein based on information supplied by or on behalf of Sellers expressly for inclusion or incorporation
 by reference therein.

         4.5    Finders or Brokers. Other than CIM Partners and Vasto Advisors, no broker, finder or
 investment banker is entitled to any broker’s, finder’s or financial advisor’s fee or commission in
 connection with the transactions contemplated hereby based upon arrangements made by or on behalf of
 Buyer or Buyer’s board of directors (or similar governing body).

          4.6      Solvency. Buyer has, as of the Agreement Date, and will have at and as of the Closing
 Date sufficient available funds to consummate the Asset Purchase and to promptly make, when due, all
 payments required to be made in connection with this Agreement, including payment of the Cash
 Balance, and satisfaction of all of the Assumed Liabilities and the Cure Costs. As of the Agreement Date,
 Buyer has no reason to believe that the representations contained in the immediately preceding sentence
 will not be true at and as of the Closing Date. Based on the accuracy of the representations and
 warranties set forth in Article III, immediately after giving effect to the transactions contemplated hereby,
 (a) Buyer and its Subsidiaries, taken as a whole, will not (i) be insolvent as defined in Section 101 of the
 Bankruptcy Code, (ii) have incurred Indebtedness beyond their ability to pay such Indebtedness as it
 matures or becomes due and (iii) have unreasonably small capital to carry on their businesses as presently
 conducted or as proposed to be conducted, (b) the then present fair saleable value of the assets of Buyer
 and its Subsidiaries, taken as a whole, will exceed the amount that will be required to pay their Liabilities
 (including the amount of all contingent Liabilities) and Indebtedness as it becomes absolute or matured,
 and (c) the assets of Buyer and its Subsidiaries, taken as a whole, at a fair valuation, will exceed their
 Liabilities (including the amount of all contingent Liabilities) and Indebtedness.

        4.7     Adequate Assurances Regarding the Buyer Assumed Agreements. As of the Closing,
 Buyer will be capable of satisfying the conditions contained in Sections 365(b)(1)(C) and 365(c) of the
 Bankruptcy Code with respect to the Buyer Assumed Agreements.

          4.8       Certain Arrangements; Ownership of Sellers. There are no contracts, undertakings,
 commitments, agreements, obligations or understandings, whether written or oral, between Buyer or any
 of its Affiliates, on the one hand, and any member of Sellers’ management or Sellers’ boards of directors,
 on the other hand, relating in any way to Sellers (including with respect to the management or control of
 Sellers), the transactions contemplated hereby or to the operations of Parent (solely related to the
 Acquired Business), NY Agri and the Acquired Subsidiaries after the Closing. Buyer does not hold,
 directly or indirectly, any beneficial or other ownership interest in any of Sellers or their Subsidiaries or
 any of their respective securities.




                                                      27
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 77 of 125


          4.9     Guarantee. Concurrently with the execution of this Agreement, New Mountain Partners
 V, L.P., a Delaware limited partnership (the “Guarantor”), has delivered to Sellers a duly executed limited
 guarantee pursuant to which the Guarantor has guaranteed certain obligations under this Agreement (the
 “Guarantee”). The Guarantee is in full force and effect, has not been amended or modified and is a legal
 and valid and binding obligation of the Guarantor. No event has occurred which, with or without notice,
 lapse of time or both, would constitute a default or breach or failure to satisfy a condition under the terms
 and conditions of the Guarantee on the part of the Guarantor under the Guarantee.

          4.10   Investment Intention. Buyer is acquiring the capital stock of the Acquired Subsidiaries
 for its own account, for investment purposes only and not with a view to the distribution (as such term is
 used in Section 2(a)(11) of the Securities Act). Buyer understands that the capital stock of the Acquired
 Subsidiaries may not have been registered under the Securities Act and may not be sold unless
 subsequently registered under the Securities Act or an exemption from such registration is available

         4.11    Investigation; No Other Representations.

              (a)   BUYER HAS CONDUCTED ITS OWN INDEPENDENT REVIEW AND
 ANALYSIS OF THE BUSINESS, OPERATIONS, ASSETS, CONTRACTS, INTELLECTUAL
 PROPERTY, REAL ESTATE, TECHNOLOGY, LIABILITIES (CONTINGENT, PRESENT AND
 OTHERWISE), RESULTS OF OPERATIONS, FINANCIAL CONDITION AND PROSPECTS OF
 SELLERS, THE ACQUIRED SUBSIDIARIES AND THE ACQUIRED BUSINESS, AND
 ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES HAVE RECEIVED ACCESS TO SUCH
 BOOKS AND RECORDS, FACILITIES, EQUIPMENT, CONTRACTS AND OTHER ASSETS AND
 PROPERTIES OF SELLERS, THE ACQUIRED SUBSIDIARIES AND THE ACQUIRED BUSINESS
 THAT IT AND ITS REPRESENTATIVES HAVE REQUESTED TO REVIEW AND THAT IT AND ITS
 REPRESENTATIVES HAVE HAD THE OPPORTUNITY TO MEET WITH THE MANAGEMENT OF
 SELLERS AND TO DISCUSS THE RESPECTIVE BUSINESSES AND ASSETS OF PARENT (IN
 RESPECT OF THE ACQUIRED BUSINESS), NY AGRI AND THE ACQUIRED SUBSIDIARIES AND
 THE ACQUIRED BUSINESS. BUYER, ON BEHALF OF ITSELF AND ON BEHALF OF ITS
 RESPECTIVE AFFILIATES AND REPRESENTATIVES, ACKNOWLEDGES THAT THE
 PURCHASED ASSETS SOLD PURSUANT TO THIS AGREEMENT ARE SOLD, CONVEYED,
 TRANSFERRED, AND ASSIGNED ON AN “AS IS, WHERE IS” BASIS “WITH ALL FAULTS” AND
 THAT, NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY OTHER ANCILLARY
 DOCUMENT TO THE CONTRARY, OTHER THAN THE REPRESENTATIONS AND
 WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III (AS QUALIFIED BY THE SELLERS
 DISCLOSURE SCHEDULE AND THE PARENT SEC DISCLOSURES AND BANKRUPTCY COURT
 FILINGS) OR IN ANY ANCILLARY DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED
 PURSUANT TO THIS AGREEMENT), NONE OF SELLERS, THE ACQUIRED SUBSIDIARIES,
 ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OTHER PERSON ON BEHALF OF SELLERS,
 THE ACQUIRED SUBSIDIARIES OR THEIR AFFILIATES MAKES ANY REPRESENTATIONS OR
 WARRANTIES (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
 FOR A PARTICULAR PURPOSE, WHICH WARRANTIES ARE ALSO HEREBY EXPRESSLY
 DISCLAIMED), TERMS, CONDITIONS, UNDERSTANDINGS OR COLLATERAL ASSIGNMENTS
 OF ANY NATURE OR KIND, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE WITH
 RESPECT TO (A) THE PURCHASED ASSETS, THE ACQUIRED BUSINESS, SELLERS OR THE
 ACQUIRED SUBSIDIARIES, OR WITH RESPECT TO ANY OTHER INFORMATION PROVIDED,
 OR MADE AVAILABLE, TO BUYER OR ITS AFFILIATES OR REPRESENTATIVES IN
 CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
 ACCURACY OR COMPLETENESS THEREOF, OR (B) THE CONDITION OF ANY REAL
 PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED BUSINESS OR WITH REGARD TO




                                                      28
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                    Desc Main
                                 Document    Page 78 of 125


 THE USE, EXISTENCE OR RELEASE OF ANY REGULATED SUBSTANCES AT, ON, UNDER OR
 AROUND ANY REAL PROPERTY OWNED, LEASED OR USED IN THE ACQUIRED BUSINESS.

               (b)  WITHOUT LIMITING THE FOREGOING, BUYER ACKNOWLEDGES AND
 AGREES THAT, EXCEPT FOR ANY REMEDIES AVAILABLE UNDER THIS AGREEMENT WITH
 RESPECT TO THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
 ARTICLE III (AS QUALIFIED BY THE SELLERS DISCLOSURE SCHEDULE AND THE PARENT
 SEC DISCLOSURES AND BANKRUPTCY COURT FILINGS) OR IN ANY ANCILLARY
 DOCUMENT (INCLUDING ANY CERTIFICATE DELIVERED PURSUANT TO THIS
 AGREEMENT), NONE OF SELLERS, THE ACQUIRED SUBSIDIARIES OR ANY OTHER PERSON
 WILL HAVE OR BE SUBJECT TO ANY LIABILITY OR OTHER OBLIGATION TO BUYER OR ITS
 REPRESENTATIVES OR AFFILIATES OR ANY OTHER PERSON RESULTING FROM BUYER’S,
 ITS REPRESENTATIVES’ OR AFFILIATES’ USE OF ANY INFORMATION, DOCUMENTS,
 PROJECTIONS, FORECASTS OR OTHER MATERIAL MADE AVAILABLE TO BUYER OR ITS
 REPRESENTATIVES OR AFFILIATES, INCLUDING ANY INFORMATION MADE AVAILABLE IN
 THE ELECTRONIC DATA ROOM MAINTAINED BY OR ON BEHALF OF SELLERS OR THEIR
 REPRESENTATIVES FOR PURPOSES OF THE TRANSACTIONS CONTEMPLATED HEREBY,
 TEASERS, MARKETING MATERIALS, CONSULTING REPORTS OR MATERIALS,
 CONFIDENTIAL INFORMATION MEMORANDA, MANAGEMENT PRESENTATIONS,
 FUNCTIONAL “BREAK-OUT” DISCUSSIONS, RESPONSES TO QUESTIONS SUBMITTED ON
 BEHALF OF BUYER OR ITS REPRESENTATIVES OR IN ANY OTHER FORM IN CONNECTION
 WITH THE TRANSACTIONS CONTEMPLATED HEREBY. IN CONNECTION WITH THE DUE
 DILIGENCE INVESTIGATION OF SELLERS, THE ACQUIRED SUBSIDIARIES AND THE
 ACQUIRED BUSINESS BY BUYER, BUYER HAS RECEIVED AND MAY CONTINUE TO
 RECEIVE FROM SELLERS OR THEIR REPRESENTATIVES CERTAIN ESTIMATES,
 PROJECTIONS, FORECASTS AND OTHER FORWARD-LOOKING INFORMATION, AS WELL AS
 CERTAIN BUSINESS PLAN INFORMATION, REGARDING SELLERS, THE ACQUIRED
 SUBSIDIARIES, THE PURCHASED ASSETS AND/OR THE ACQUIRED BUSINESS. BUYER
 HEREBY ACKNOWLEDGES, ON BEHALF OF ITSELF AND ITS AFFILIATES AND
 REPRESENTATIVES, THAT THERE ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO
 MAKE SUCH ESTIMATES, PROJECTIONS, FORECASTS AND OTHER FORWARD-LOOKING
 STATEMENTS, AS WELL AS IN SUCH BUSINESS PLANS, WITH WHICH BUYER IS FAMILIAR,
 THAT BUYER AND ITS AFFILIATES AND REPRESENTATIVES ARE NOT RELYING ON, AND
 ARE TAKING FULL RESPONSIBILITY FOR MAKING THEIR OWN EVALUATION OF, THE
 ADEQUACY AND ACCURACY OF ALL ESTIMATES, PROJECTIONS, FORECASTS AND OTHER
 FORWARD-LOOKING INFORMATION, AS WELL AS SUCH BUSINESS PLANS, SO FURNISHED
 TO THEM (INCLUDING THE REASONABLENESS OF THE ASSUMPTIONS UNDERLYING SUCH
 ESTIMATES, PROJECTIONS, FORECASTS, FORWARD-LOOKING INFORMATION OR
 BUSINESS PLANS). NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
 SECTION SHALL LIMIT OR OTHERWISE IMPAIR IN ANY MANNER BUYER’S RIGHT TO MAKE
 A CLAIM FOR ACTUAL FRAUD.

                                        ARTICLE V
                                 COVENANTS AND AGREEMENTS

         5.1     Conduct of Business. During the period from the Agreement Date until the earlier of the
 termination of this Agreement in accordance with its terms or the Closing, Sellers shall, and shall cause
 the Acquired Subsidiaries to, use commercially reasonable efforts to maintain the Purchased Assets and
 conduct the Acquired Business in all material respects in the Ordinary Course of Business, except (i) as
 may be required by applicable Law, (ii) with the prior written consent of Buyer (which shall not be
 unreasonably withheld, conditioned or delayed), (iii) as may be required by the Bankruptcy Court, (iv) as




                                                    29
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 79 of 125


 expressly permitted or contemplated or required by this Agreement (including Section 5.8(d)), (v) as set
 forth in Section 5.1 of the Sellers Disclosure Schedule or (vi) to the extent the effect their being in
 bankruptcy may have on them and the Acquired Business.

         5.2     Access.

                   (a)     For purposes of furthering the transactions contemplated hereby, Sellers shall
 afford Buyer and its Representatives reasonable access during normal business hours upon reasonable
 advance notice to Sellers, throughout the period from the Agreement Date until the earlier of the
 termination of this Agreement and the Closing, to Sellers’ and any Acquired Subsidiary’s personnel,
 properties, contracts, commitments, Books and Records and such other information concerning the
 business, properties and personnel of the Acquired Business as Buyer may reasonably request; provided
 that Sellers shall not be obligated to provide or give access to any minutes of meetings or resolutions of a
 Seller’s or any Acquired Subsidiary’s board of directors (or similar governing body) or any committees
 thereof or any other business records or reports of or communication with any of its advisors relating to
 the evaluation or negotiation of this Agreement or the transactions contemplated hereby or any
 alternatives thereto. Notwithstanding anything to the contrary contained in this Section 5.2(a), any
 document, correspondence or information or other access provided pursuant to this Section 5.2(a) may be
 redacted or otherwise limited to prevent disclosure of information concerning any aspect of the Pharma
 Business, the valuation of Sellers and/or the Acquired Business and the purchase of the Purchased Assets
 or other similarly confidential or competitively sensitive information. All access pursuant to this Section
 5.2(a) shall be (i) conducted in such a manner as not to interfere unreasonably with the normal operations
 of Sellers and the Acquired Subsidiaries and (ii) coordinated exclusively through the designated
 Representatives of Sellers. For the avoidance of doubt, Buyer shall not contact any customers, suppliers,
 employees, contractors or landlords of Sellers or any of its Subsidiaries, including the Acquired
 Subsidiaries, without Sellers’ prior written consent, which shall not be unreasonably withheld.

                   (b)    Notwithstanding anything to the contrary contained in this Section 5.2, neither a
 Seller nor any Acquired Subsidiary shall be required to provide any access, or make available any
 document, correspondence or information, if doing so would, in the reasonable judgment of such Seller’s
 legal counsel, (i) jeopardize the attorney-client privilege of a Seller or any Acquired Subsidiary or
 (ii) conflict with any Law applicable to a Seller or any Acquired Subsidiary or the assets or operation of
 the Acquired Business; provided that in such instances, Sellers shall inform Buyer of the general nature of
 the information being withheld and, upon Buyer’s request, reasonably cooperate with the other party to
 provide such information, in whole or in part, in a manner that would not result in any of the outcomes
 described in the foregoing clauses (i) and (ii).

                 (c)      The parties hereto hereby agree that all information provided to them or their
 respective Representatives in connection with this Agreement and the consummation of the transactions
 contemplated hereby shall be governed in accordance with the Confidentiality Agreement, dated as of
 October 19, 2018, between Parent and New Mountain Capital, L.L.C. (the “Confidentiality Agreement”),
 which shall continue in full force and effect in accordance with its terms.

                  (d)     In order to facilitate a Seller’s efforts to (i) administer and close the Bankruptcy
 Case, including for purposes of administering and closing any insurance claims and any Proceedings to
 which any Seller or any of its Subsidiaries is a party (other than in connection with any Proceeding with
 Buyer) (together, the “Post-Close Proceedings”), and (ii) prepare Tax Returns (together, the “Post-Close
 Filings”), for a period of seven (7) years following the Closing, Buyer shall permit Sellers and Sellers’
 counsel, accountants and other Representatives (collectively, “Permitted Access Parties”) during regular
 business hours, with reasonable notice, and subject to reasonable rules and regulations, reasonable access
 to the financial and other Books and Records which comprised part of the Purchased Assets, and to




                                                      30
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 80 of 125


 employees, officers, advisors and accountants of Buyer, in each case to the extent required to complete
 the Post-Close Filings or to administer and close the Post-Close Proceedings, which access shall include
 (A) the right of such Permitted Access Parties to copy, at such Permitted Access Parties’ expense, such
 required documents and records and (B) Buyer’s copying and delivering to the relevant Permitted Access
 Parties such documents or records as they require, but only to the extent such Permitted Access Parties
 furnish Buyer with reasonably detailed written descriptions of the materials to be so copied and applicable
 Permitted Access Party reimburses Buyer for the reasonable costs and expenses thereof; provided,
 however, that the foregoing rights of access shall not be exercisable in such a manner as to interfere with
 the normal operations of Buyer’s business. For a period of seven (7) years following the Closing, or such
 longer period as may be required by applicable Law or necessitated by applicable statutes of limitations,
 Buyer shall, and shall cause its Subsidiaries to, maintain all such Books and Records in the jurisdiction in
 which such Books and Records were located prior to the Closing Date and shall not destroy, alter or
 otherwise dispose of any such Books and Records. On and after the end of such period, Buyer shall, and
 shall cause its Subsidiaries to, provide Sellers with at least ten (10) Business Days prior written notice
 before destroying, altering or otherwise disposing any such Books and Records, during which period the
 Sellers may elect to take possession, at its own expense, of such Books and Records. Notwithstanding
 anything contained in this Section 5.2 to the contrary, in no event shall a Seller have access to any
 information that, based on advice of Buyer’s counsel, could (i) reasonably be expected to create liability
 under applicable Law, or waive any legal privilege, (ii) result in the discharge of any Trade Secrets of
 Buyer, its affiliates or any third parties or (iii) violate any obligation of Buyer with respect to
 confidentiality. The Official Committee of the Unsecured Creditors in the Bankruptcy Case (through its
 court retained professionals and not members of the creditors committee individually, the “Unsecured
 Creditors”) shall be a Permitted Access Party under this Section 5.2(d) until two (2) years after the
 Closing, subject to the terms, conditions and limitations hereof, including without limitation the
 reimbursement obligation hereunder and subject to the same limitations regarding confidential or
 competitively sensitive information as are set forth in Section 5.2(a) and, provided that the Unsecured
 Creditors execute a confidentiality agreement with Buyer and Sellers, in form and substance that is
 mutually acceptable to such parties.

         5.3     Employees and Employee Benefit Plans.

                 (a)      Transferred Employees. Prior to the date hereof, Buyer offered employment to
 Sellers’ employees who are exclusively employed in respect of the Acquired Business as of the date of
 the Original Agreement (the “Business Employees”) and who remain employed by Sellers or such
 Acquired Subsidiary immediately prior to the Closing (including employees on approved leave of
 absence) and who were listed on Section 5.3(b) of the Seller Disclosure Schedule as of the date of the
 Original Agreement, with Comparable Positions and Comparable Compensation and Benefits. Offer
 letters were not sent to employees of the Acquired Subsidiaries. As soon as practicable after the date
 hereof, and in any event no later than five Business Days prior to the Closing, Buyer shall offer
 employment to the four employees listed on Section 5.3(b) of the Seller Disclosure Schedule who were
 not listed on Section 5.3(b) of the Seller Disclosure Schedule as of the date of the Original Agreement,
 with Comparable Positions and Comparable Compensation and Benefits. Those employees who accept
 Buyer’s offer of employment and commence working for Buyer on the Closing Date (or upon return to
 work from approved leave of absence) shall hereafter be referred to as “Transferred Employees.”

                   (b)     Business Employees. Section 5.3(b) of the Sellers Disclosure Schedule sets out a
 complete and accurate list of all Business Employees, including, for each employee: (i) name (or to the
 extent not permitted by applicable Law, employee identification number); (ii) job title; (iii) hire date; (iv)
 work location; (v) current annual base compensation; (vi) commission, target bonus or other incentive-
 based compensation; (vii) leave status (including estimated return date), and (viii) visa or other work
 permit status (if applicable).




                                                      31
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 81 of 125


                  (c)      Credit under Buyer Benefit Plans. Buyer will take commercially reasonable best
 efforts to cause any employee benefit plans of Buyer (or any Affiliate thereof sponsoring or maintaining
 such plans) in which the Transferred Employees are eligible to participate following the Closing Date (the
 “Buyer Benefit Plans”) to take into account for purposes of eligibility, vesting and accrual of and
 entitlement to benefits (but not for accrual of benefits under any “defined benefit plan,” as defined in
 Section 3(35) of ERISA), and all other purposes, all service by the Transferred Employees with Sellers
 prior to the Closing as if such service were with Buyer or its Affiliates, to the same extent such service
 was credited under a comparable Seller Benefit Plan prior to the Closing (except to the extent it would
 result in the duplication of benefits). In addition, with respect to each Buyer Benefit Plan that is a
 “welfare benefit plan” (as defined in Section 3(1) of ERISA), Buyer shall, or shall cause an Affiliate of
 Buyer sponsoring or maintaining such Buyer Benefit Plan, to take commercially reasonable best efforts to
 (i) cause there to be waived any pre-existing condition exclusions, actively at work requirements,
 insurability requirements or other eligibility limitations to the extent such exclusions, requirements or
 limitations were waived or were inapplicable under a comparable Seller Benefit Plan prior to the Closing,
 and (ii) give effect, in determining any deductible, co-insurance and maximum out-of-pocket limitations,
 to claims incurred and amounts paid by, and amounts reimbursed to, the Transferred Employees and their
 dependents under a comparable Seller Benefit Plan prior to the Closing. Buyer shall be solely responsible
 for complying with the requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the
 Code for any employee of any Seller who is an “M&A qualified beneficiary” as defined in Q&A-4 of
 Treas. Reg. §54.4980B-9 in connection with the transactions contemplated hereby.

                  (d)     Employment Tax Reporting. With respect to Transferred Employees, Buyer and
 Sellers shall use the alternate procedure set forth in Revenue Procedure 2004-53, 2004-34 I.R.B. 320,
 provided that Sellers provide to Buyer all information necessary for Buyer to complete such alternate
 procedure and that third party payroll provider agrees it can accommodate utilization of the alternate
 procedure to properly report and remit federal and state payroll.

                   (e)     No Obligation. Nothing contained in this Agreement shall be construed to
 require the employment of (or prevent the termination of employment of) any individual, require
 minimum benefit levels or prevent any change in the employee benefits provided to any individual
 Transferred Employee. No provision of this Agreement shall create any third party beneficiary rights in
 any employee or former employee of a Seller or any Acquired Subsidiary or any other Person (including
 any beneficiary or dependent thereof) of any nature or kind whatsoever, including in respect of continued
 employment (or resumed employment) for any specified period. Nothing contained herein, express or
 implied, shall (i) be construed to establish, amend or modify any Seller Benefit Plan or other benefit plan,
 program, agreement or arrangement or (ii) alter or limit the ability of Sellers, Buyer or any of their
 respective Affiliates to amend, modify, or terminate any benefit plan, program, agreement or arrangement
 at any time assumed, established, sponsored or maintained by any of them. Nothing in this Section 5.3 is
 intended to interfere with Buyer’s right from and after the Closing to terminate the employment of, or
 change the compensation and benefits available to, any Transferred Employee.

                   (f)     Nonqualified Deferred Compensation Plans. To the extent that any Transferred
 Employee has any benefit payable to him or her as of the Closing Date in the nonqualified deferred
 compensation plans of Sellers (each, a “NQ Plan”), Sellers shall, and shall cause its Affiliates to, as soon
 as practical after the Closing Date, split such NQ Plans into one or more separate plans that contains only
 the benefits payable to Transferred Employees to the extent such benefits are not otherwise distributed
 upon or promptly following the Closing Date under the terms of such NQ Plan. Buyer and Sellers intend
 and agree in accordance with Treasury Regulation Section 1.409A-1(h)(4) that the transfer of
 employment of the Transferred Employees from Sellers (or their respective Affiliates) to Buyer (or its
 Affiliates) in connection with the transactions contemplated by this Agreement (and the related
 termination of employment of the Transferred Employees from Sellers) shall not constitute a “separation




                                                     32
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 82 of 125


 from service” for purposes of Code Section 409A and the Treasury Regulations thereunder. If Seller
 maintains a “rabbi trust” with respect to a NQ Plan (each an “Existing NQ Trust”), to the extent
 transferred pursuant to Section 1.1(o), either (i) Seller shall, as soon as practical after the Closing Date,
 establish a new rabbi trust (each a “New NQ Trust”) and cause the assets of the Existing NQ Trust, to the
 extent payable to a Transferred Employee who has a benefit as of the Closing Date in the NQ Plan that is
 not otherwise distributed upon or promptly following the Closing Date under the terms of the applicable
 NQ Plan (the “Transferable Assets”), to be transferred to the New NQ Trust, which New NQ Trust shall
 be assumed by Buyer, or (ii) Buyer shall, as soon as practical after the Closing Date, establish a new rabbi
 trust in form and substance satisfactory to the Sellers for the benefit of Transferred Employees who have
 benefits payable to them as of the Closing Date in the NQ Plan that are not otherwise distributed upon or
 promptly following the Closing Date under the terms of the applicable NQ Plan (the “Buyer Trust”), and
 Seller shall cause the Transferable Assets to be transferred to the Buyer Trust, and Buyer shall cause the
 Buyer Trust to accept the Transferable Assets, as soon as practical after such Buyer Trust is established.

         5.4     Regulatory Approvals; Efforts.

                  (a)       Prior to the Closing, Buyer and Sellers shall, and shall cause their respective
 Affiliates to, use their respective reasonable best efforts to take, or cause to be taken, all actions, and to
 do, or cause to be done, all things necessary, proper or advisable under any applicable Laws to
 consummate the Asset Purchase as promptly as practicable, including (i) preparing and filing all forms,
 registrations and notifications with any Governmental Entities or third parties required to be filed to
 consummate the Asset Purchase, (ii) using reasonable best efforts to satisfy the conditions to
 consummating the Asset Purchase, (iii) using reasonable best efforts to obtain (and to cooperate with each
 other in obtaining) any consent, authorization, expiration or termination of a waiting period, permit, Order
 or approval of, waiver or any exemption by, any Governmental Entity required to be obtained or made by
 Buyer, Sellers or any of their respective Affiliates in connection with the Asset Purchase or the taking of
 any action contemplated hereby, (iv) defending any lawsuits or other legal Proceedings, whether judicial
 or administrative, challenging this Agreement or the consummation of the Asset Purchase, and (v) using
 reasonable best efforts with respect to the execution and delivery of all such instruments, deeds,
 assignments or assurances and do all other things reasonably necessary or desirable to consummate the
 Asset Purchase and to fully carry out the purposes or intent of this Agreement.

                  (b)     Buyer, on the one hand, and Sellers, on the other hand, shall each keep the other
 apprised of the status of matters relating to the consummation of the Closing and work cooperatively in
 connection with obtaining all required consents, authorizations, Orders or approvals of, or any exemptions
 by, any Governmental Entity undertaken pursuant to the provisions of this Section 5.4. In that regard,
 prior to the Closing, each party shall promptly consult with the other parties to this Agreement with
 respect to and provide any necessary information and assistance as the other parties may reasonably
 request with respect to (and, in the case of correspondence, provide the other parties (or their counsel and,
 if reasonably determined necessary, advisable or convenient to protect attorney-client privilege or
 competitively sensitive information, outside counsel only basis) with copies of) all notices, submissions
 or filings made by or on behalf of such party or any of its Affiliates with any Governmental Entity or any
 other information supplied by or on behalf of such party or any of its Affiliates to, or correspondence
 with, a Governmental Entity in connection with this Agreement and the Asset Purchase. Each party to
 this Agreement shall promptly inform the other parties to this Agreement, and if in writing, furnish the
 other parties with copies of (or, in the case of oral communications, advise the other parties orally of) any
 communication from or to any Governmental Entity regarding the Asset Purchase, and permit the other
 parties to review and discuss in advance, and consider in good faith the views of the other parties in
 connection with, any proposed communication or submission with any such Governmental Entity. No
 party or any of its Affiliates shall participate in any meeting or teleconference with any Governmental
 Entity in connection with this Agreement and the Asset Purchase unless it consults with the other parties




                                                      33
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                   Document    Page 83 of 125


 in advance and, to the extent not prohibited by such Governmental Entity, gives the other parties the
 opportunity to attend and participate thereat. Notwithstanding the foregoing, Buyer and Sellers may, as
 each deems advisable and necessary, reasonably designate any competitively sensitive material provided
 to the other under this Section 5.4(b) as “Antitrust Counsel Only Material.” Such materials and the
 information contained therein shall be given only to the outside counsel of the recipient and will not be
 disclosed by such outside counsel to employees, officers or directors of the recipient unless express
 permission is obtained in advance from the source of the materials (Buyer or Sellers, as the case may be)
 or its legal counsel. Notwithstanding anything to the contrary contained in this Section 5.4, materials
 provided pursuant to this Section 5.4 may be redacted (i) to remove references concerning the valuation
 of the Acquired Business and the purchase of the Purchased Assets, (ii) as necessary to comply with
 contractual arrangements and (iii) as necessary to address reasonable privilege concerns.

                  (c)     Sellers and Buyer acknowledge that they have filed prior to the date hereof with
 the appropriate Governmental Entity all filings, forms, registrations and notifications required to be filed
 to consummate the purchase of the Purchased Assets under the HSR Act and any other applicable
 Antitrust Law, and that early termination of the applicable waiting period under the HSR Act was granted
 effective March 18, 2019. Sellers and Buyer shall cause their respective Affiliates to, as promptly as
 practicable, respond to inquiries from Governmental Entities, or provide any supplemental information
 that may be requested by Governmental Entities, in connection with filings made with such Governmental
 Entities.

                  (d)      Notwithstanding anything to the contrary set forth in this Agreement, Buyer
 shall, in order to comply with Section 5.4(b) and so as to permit the Closing to occur as promptly as
 practicable and in any event before the End Date (i) propose, negotiate, commit to, effect and agree to, by
 consent decree, hold separate order, or otherwise, the sale, divestiture, license, holding separate, and other
 disposition of and restriction on the businesses, assets, properties, product lines, and equity interests of, or
 changes to the conduct of business of, the Acquired Business and Sellers, Buyer and their respective
 Affiliates (including, with respect to Sellers and the Acquired Subsidiaries), and (ii) create, terminate, or
 divest relationships, ventures, contractual rights or obligations of Buyer or its Affiliates or, solely in
 respect of the Acquired Business, Sellers, the Acquired Subsidiaries or their respective Affiliates,. If
 requested by Buyer, Sellers will agree to any action contemplated by this Section 5.4; provided that any
 such agreement or action is conditioned on the consummation of the Asset Purchase. Without limiting
 the foregoing, in no event will a Seller (and such Seller will not permit any of its Affiliates to) propose,
 negotiate, effect or agree to any such actions without the prior written consent of Buyer, such consent not
 to be unreasonably withheld, conditioned or delayed.

                    (e)     In furtherance and not in limitation of the covenants of the parties contained in
 this Section 5.4, if any administrative or judicial action or Proceeding, including any Proceeding by a
 private party, is instituted (or threatened to be instituted) challenging the Asset Purchase or any other
 transaction contemplated hereby as violative of any Antitrust Law, Sellers and Buyer shall use reasonable
 best efforts to contest and resist any such action or Proceeding and to have vacated, lifted, reversed or
 overturned any decree, judgment, injunction or other order, whether temporary, preliminary or permanent,
 that is in effect and that prohibits, prevents or restricts consummation of the Asset Purchase.

                  (f)      Except as specifically required by this Agreement, Buyer shall not, and shall not
 permit any of its Affiliates to, knowingly take any action, or knowingly refrain from taking any action, the
 effect of which would be to delay or impede the ability of the parties hereto to consummate the
 transactions contemplated hereby. Without limiting the generality of the foregoing, Buyer shall not, and
 shall not permit any of its Affiliates to, acquire or agree to acquire by merging or consolidating with, or
 by purchasing a substantial portion of the assets of or equity in, or by any other manner, any Person or
 portion thereof, or otherwise acquire or agree to acquire any assets, if the entering into of a definitive




                                                       34
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 84 of 125


 agreement relating to or the consummation of such acquisition, merger or consolidation could reasonably
 be expected to (i) impose any delay in the obtaining of, or increase the risk of not obtaining, any consent,
 approval, authorization, declaration, waiver, license, franchise, permit, certificate or order of any
 Governmental Entity necessary to consummate the transactions contemplated hereby or the expiration or
 termination of any applicable waiting period, (ii) increase the risk of any Governmental Entity entering an
 Order prohibiting the consummation of the transactions contemplated hereby or (iii) delay the
 consummation of the transactions contemplated hereby.

                 (g)      The fees and expenses for all filings under the HSR Act and any other necessary
 filings or submissions to any Governmental Entity pursuant to this Section 5.4 shall be borne in full by
 Buyer as and when due.

          5.5     Notification of Certain Matters. Except for litigations or other Proceedings commenced,
 filed or pending in the Bankruptcy Court, each Party shall promptly (and in any event, within two (2)
 Business Days) notify the other Parties in writing of any litigation or other Proceeding brought or
 threatened in writing against it or its directors or executive officers or other Representatives relating to
 this Agreement, the Asset Purchase and/or the other transactions contemplated hereby and shall keep the
 other Parties informed on a reasonably current basis with respect to the status thereof (including by
 promptly furnishing to the other Parties and their respective Representatives such information relating to
 such litigation or other Proceeding as may be reasonably requested). Each Party shall, subject to the
 preservation of the attorney-client and similar privileges and confidential information, give the other
 Parties the opportunity to participate in (but not control) the defense or settlement of any litigation or
 other Proceeding against it and/or its directors or executive officers or other Representatives relating to
 this Agreement, the Asset Purchase or the other transactions contemplated hereby and shall give due
 consideration to such other Parties’ advice with respect to such litigation or other Proceeding.

          5.6     Adequate Assurances regarding the Buyer Assumed Agreements. With respect to each
 Buyer Assumed Agreement, Buyer will use commercially reasonable efforts to provide adequate
 assurance as required under the Bankruptcy Code of the future performance by Buyer of each such Buyer
 Assumed Agreement. Sellers and Buyer agree that they will promptly take all actions reasonably required
 to assist in obtaining a Bankruptcy Court finding that there has been an adequate demonstration of
 adequate assurance of future performance under the Buyer Assumed Agreements, such as furnishing
 affidavits, non-confidential financial information or other documents or information for filing with the
 Bankruptcy Court and making Sellers’ and Buyer’s employees and representatives available to testify
 before the Bankruptcy Court.

          5.7     Bankruptcy Court Approval. Sellers and Buyer acknowledge that this Agreement and the
 sale of the Purchased Assets are subject to Bankruptcy Court approval. To assist in obtaining such
 approval, Buyer agrees that it will promptly take such actions as are reasonably requested by Sellers to
 assist in obtaining entry of the Sale Order and a finding of adequate assurance of future performance by
 Buyer with respect to the Buyer Assumed Agreements., including furnishing affidavits or other
 documents or information for the purposes, among others, of providing necessary assurances of
 performance by Buyer under this Agreement and demonstrating that Buyer is a “good faith” purchaser
 under Section 363(m) of the Bankruptcy Code.

         5.8     Taxes.

                   (a)    Without the prior written consent of Sellers, Buyer shall not make any election
 under Section 336 or 338 of the Code for or with respect to any Acquired Subsidiary in connection with
 the transactions provided for herein. The provisions of this Section 5.8(a) shall expressly survive Closing
 or any earlier termination of this Agreement.




                                                     35
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 85 of 125


                   (b)      Without limiting the other terms set forth in this Agreement, any sales Tax, use
 Tax, real property transfer, real property records recordation fees, documentary or stamp Tax, excise Tax
 or similar non-income Tax attributable to the sale or transfer of the Purchased Assets and not exempted
 under the Sale Order (“Transfer Taxes”) shall be borne by Buyer. Buyer shall, at its own expense, file
 any necessary Tax Returns relating to Transfer Taxes and other documentation with respect to any
 Transfer Taxes, and Sellers will provide such cooperation as Buyer shall reasonably request in connection
 with such filings, provided that Buyer shall reimburse Sellers for any reasonable and out of pocket
 expenses Sellers incur in connection with such cooperation. For the avoidance of doubt, any China
 Enterprise Income Tax (“EIT”) imposed on any capital gain in connection with a transfer of the Aceto
 (Shanghai) Ltd. shares (“Applicable EIT”) shall not be a Transfer Tax and shall not be borne by Buyer
 and shall be borne by Sellers. Buyer is entitled to withhold any amounts required to be withheld in
 respect of the Applicable EIT from amounts payable to Sellers pursuant to this Agreement and Sellers
 agree to provide any information reasonably requested by Buyer and such cooperation as may be
 reasonably requested by Buyer in order to permit the calculation of such Tax, and the making of required
 withholding and filings and other compliance with requirements of applicable Law. Any amounts
 withheld by Buyer in respect of Applicable EIT in excess of the amounts required to be paid in respect of
 Applicable EIT shall be paid to Sellers reasonably promptly following the determination that there is such
 an excess amount. Any refunds received by Buyer or any Acquired Subsidiary of any Applicable EIT
 imposed in connection with the transactions provided for herein paid with funds received or withheld
 from Sellers shall be paid by Buyer to Sellers reasonably promptly following such receipt.
 Notwithstanding anything to the contrary in this Agreement, any EIT imposed on any gain in connection
 with a direct or indirect transfer of the shares of Aceto HK (including indirect transfer of the real property
 owned by Aceto HK in China) shall be treated as a Transfer Tax for all purposes of this Agreement and
 borne by Buyer Any Tax, termination fee or similar payment attributable to an early termination of the
 “PILOT” (“payment in lieu of taxes”) program of the Nassau County Industrial Development Agency
 (“NCIDA”) applicable or otherwise relating to the Port Washington, NY property as to which Aceto
 Realty is the tenant pursuant to a sale leaseback arrangement with the NCIDA resulting from the
 transactions provided for herein shall be treated as a “Transfer Tax” for all purposes of this Agreement.
 The provisions of this Section 5.8(b) shall expressly survive Closing.

                   (c)     Tax Liabilities for a period that includes but does not end on the Closing Date
 shall be treated for purposes of determining the amount attributable to the portion of such period that ends
 on the Closing Date as follows: (i) in the case of any sales, use, value-added, employment, or withholding
 Tax and any Tax based on or measured by income, profits, gains, receipts or the level of any item or on a
 transactional basis shall be determined based on an interim closing of the books as of the end of the day
 on the Closing Date, except that exemptions, allowances or deductions that are calculated on an annual
 basis (including depreciation and amortization deductions), other than with respect to property placed in
 service after the Closing, shall be allocated on a per diem basis, unless otherwise required by applicable
 law, and (ii) in the case of all other Taxes, shall be deemed to be the amount of such Taxes for the entire
 period multiplied by a fraction, the numerator of which is the number of calendar days in the portion of
 the period ending on the Closing Date and the denominator of which is the number of calendar days in the
 entire period; provided that for these purposes any event occurring on the Closing Date following the
 Adjustment Time shall be treated as occurring on the day after the Closing Date to the extent such event
 is not provided for in this Agreement except that events on the Closing Date following the Adjustment
 Time but before the Closing that are not in the Ordinary Course of Business and are not contemplated or
 required by this Agreement shall be treated as occurring on the day before the Closing Date.

                 (d)     It is intended by Sellers that, prior to Closing, NY Agri will merge into a newly
 formed Delaware corporation, with such Delaware corporation surviving, in a transaction intended to
 qualify as a reorganization under Section 368(a)(1)(F) of the Code and that such surviving Delaware
 corporation will, following such merger, convert to a limited liability company under the Delaware




                                                      36
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                   Document    Page 86 of 125


 conversion statute. The Parties agree that nothing in this Agreement, including Section 5.1, shall prevent
 such merger or conversion or impose any Liability upon any Seller as a result of such conversion.

                  (e)      In addition to the provisions of Section 5.2(d) with respect to Post-Closing
 Filings, Buyer and Sellers shall use commercially reasonable efforts (with respect to Sellers, taking into
 account the impact of the filing of the Bankruptcy Case and operating in bankruptcy) to cooperate with
 each other regarding Tax matters relating to the Purchased Assets, the Acquired Subsidiaries or the
 Acquired Business and shall make available to each other as reasonably requested all information, records
 and documents regarding Taxes relating to the Purchased Assets, the Acquired Subsidiaries or the
 Acquired Business until the expiration of the applicable statute of limitations or extension thereof or the
 conclusion of all audits, appeals or litigation with respect to such Taxes.

         5.9      Public Announcements. Neither Sellers, on the one hand, nor Buyer, on the other hand,
 shall, without the approval of the other Parties, make any press release or other public announcement
 concerning the transactions contemplated hereby, except as and to the extent that any such Party shall be
 so obligated by Law, including as may be required by the Bankruptcy Case, securities laws, or the rules of
 any stock exchange, in which case, each Party shall be advised prior to such disclosure, consult with each
 other before issuing such press release or public announcement and consider in good faith any comments
 received from the other Party at least two (2) Business Days prior to such issuance. The provisions of this
 Section 5.9 shall expressly survive Closing or any earlier termination of this Agreement.

          5.10     Consents; Notices. At or prior to the Closing, Buyer and Sellers shall use commercially
 reasonable efforts to obtain all Consents and give all notices required for Sellers to assign the Buyer
 Assumed Agreements to which they are a party to Buyer to the extent not assignable without any such
 approval, consent, or notice pursuant to Section 363 or Section 365 of the Bankruptcy Code. If any
 Consent is not obtained prior to the Closing, then, subject to Sellers having appropriate levels of resources
 and personnel, Sellers, at the sole cost of Buyer, shall continue to use commercially reasonable efforts
 after the Closing to obtain the Consents and, to the extent permitted by applicable Law, will establish an
 agency type or other similar arrangement reasonably satisfactory to Sellers and Buyer under which Buyer
 would obtain, to the extent practicable, all rights under the Buyer Assumed Agreements and assume the
 corresponding Assumed Liabilities for the period of time that the Consents are not obtained and the Buyer
 Assumed Agreements are not assigned. For the avoidance of doubt, the Parties agree and acknowledge
 that (a) the failure by Sellers to obtain any Consents shall not relieve any party of its obligations to
 consummate the transactions contemplated hereby, (b) there will not be any adjustment to the Purchase
 Price if any Consents are not obtained or certain Buyer Assumed Agreements are not assigned, and (c)
 Buyer shall not have any claim against Sellers after the Closing in respect of any such Consents not being
 obtained or Buyer Assumed Agreements not being assigned. Buyer (or its applicable Subsidiary) shall
 use commercially reasonable efforts (at its expense) to obtain Buyer Registrations prior to Closing or as
 soon thereafter as reasonably possible. If Buyer (or an applicable Subsidiary of Buyer) has not obtained
 Buyer Registrations prior to Closing, the applicable Seller entities which hold the Sellers’ Registrations
 prior to Closing shall not dissolve their legal existence until Buyer (or an applicable Subsidiary of Buyer)
 has obtained its own Registrations. Notwithstanding anything to the contrary in this Agreement, upon
 confirmation of a Chapter 11 plan in the Bankruptcy Cases, Sellers may dissolve their legal existence and
 file their respective certificates of dissolution (or equivalent filings) but only upon fifteen (15) calendar
 days’ written notice to Buyer, which notice shall contain Sellers’ good faith reasonable estimate of all
 costs and expenses of continuing as a legal entity in good standing, including, without limitation, payment
 of all carrying costs and post-confirmation quarterly fees due to the U.S. Trustee on behalf of Sellers (all
 such costs and expenses, the “Costs”); provided, that, if Buyer provides a written request within ten (10)
 calendar days after receiving Sellers’ notice that it desires any such Seller not to make such filing(s), then
 Sellers shall not make such filing(s) until the earlier of (x) the first anniversary of the Closing, and (y) the
 date that Buyer obtains Buyer Registrations, provided that Buyer shall not make such request unless




                                                       37
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 87 of 125


 Buyer agrees (in a manner reasonably acceptable to Sellers) to pay, in advance, all Costs, as such Costs
 are reasonably estimated by Sellers in good faith. Nothing in this Section 5.10, or in Section 2.8(j) or
 Section 2.10, shall prevent any Seller from filing and seeking confirmation of a Chapter 11 plan.

         5.11     WARN Act. Buyer shall, or shall cause the Acquired Subsidiaries to, provide any
 required notice under and to otherwise comply with, the WARN Act with respect to any event affecting
 the Transferred Employees on or after the Closing Date. Seller shall cooperate with Buyer in determining
 whether any event affecting the Transferred Employees on or after the Closing Date requires notification
 under the WARN Act. Buyer shall not, and shall cause the Acquired Subsidiaries not to, take any action
 on or after the Closing that would cause Seller or any of its Affiliates to incur liability under the WARN
 Act.

           5.12    Directors and Officers. After the Closing, Buyer shall cause the Acquired Subsidiaries
 to, honor all the Acquired Subsidiaries’ obligations to, exculpate, indemnify, defend and hold harmless
 (including advancing funds for expenses), to the fullest extent permitted by Law, the current and former
 directors and officers of the Acquired Subsidiaries, and any employee of the Acquired Subsidiaries who
 acts as a fiduciary under any employee benefit plan, in each case, solely with respect to acts or omissions
 by such persons occurring at or before the Closing and solely with respect to acts or omissions by such
 persons in their capacity as a director, officer or employee of the Acquired Subsidiaries (and not with
 respect to any other position with Sellers), and such obligations shall survive the Closing and shall
 continue in full force and effect in accordance with the terms of the certificate of incorporation and by-
 laws (or similar organizational documents) of the Acquired Subsidiaries and any individual indemnity
 agreements or other applicable documents that have been made available to Buyer at least two Business
 Days prior to the Agreement Date from the Closing until the expiration of the applicable statute of
 limitations with respect to any claims against such persons arising from, relating to, or otherwise in
 respect of, such acts or omissions. After the Closing, Buyer shall cause the Acquired Subsidiaries to
 maintain in effect substantially similar exculpation, indemnification and advancement of expenses
 provisions of the certificates of incorporation and by-laws or similar organizational documents of the
 Acquired Subsidiaries and any indemnification agreements of the Acquired Subsidiaries with any of their
 respective directors, officers or employees that have been made available to Buyer at least two Business
 Days prior to the Agreement Date, in each case as in effect as of the date hereof, and shall not amend,
 repeal or otherwise modify any such provisions in any manner that would materially adversely affect the
 rights thereunder of any individuals with respect to such periods on or prior to the Closing Date who at
 the time of the Closing were current or former directors, officers or employees of the Acquired
 Subsidiaries. If Buyer or any of its successors or assigns (i) consolidates with or merges into any other
 Person and shall not be the continuing or surviving corporation or entity of such consolidation or merger
 or (ii) transfers or conveys all or substantially all its properties and assets, then, and in each case, Buyer
 shall ensure that such surviving corporation or entity or the transferees of such properties or assets assume
 the obligations set forth in this Section 5.12.

         5.13    Cooperation with Financing.

                  (a)     Prior to the Closing, the Sellers shall use commercially reasonable efforts to, and
 shall cause the Acquired Subsidiaries to use their commercially reasonable efforts to, provide to Buyer, at
 Buyer’s sole cost and expense, such cooperation as is reasonably requested by Buyer, or as otherwise
 reasonably necessary, in connection with the arrangement and consummation of any debt financing to be
 incurred by Buyer on the Closing Date to finance the consummation of the transactions contemplated
 hereunder (the “Debt Financing”) (provided that such requested cooperation does not unreasonably
 interfere with the operations of the Sellers or the Acquired Subsidiaries), including (i) providing prior to
 the Closing Date (a) the Financial Statements and (b) an unaudited balance sheet of the Acquired
 Business as of December 31, 2018 and, if the Closing has not occurred on or before May 14, 2019, to the




                                                      38
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                   Document    Page 88 of 125


 extent such financials would otherwise be produced prior to the Closing in the ordinary course of
 business, March 31, 2019, and the related income statement and statement of cash flows for the six (6)-
 month period ended December 31, 2018 and, if the Closing has not occurred on or before May 1, 2019, to
 the extent such financials would otherwise be produced prior to the Closing in the ordinary course of
 business for the nine (9)-month period ended March 31, 2019 (all such statements and information
 referred to in this clause (i), the “Required Information”); (ii) assist with obtaining customary legal
 opinions, appraisals, surveys, title insurance, insurance certificates and endorsements, waivers,
 environmental reports and other customary documentation and items contemplated by the Debt Financing
 as reasonably requested by Buyer; (iii) facilitating the granting of a security interest (and perfection
 thereof) in collateral, guarantees, mortgages or other certificate or documents as may reasonably be
 requested by Buyer, in each case effective on or after the Closing, including obtaining releases of existing
 liens; (iv) furnish no later than four (4) Business Days prior to the Closing all documentation and other
 information required by a Governmental Entity under applicable “know your customer” and anti-money
 laundering rules and regulations, including the U.S.A. Patriot Act of 2001, but in each case, solely as
 relating to the Acquired Subsidiaries to the extent requested at least nine (9) days prior to the Closing; and
 (v) assist in the preparation, execution and delivery of one or more credit agreements, pledge and security
 documents and other definitive financing documents as may be reasonably requested by Buyer. The
 Sellers hereby consent to the reasonable use of all of its and the Acquired Subsidiaries’ logos, names, and
 trademarks in connection with the Debt Financing; provided, however, that such logos, names and
 trademarks are used solely in a manner that is not intended to or reasonably likely to harm or disparage
 the Sellers or the reputation or goodwill of the Sellers or any of their respective products, services,
 offerings or intellectual property rights; provided, further, that prior to the Closing Date no financing
 sources in connection with the Debt Financing (including any Affiliates thereof) shall obtain rights in
 such logos, names or trademarks. Sellers shall, and shall cause the Acquired Subsidiaries to, use
 reasonable best efforts to promptly supplement the Required Information and all other information
 provided pursuant to this Section 5.13 to the extent that any such Required Information and all other
 information, to the knowledge of Sellers, when taken as a whole, contains any untrue statement of a
 material fact or omits to state any material fact necessary to make the statements made in such Required
 Information, in light of the circumstances under which they were made, not materially misleading. Buyer
 shall keep Sellers informed on a current basis and in reasonable detail of the status of its efforts to arrange
 the Debt Financing and promptly upon request provide to Sellers copies (including drafts) of any
 definitive debt financing agreement and any other material documents relating to the Debt Financing. No
 obligations of Sellers, the Acquired Subsidiaries or any of their Subsidiaries or any of their respective
 officers, directors, employees, accountants, consultants, legal counsel, agents and other representatives
 under any definitive debt financing agreement executed pursuant to this Section 5.13 shall be required to
 be effective until the Closing. In addition, notwithstanding anything in this Section 5.13 to the contrary, in
 fulfilling its obligations pursuant to this Section 5.13, none of Sellers, their Subsidiaries or their
 respective officers, directors, employees, accountants, consultants, legal counsel, agents and other
 representatives shall be required to (i) pay any commitment or other fee, provide any security or incur any
 Liability or obligation in connection with the Debt Financing or any other financing, (ii) take or permit
 the taking of any action that would reasonably be expected to conflict with, result in any violation or
 breach of, or default (with or without lapse of time, or both) under, the Organizational Documents of
 Sellers or any of their Subsidiaries, or any applicable Law or material contracts of Sellers or any of their
 Subsidiaries, (iii) pass resolutions or consents or approve or authorize the execution of the Debt Financing
 or any definitive debt financing agreements, (iv) provide any cooperation that would unreasonably
 interfere with the ongoing operations of the Acquired Business or (v) disclose any information which is
 legally privileged. Buyer acknowledges that the information being provided to it in connection with the
 Debt Financing is subject to the terms of Section 5.9 and the Confidentiality Agreement, and none of
 Sellers or any of Sellers’ Subsidiaries or Affiliates shall have any liability to Buyer or any other Person in
 respect of any financial statements, other financial information or data or other information provided
 pursuant to this Section 5.13.




                                                       39
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 89 of 125


                   (b)      Buyer shall, following request by Sellers, immediately reimburse Sellers for all
 reasonable and documented out-of-pocket fees, costs and expenses incurred by Sellers and their
 Subsidiaries in cooperating with the Debt Financing (including reasonable attorneys’ fees). Buyer shall
 indemnify, defend, and hold harmless the Sellers and the Acquired Subsidiaries (and their respective
 Representatives) from and against any and all liabilities, losses, damages, claims, costs and expenses
 suffered or incurred by them in connection with the Debt Financing or any other financing (including the
 arrangement thereof) and its assistance to Buyer in connection with the Debt Financing or any other
 financing (including the arrangement thereof) and any information utilized in connection therewith (other
 than any liabilities, losses, damages, claims, costs or expenses resulting from any Required Information or
 other financial statements provided pursuant to this Section 5.13 by the Sellers or the Acquired
 Subsidiaries to Buyer).

                  (c)      With respect to information disclosed to any rating agency (the “Confidential
 Rating Agency Information”), Buyer shall (i) inform such rating agency of the confidential nature of the
 Confidential Rating Agency Information and mark any such information provided in writing to such
 rating agency as “confidential” and (ii) require such rating agency not to disclose the Confidential Rating
 Agency Information to any third party or to specifically exclude such information in such ratings
 agency’s ratings report. Buyer shall be responsible for any breach of this covenant by any such rating
 agency. Notwithstanding anything in this Agreement to the contrary, in no event shall the receipt or
 availability of any funds or financing (including the Debt Financing) by or to Buyer or any of its
 Affiliates or any other financing transaction be a condition to any of Buyer’s obligations hereunder.

          5.14     Controlled Substances. All controlled substances and DEA listed chemicals will be
 inventoried by Buyer as of the Closing Date and will be maintained by Buyer or one of its Subsidiaries at
 Buyer’s or such Subsidiary’s expense as inventory of the applicable Seller under the authority and control
 of the Sellers’ Registrations in accordance with existing Seller-established security systems and
 procedures. Such controlled substances and DEA listed chemicals will be used, added to and distributed
 from the registered address, specified by Buyer with Sellers’ consent (not to be unreasonably withheld),
 in accordance with the Sellers’ Registrations until the earlier of (x) such date as the requisite Buyer
 Registrations are issued to Buyer or one of its Subsidiaries or (y) the date on which Sellers are permitted
 to dissolve their legal existence pursuant to the terms herein. The controlled substances and DEA listed
 chemicals will be inventoried and transferred to Buyer or its applicable Subsidiary under the Buyer
 Registrations. With respect to transactions entered into with suppliers and customers, and internal use
 and transfer of controlled substances, the internal and external documentation of such transactions and
 activities, including recordkeeping, reporting and invoicing, shall be kept in accordance with the Sellers’
 Registrations; provided, however, to the extent permitted under applicable regulations or guidance,
 documentation may be issued and maintained in the name of Buyer or its Subsidiaries. Buyer agrees that,
 during the period it or its Subsidiaries are operating using the Powers of Attorney, all ownership of title,
 service and invoicing is Buyer’s (or such Subsidiary’s) sole responsibility and all documents using
 Sellers’ license or registration numbers, if required, will disclose that the shipper is “NMC Atlas, L.P. or
 one of its subsidiaries under Power of Attorney from [the appropriate Sellers’ organization that holds the
 license or Registration]” or such other disclosure as deemed necessary and appropriate by Buyer,
 provided such disclosure is approved by the DEA or other applicable Governmental Entity.


                                        ARTICLE VI
                           CONDITIONS TO THE PURCHASE AND SALE

         6.1     Conditions to Each Party’s Obligation to Close. The respective obligations of each Party
 to effect the Asset Purchase shall be subject to the fulfillment (or waiver in a writing signed by the




                                                     40
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                  Document    Page 90 of 125


 waiving party, to the extent permissible under applicable Law and provided that such waiver shall only be
 effective as to the conditions of the waiving party) at or prior to the Closing of the following conditions:

                  (a)    no injunction by any court or other tribunal of competent jurisdiction shall have
 been entered and shall continue to be in effect and no Law shall have been adopted that remains in effect,
 in each case, that prevents, enjoins, prohibits or makes illegal the consummation of the Asset Purchase;
 and

                 (b)     any waiting periods applicable to the Asset Purchase under any Antitrust Laws of
 the Federal Republic of Germany or the Republic of Austria have expired or been terminated and/or the
 relevant approvals under such Laws have been acquired.

          6.2     Conditions to Obligation of Sellers to Close. The obligation of Sellers to sell the
 Purchased Assets at Closing is further subject to the fulfillment (or waiver in a writing signed by Sellers,
 to the extent permissible under applicable Law) at or prior to the Closing of the following conditions:

                  (a)      the representations and warranties of Buyer contained herein shall be true and
 correct in all material respects as of the Agreement Date and as of the Closing Date as though made on
 and as of such date (except to the extent such representations and warranties speak as of an earlier date, in
 which case, such representations and warranties shall be true and correct in all material respects as of such
 earlier date);

                 (b)     Buyer shall have performed and complied in all material respects with all
 covenants required by this Agreement to be performed or complied with by Buyer prior to Closing;

                 (c)      Buyer shall have delivered to Sellers a certificate, dated the Closing Date and
 signed by a duly authorized executive officer (in such officer’s capacity as such and not individually) of
 Buyer, certifying to the effect that the conditions set forth in Section 6.2(a) and Section 6.2(b) have been
 satisfied;

                 (d)      Buyer shall have satisfied the Base Purchase Price in accordance with Section
 2.2;

                   (e)     Buyer shall be prepared to deliver, or cause to be delivered, to Sellers the items
 set forth in Section 2.7; and

                 (f)      the Sale Order shall have been entered, is not subject to any stay and is in effect.

         6.3    Conditions to Obligation of Buyer to Close. The obligation of Buyer to purchase the
 Purchased Assets at Closing is further subject to the fulfillment (or the waiver in a writing signed by
 Buyer, to the extent permissible under applicable Law) at or prior to the Closing of the following
 conditions:

                   (a)     (i) the representations and warranties contained in Section 3.2 (other than the
 second sentence of Section 3.2(a)) shall be true and correct as of the Agreement Date and as of the
 Closing Date as though made on and as of such date (except to the extent such representations and
 warranties speak as of an earlier date, in which case, such representations and warranties shall be true and
 correct in all respects as of such earlier date) in all respects except for de minimis inaccuracies and (ii)
 each of the representations and warranties contained herein (other than those listed in clause (i)) shall be
 true and correct as of the Agreement Date and as of the Closing Date as though made on and as of such
 date (except to the extent such representations and warranties speak as of an earlier date, in which case,




                                                      41
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 91 of 125


 such representations and warranties shall be true and correct in all respects as of such earlier date),
 interpreted without giving effect to any Material Adverse Effect or materiality qualifications or
 exceptions contained therein, except where all failures of such representations and warranties to be true
 and correct, in the aggregate, do not have, or would not reasonably be expected to have, a Material
 Adverse Effect;

                  (b)    Sellers shall have performed and complied in all material respects with all
 covenants required by this Agreement to be performed or complied with by them prior to the Closing
 (which, for the avoidance of doubt, shall not include Section 5.13 or the transactions referred to in Section
 5.8(d));

                  (c)      each Seller shall have delivered to Buyer a certificate, dated the Closing Date and
 signed by a duly authorized executive officer (in such officer’s capacity as such and not individually) of
 such Seller, certifying to the effect that the conditions set forth in Section 6.3(a) and Section 6.3(b) have
 been satisfied;

                  (d)     Sellers shall be prepared to deliver, or cause to be delivered, to Buyer all of the
 items set forth in Section 2.8; provided, however, that (i) provision of the certifications referenced in
 Section 2.8(e) shall not be a condition to Closing and (ii) the sole remedy for failure to provide such
 certifications shall be that Buyer shall be entitled to withhold any amount required to be withheld
 pursuant to applicable Law;

                (e)     the Sale Order shall have been entered, is not subject to any stay, is in effect and
 has become a Final Order; and

                (f)      from the date of this Agreement until the Closing, there shall not have been a
 Material Adverse Effect.

                                               ARTICLE VII
                                              TERMINATION

          7.1     Termination. Notwithstanding anything in this Agreement to the contrary, this
 Agreement may be terminated, and the transactions contemplated hereby may be abandoned, at any time
 prior to the Closing, as follows:

                 (a)      by the mutual written consent of Sellers and Buyer;

                  (b)      by either Sellers or Buyer, if the transactions contemplated hereby (other than the
 transactions referred to in Section 5.8(d)), including the Asset Purchase, shall not have been
 consummated on or prior to 5:00 p.m. New York City Time, on September 30, 2019 (the “End Date”);
 provided that, if as of the End Date any of the conditions set forth in Section 6.1(a) (solely to the extent
 such condition has not been satisfied due to an order or injunction arising under any Antitrust Law) or
 Section 6.1(b) shall not have been satisfied or waived, the End Date may be extended on one occasion by
 either Buyer or Sellers for a period of up to ninety (90) days by written notice to the other Party, and such
 date, as so extended, shall be the End Date; provided further that the right to terminate this Agreement
 pursuant to this Section 7.1(b) shall not be available to a Party if the failure of the transactions
 contemplated hereby to be consummated by such date shall be due to the breach by such Party of any
 covenant or other agreement of such Party set forth in this Agreement;

                 (c)     by either Sellers or Buyer, if an Order by a Governmental Entity of competent
 jurisdiction shall have been issued permanently restraining, enjoining or otherwise prohibiting the




                                                      42
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 92 of 125


 consummation of the transactions contemplated hereby and such Order shall have become final and
 nonappealable; provided that the right to terminate this Agreement pursuant to this Section 7.1(c) shall
 not be available to a Party if such Order resulted from, or could have been avoided but for, the breach by
 such Party of any covenant or other agreement of such Party set forth in this Agreement;

                  (d)     by Sellers, if Buyer shall have materially breached or there is a material
 inaccuracy in any of its representations or warranties, or shall have materially breached or materially
 failed to perform any covenants or other agreements contained in this Agreement, which material breach,
 material inaccuracy or material failure to perform (i) if it occurred or was continuing to occur on the
 Closing Date, would result in a failure of a condition set forth in Section 6.2(a) or Section 6.2(b) and (ii)
 is either not curable or is not cured by the End Date; provided that the Sellers’ right to terminate this
 Agreement pursuant to this Section 7.1(d) shall not be available to Sellers if a Seller shall have materially
 breached or there is any material inaccuracy in any of its representations or warranties, or shall have
 materially breached or materially failed to perform any of its covenants or other agreements contained in
 this Agreement;

                    (e)     by Buyer, if Sellers shall have materially breached or there is a material
 inaccuracy in any of their representations or warranties, or shall have materially breached or materially
 failed to perform any of their covenants or other agreements contained in this Agreement, which material
 breach, material inaccuracy or material failure to perform (i) if it occurred or was continuing to occur on
 the Closing Date, would result in a failure of a condition set forth in Section 6.3(a) or Section 6.3(b) and
 (ii) is either not curable or is not cured by the End Date; provided that the Buyer’s right to terminate this
 Agreement pursuant to this Section 7.1(e) shall not be available to Buyer if Buyer shall have materially
 breached or there is any material inaccuracy in any of its representations or warranties, or shall have
 materially breached or materially failed to perform any of its covenants or other agreements contained in
 this Agreement;

               (f)     by Buyer, if, subject to Section 7.1(j), the Sale Order has not been entered by the
 Bankruptcy Court by April 30, 2019;

                 (g)    by Buyer, if the Bankruptcy Case is dismissed or converted to a case under
 Chapter 7 of the Bankruptcy Code for any reason prior to the Closing Date;

               (h)     by Buyer, if the Sale Order is modified in any material respect to the detriment of
 Buyer without the consent of Buyer, such consent not to be unreasonably withheld, conditioned or
 delayed;

                (i)    by Buyer, if the Bankruptcy Court enters an order pursuant to Section 362 of the
 Bankruptcy Code lifting or modifying the automatic stay with respect to any material portion of the
 Purchased Assets;

                   (j)     by either Sellers or Buyer, if (A) the Bankruptcy Court approves, and Sellers
 consummate, an Alternative Transaction or (B) Buyer is not the Successful Bidder at the Auction;
 provided that, if Buyer is not the Successful Bidder at the Auction, but is the Back-Up Bidder, then
 notwithstanding anything to the contrary contained herein, (i) Buyer shall not be permitted to terminate
 this Agreement pursuant to this Section 7.1(j), Section 7.1(f) or Section 7.1(h) until the Back-Up Period
 End Date; provided, further, that Buyer shall not be permitted to terminate this Agreement pursuant to this
 Section 7.1(j) if Buyer is then in breach of the terms of this Agreement, which such breach would give
 rise to the failure of a condition set forth in Section 6.2 and cannot be cured or, if such breach can be
 cured, has not been cured within twenty (20) days following delivery of written notice of such breach; or




                                                      43
Case 19-13448-VFP            Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                    Document    Page 93 of 125


                  (k)      by Sellers, if (i) all of the conditions set forth in Sections 6.1 and 6.3 are satisfied
 (except for any conditions that by their nature can only be satisfied on the Closing Date, but subject to
 satisfaction of such conditions on the Closing Date or waiver by the Party entitled to waive such
 conditions in accordance with the terms thereof), (ii) Sellers have irrevocably confirmed in writing to
 Buyer that (A) all of the conditions set forth in Sections 6.1 and 6.2 to Sellers’ obligations have been
 satisfied or waived (except for any conditions that by their nature can only be satisfied on the Closing
 Date, but subject to the satisfaction of such conditions on the Closing Date or waiver by the Party entitled
 to waive such conditions in accordance with the terms thereof), and (B) they are ready, willing and able to
 take the actions within their control to cause the Closing to occur, and (iii) Buyer fails to consummate the
 transactions contemplated by this Agreement, on the terms and subject to the conditions set forth in this
 Agreement, within five (5) Business Days (time being of the essence) following delivery of the
 confirmation by Sellers required by clause (ii) of this Section 7.1(k); provided, however, that (A) the
 confirmation required by clause (ii) of this Section 7.1(k) shall not be delivered to Buyer until the date on
 or after April 29, 2019 that is the third Business Day following satisfaction or waiver of all conditions to
 the Parties’ obligations set forth in ARTICLE VI (except for any conditions that by their nature can only
 be satisfied on the Closing Date, but subject to satisfaction of such conditions on the Closing Date or
 waiver by the Party entitled to waive such conditions in accordance with the terms thereof), and if it is
 delivered prior to such date, the delivery date shall be deemed to be the third Business Day on or after
 April 29, 2019 following satisfaction or waiver of all conditions as set forth above and (B) for the
 avoidance of doubt, Sellers shall not be entitled to terminate this Agreement or retain the Good Faith
 Deposit as a result of the Closing not occurring prior to May 9, 2019.

          7.2      Effect of Termination. In the event of termination of this Agreement pursuant to Section
 7.1, this Agreement shall terminate (except that the Confidentiality Agreement, Section 2.3, the last
 sentence of Section 5.8(d), Section 5.13(b), this Section 7.2, Section 7.3, and ARTICLE VIII shall survive
 any termination), and there shall be no other Liability on the part of Sellers or Buyer to the other Party,
 other than as set forth in Section 2.3; provided that nothing herein shall relieve any Party from Liability
 for a Willful Breach of its covenants or agreements set forth in this Agreement prior to such termination
 or relieve Buyer from Liability for any Willful Breach of its obligations to consummate the transactions
 contemplated hereby, in which case, the aggrieved Party shall be entitled to all rights and remedies
 available at law or in equity. In the event of termination of this Agreement, and regardless of the reason
 for the termination, the Confidentiality Agreement shall continue in full force and effect in accordance
 with its terms and any such termination shall not amend, modify, release, waive or otherwise limit any
 rights or obligations under the Confidentiality Agreement.

         7.3      Break-Up Fee; Expense Reimbursement.

                  (a)     Sellers acknowledge (i) that Buyer has made a substantial investment in time and
 incurred substantial out-of-pocket expenses in connection with the negotiation and execution of this
 Agreement, its due diligence with respect to the Purchased Assets, and its efforts to consummate the
 transactions contemplated hereby, and (ii) that Buyer’s efforts have substantially benefited Sellers and
 will benefit Sellers and will benefit the bankruptcy estate of Sellers through the submission of the offer
 reflected in this Agreement which will serve as a minimum bid on which other potentially interested
 bidders can rely. Therefore, as compensation for entering into this Agreement, taking action to attempt to
 consummate the transactions contemplated hereby and incurring the costs and expenses related thereto
 and other losses and damages, including foregoing other opportunities, subject to limitations set forth in
 the Bidding Procedures, Sellers agree, jointly and severally, to pay to Buyer the Expense Reimbursement,
 plus an amount equal to six million seven hundred sixty thousand dollars ($6,760,000.00) (the “Break-Up
 Fee”) promptly following (a) this Agreement being validly terminated by Buyer or Sellers pursuant to
 Section 7.1(j) and (b) Sellers receiving the cash consideration in connection with the closing of the
 Alternative Transaction.




                                                        44
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 94 of 125


        7.4       Return of Good Faith Deposit. In the event that this Agreement is validly terminated
 pursuant to Section 7.1(a), 7.1(b), 7.1(c), 7.1(e), 7.1(f), 7.1(g), 7.1(h), 7.1(i), or 7.1(j), the Good Faith
 Deposit Escrow Holder shall disburse to Buyer any amounts held in the Good Faith Deposit Escrow
 pursuant to the Bidding Procedures.

                                             ARTICLE VIII
                                            MISCELLANEOUS

         8.1     No Survival. The representations, warranties, covenants and agreements in this
 Agreement or in any instrument delivered pursuant to this Agreement shall not survive the Closing and
 shall be extinguished by the Closing and the consummation of the transactions contemplated hereby,
 except for covenants and agreements that, by their terms, contemplate performance after, or otherwise
 expressly by their terms survive, the Closing.

         8.2     Expenses. Except as otherwise provided in this Agreement, whether or not the Asset
 Purchase is consummated, all costs and expenses incurred in connection with the Asset Purchase, this
 Agreement and the transactions contemplated hereby shall be paid by the Party incurring or required to
 incur such expenses; provided that Buyer shall pay all filing fees required under the HSR Act and all fees
 and expenses of the Escrow Agent.

         8.3     Counterparts; Effectiveness. This Agreement may be executed in counterparts, each of
 which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same
 instrument, and shall become effective when one or more counterparts have been signed by each of the
 Parties and delivered (by telecopy, electronic delivery or otherwise) to the other Parties. Signatures to
 this Agreement transmitted by facsimile transmission, by electronic mail in “portable document format”
 form, or by any other electronic means intended to preserve the original graphic and pictorial appearance
 of a document, will have the same effect as physical delivery of the paper document bearing the original
 signature.

         8.4     Governing Law; Jurisdiction.

                  (a)      This Agreement, and all claims or causes of action (whether at Law, in contract,
 in tort or otherwise) that may be based upon, arise out of or relate to this Agreement or the negotiation,
 execution or performance hereof, shall be governed by and construed in accordance with the laws of the
 State of New York, without giving effect to any choice or conflict of law provision or rule (whether of the
 State of New York or any other jurisdiction) that would cause the application of the laws of any
 jurisdiction other than the State of New York.

                 (b)      All Proceedings arising out of or relating to this Agreement, including the
 resolution of any and all disputes hereunder, shall be heard and determined in the Bankruptcy Court, and
 the Parties irrevocably submit to the exclusive jurisdiction of the Bankruptcy Court in any such
 Proceeding and irrevocably waive the defense of an inconvenient forum to the maintenance of any such
 Proceeding. The Parties consent to service of process by mail (in accordance with Section 8.7) or any
 other manner permitted by law.

         8.5     Remedies.

                 (a)     The Parties agree and acknowledge that if any of the provisions of this
 Agreement were not performed in accordance with their specific terms or were otherwise breached,
 irreparable damage would occur, no adequate remedy at law would exist and damages would be difficult
 to determine, and accordingly (i) each of the Parties shall be entitled to, and may seek in the alternative,




                                                      45
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 95 of 125


 such remedies as are available at law and in equity, and (ii) (A) except as otherwise provided in Section
 8.5(b) and Section 8.5(c), the Parties shall be entitled to an injunction or injunctions to prevent breaches
 of this Agreement and shall be entitled to specific performance of the terms hereof, in each case, in the
 Bankruptcy Court (as set forth in Section 8.4(b)), this being in addition to any other remedy to which they
 are entitled at law or in equity, (B) the Parties waive any requirement for the securing or posting of any
 bond in connection with the obtaining of any specific performance or injunctive relief and (C) the Parties
 agree, in any action for specific performance, that there is no adequate remedy at law. In circumstances
 where Buyer is obligated to consummate the Asset Purchase and the Asset Purchase has not been
 consummated, Buyer expressly acknowledges and agrees that Sellers shall have suffered irreparable
 harm, that monetary damages will be inadequate to compensate Sellers, and that Sellers shall be entitled
 (in addition to any other remedy that may be available to them whether in law or equity, including
 monetary damages) to enforce specifically Buyer’s obligations to consummate the Asset Purchase.
 Sellers’ pursuit of specific performance at any time will not be deemed an election of remedies or waiver
 of the right to pursue any other right or remedy to which Sellers may be entitled. In no event shall the
 Parties be entitled to receive both a grant of specific performance of the consummation of the Asset
 Purchase pursuant to this Section 8.5 and monetary damages to which it is entitled pursuant to this
 Agreement with respect to termination of this Agreement. For the avoidance of doubt, the Parties shall be
 entitled to seek the remedies provided herein in the alternative, and not be required to elect their remedies,
 in any Proceeding brought to seek redress for the failure of Buyer to consummate the Asset Purchase
 pursuant to this Agreement.

                   (b)     In the event of any breach prior to the Closing by Sellers of any of Sellers’
 agreements, representations, or warranties contained herein or in the Bidding Procedures Order or the
 Sale Order, including any Willful Breach, Buyer’s sole and exclusive remedies shall be (i) to exercise
 Buyer’s rights to terminate this Agreement pursuant to ARTICLE VII, in accordance with the terms of
 such ARTICLE VII, (ii) the return of the Good Faith Deposit as provided in Section 2.3, and (iii) to the
 Break-Up Fee or the Expense Reimbursement, as applicable, if earned in accordance with Section 7.3,
 and Buyer shall not have any further cause of action for damages, specific performance, or any other legal
 or equitable relief against Sellers with respect thereto.

                  (c)     In the event of any breach prior to the Closing by Buyer of any of Buyer’s
 agreements, representations, or warranties contained herein, including any Willful Breach, Sellers’ sole
 and exclusive remedies shall be (i) to exercise Sellers’ rights to terminate this Agreement pursuant to
 ARTICLE VII, in accordance with the terms of such ARTICLE VII, (ii) the payment of the Good Faith
 Deposit as provided in Section 2.3, and (iii) to enforce any provision of this Agreement pursuant to clause
 (ii) of Section 8.5(a) and the two sentences that immediately follow such clause (and, in the case of a
 Willful Breach of this Agreement by Buyer, to enforce any provision of this Agreement pursuant to any
 provision of Section 8.5(a)).

      8.6   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
 WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
 OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
 HEREBY.

         8.7      Notices. All notices and other communications hereunder shall be in writing and shall be
 deemed given (a) upon personal delivery to the Party to be notified; (b) when received when sent by email
 or facsimile by the Party to be notified; provided that notice given by email or facsimile shall not be
 effective unless either (i) a duplicate copy of such email or fax notice is promptly given by one of the
 other methods described in this Section 8.7 or (ii) the receiving Party delivers a written confirmation of
 receipt for such notice either by email or fax or any other method described in this Section 8.7; or




                                                      46
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 96 of 125


 (c) when delivered by a courier (with confirmation of delivery); in each case to the Party to be notified at
 the following address:

         To Buyer:

                 c/o New Mountain Capital, L.L.C.
                 787 Seventh Avenue, 49th Floor
                 New York, New York 10019
                 Attention:    Andre Moura; Joe Walker
                 Email: AMoura@newmountaincapital.com; JWalker@newmountaincapital.com


         with a copy (which shall not constitute notice) to:

                 Ropes & Gray LLP
                 1211 Avenue of the Americas
                 New York, New York 10036
                 Attention:     John E. Sorkin; Robb Tretter; Matthew Roose
                 Email: john.sorkin@ropesgray.com; robb.tretter@ropesgray.com;
                 Matthew.Roose@ropesgray.com


         To Sellers:

                 Aceto Corporation
                 4 Tri Harbor Ct.
                 Port Washington, NY 11050
                 Attention: Steven S. Rogers, Chief Legal Officer
                 Facsimile: (516) 478-9857
                 Email: srogers@aceto.com

         with a copy (which shall not constitute notice) to:

                 Lowenstein Sandler LLP
                 1251 Avenue of the Americas
                 New York, New York 10020
                 Facsimile:     (973) 597-2507
                 Attention:     Steven E. Siesser, Esq.
                                Peter H. Ehrenberg, Esq.
                 Email:         ssiesser@lowenstein.com
                                pehrenberg@lowenstein.com

 or to such other address as any Party shall specify by written notice so given, and such notice shall be
 deemed to have been delivered as of the date so telecommunicated or personally delivered. Any Party
 may notify any other Party of any changes to the address or any of the other details specified in this
 Section 8.7; provided that such notification shall only be effective on the date specified in such notice or
 five (5) Business Days after the notice is given, whichever is later. Rejection or other refusal to accept or
 the inability to deliver because of changed address of which no notice was given shall be deemed to be
 receipt of the notice as of the date of such rejection, refusal or inability to deliver.




                                                      47
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                   Document    Page 97 of 125


          8.8      Assignment; Binding Effect. Neither this Agreement nor any of the rights, interests or
 obligations hereunder shall be assigned or delegated by any of the Parties without the prior written
 consent of the other Parties. Subject to the first sentence of this Section 8.8, this Agreement shall be
 binding upon and shall inure to the benefit of the Parties and their respective successors and assigns. Any
 purported assignment not permitted under this Section 8.8 shall be null and void. Notwithstanding
 anything in this Section 8.8 to the contrary, Buyer may, without any required consent from any other
 Party, assign or transfer this Agreement or any of its rights or obligations hereunder (a) to any of its
 Affiliates, (b) to any acquirer of all or substantially all of the business or assets of the Acquired Business
 or Buyer after the Closing or (c) as a collateral assignment to its or its Affiliates lenders in connection
 with any debt financing arrangements of Buyer or its Affiliates; provided, that no such assignment shall
 relieve Buyer of any Liability or obligation hereunder until such Liability or obligation has been
 performed.

        8.9      Severability. Any term or provision of this Agreement that is invalid or unenforceable in
 any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of such invalidity or
 unenforceability without rendering invalid or unenforceable the remaining terms and provisions of this
 Agreement in any other jurisdiction. If any provision of this Agreement is so broad as to be
 unenforceable, such provision shall be interpreted to be only so broad as is enforceable.

          8.10    Entire Agreement. This Agreement together with the exhibits hereto, schedules hereto
 and the Confidentiality Agreement constitute the entire agreement, and supersede all other prior
 agreements and understandings, both written and oral, between the Parties, or any of them, with respect to
 the subject matter hereof and thereof, and this Agreement is not intended to grant standing to any Person
 other than the Parties. If the Parties or any of their Affiliates are required by Law to enter into any local
 transfer (or similar) agreements to effect the transfer of any share certificates as contemplated by Section
 2.8(h) (each, a “Local Transfer Agreement”), the Parties agree that such Local Transfer Agreements shall
 serve purely to effect the legal transfer of such shares and shall not expand or limit the rights and
 obligations of the Parties beyond those provided for in this Agreement. In furtherance of the foregoing, no
 Local Transfer Agreement shall provide for any additional rights or obligations of the Parties or their
 respective Affiliates that are not provided for in this Agreement. In the event of any conflict between the
 terms of this Agreement and any Local Transfer Agreement, the Parties agree and acknowledge that the
 terms of this Agreement shall control.

         8.11     Amendments; Waivers. Any provision of this Agreement may be amended or waived if,
 and only if, such amendment or waiver is in writing and signed, in the case of an amendment, by Sellers
 and Buyer or, in the case of a waiver, by the Party against whom the waiver is to be effective.
 Notwithstanding the foregoing, no failure or delay by any Party in exercising any right hereunder shall
 operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
 exercise of any other right hereunder.

          8.12    Headings. Headings of the Articles and Sections of this Agreement are for convenience
 of the Parties only and shall be given no substantive or interpretive effect whatsoever. The table of
 contents to this Agreement is for reference purposes only and shall not affect in any way the meaning or
 interpretation of this Agreement.

         8.13     No Third-Party Beneficiaries. Each of Sellers and Buyer agree that, except to the extent
 expressly provided in this Agreement (a) its representations, warranties, covenants and agreements set
 forth herein are solely for the benefit of the other Parties, in accordance with and subject to the terms of
 this Agreement, and (b) this Agreement is not intended to, and does not, confer upon any Person other
 than the Parties any rights or remedies hereunder, including the right to rely upon the representations and
 warranties set forth herein.




                                                      48
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 98 of 125


          8.14     Interpretation. When a reference is made in this Agreement to an Article or Section, such
 reference shall be to an Article or Section of this Agreement unless otherwise indicated. Whenever the
 words “include,” “includes” or “including” are used in this Agreement, they shall be deemed to be
 followed by the words “without limitation.” The words “hereof,” “herein” and “hereunder” and words of
 similar import when used in this Agreement shall refer to this Agreement as a whole and not to any
 particular provision of this Agreement, unless the context otherwise requires. The word “or” shall not be
 deemed to be exclusive. The word “extent” and the phrase “to the extent” when used in this Agreement
 shall mean the degree to which a subject or other thing extends, and such word or phrase shall not mean
 simply “if.” All terms defined in this Agreement shall have the defined meanings when used in any
 certificate or other document made or delivered pursuant thereto unless otherwise defined therein. The
 definitions contained in this Agreement are applicable to the singular as well as the plural forms of such
 terms and to the masculine as well as to the feminine and neuter genders of such terms. References in this
 Agreement to specific laws or to specific provisions of laws shall include all rules and regulations
 promulgated thereunder. Each of the Parties has participated in the drafting and negotiation of this
 Agreement. If an ambiguity or question of intent or interpretation arises, this Agreement must be
 construed as if it is drafted by all the Parties, and no presumption or burden of proof shall arise favoring
 or disfavoring any Party by virtue of authorship of any of the provisions of this Agreement.

          8.15     Non-Recourse. Notwithstanding anything herein to the contrary, no director, manager,
 officer, agent or representative of, Affiliate (or director, manager, officer, agent or representative of an
 Affiliate) of, or direct or indirect equity owner in, any Sellers shall have any personal liability to either
 Buyer or any other Person as a result of the breach of any representation, warranty, covenant, agreement
 or obligation of Sellers in this Agreement, and no director, manager, officer, agent or representative of,
 Affiliate (or director, manager, officer, agent or representative of an Affiliate) of, or direct or indirect
 equity owner in, Buyer shall have any personal liability to Sellers or any other Person as a result of the
 breach of any representation, warranty, covenant, agreement or obligation of Buyer in this Agreement.

         8.16    Definitions.

                 (a)      Certain Specified Definitions. As used in this Agreement:

         “Accounting Firm” means an accounting firm of national reputation mutually acceptable to Buyer
 and Sellers, with no existing relationship with either Buyer or Sellers.

           “Accounting Principles” means GAAP applied using the same accounting methods, practices,
 principles, policies and procedures, with consistent classifications, judgments and valuation and
 estimation methodologies that were used in the preparation of the Most Recent Balance Sheet and the
 Illustrative Calculation, subject to the modifications and limitations set forth on Section 8.16(a) of the
 Sellers Disclosure Schedule. For the avoidance of doubt, all intercompany accounts payable and
 intercompany accounts receivable shall be excluded from the Illustrative Calculation and the definition of
 “Net Current Assets.”

          “Accounts Receivable” means all third party accounts receivable and other rights to payment of
 Sellers or the Acquired Subsidiaries, and the full benefit of all security for such accounts receivable or
 rights to payment, including all accounts receivable in respect of goods shipped or products sold or
 services rendered to customers by Sellers or the Acquired Subsidiaries, any other miscellaneous accounts
 receivable of Sellers or the Acquired Subsidiaries, and any claim, remedy or other right of Sellers or the
 Acquired Subsidiaries related to any of the foregoing, in each case derived primarily from the operation
 of the Acquired Business, as reflected in the Closing Statement prepared in accordance with the
 Accounting Principles and consistent with the Illustrative Calculation.




                                                      49
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 99 of 125


           “Accrued Liabilities” means, without duplication, any Liabilities of the Acquired Business for: (i)
 deferred income (including any profit sharing arrangements); (ii) accrued payroll (including, for the
 avoidance of any doubt, both the employee and employer portions of accrued payroll Taxes, Assumed
 Plan contributions and premium payments and unemployment contributions); (iii) accrued (to the extent
 not paid by Sellers) and unused vacation and paid time off (“PTO”) to which the employees of the
 Acquired Business are entitled pursuant to the PTO policies of Sellers applicable to such employees
 immediately prior to the Closing Date; (iv) retention bonus and key employee incentive obligations,
 severance obligations, enhanced executive severance arrangements and change of control payments; (v)
 any liabilities in connection with product returns, rebates, credits and related claims and any rights under
 or pursuant to any and all warranties, representations and guarantees made by suppliers, manufacturers
 and contractors relating to products sold, or services provided, to each Seller; (vi) unearned revenue; (vii)
 accrued and unpaid property, public utility commission and sales Taxes of Sellers attributable under the
 principles of Section 5.8(c) to periods (or portions thereof) ending on or before the Closing Date (as
 determined in accordance with the past practices of the relevant Seller and reduced (but not below zero)
 by refunds, credits or other receivables (including VAT receivable) in respect of such Taxes) and (viii)
 annual bonuses, annual cash incentives, short-term cash bonuses or commissions, in each case as reflected
 in the Closing Statement prepared in accordance with the Accounting Principles and consistent with the
 Illustrative Calculation.

         “Aceto Bermuda” means Aceto Ltd., a company organized under the laws of Bermuda.

       “Aceto HK” means Aceto (Hong Kong) Ltd., a company organized under the laws of the Hong
 Kong Special Administrative Region of the People's Republic of China.

         “Aceto Shanghai” means Aceto (Shanghai) Ltd.

         “Acquired Business” means the Chemical Plus Business as conducted by Sellers and the
 Acquired Subsidiaries as of the Agreement Date. For the avoidance of doubt, the Acquired Business
 excludes the assets and liabilities primarily related to the Pharma Business.

       “Acquired Real Property” means the Owned Real Property and Leased Real Property subject to
 Assumed Real Property Lease(s).

         “Acquired Subsidiaries” means, collectively, the Purchased Subsidiaries and the Subsidiaries of
 the Purchased Subsidiaries (including, for the avoidance of doubt, the Joint Venture).

         “Adjustment Time” means 12:01 a.m. New York, New York time on the Closing Date.

         “Affiliate” means, as to any Person, any other Person which directly or indirectly controls, or is
 under common control with, or is controlled by, such Person. As used in this definition, “control”
 (including, with its correlative meanings, “controlled by” and “under common control with”) shall mean
 possession, directly or indirectly, of the power to direct or cause the direction of management or policies
 (whether through ownership of securities or partnership or other ownership interests, by contract or
 otherwise) of such Person.

          “Alternative Bid” means a higher or better competing bid, including in consideration of any sale,
 transfer, liquidation, or disposition of the Acquired Business, the Purchased Assets or the Acquired
 Subsidiaries or of a plan of reorganization or liquidation with respect to the Acquired Business, the
 Purchased Assets or the Acquired Subsidiaries.

         “AMR” means the State Administration of Market Regulation of the PRC or its local counterpart.




                                                      50
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                 Document    Page 100 of 125


         “Alternative Transaction” means one or more agreements to sell, transfer, liquidate or otherwise
 dispose of any material portion of the Purchased Assets, either alone or together with any other portion of
 the Business, in a transaction or series of transactions (other than in the Ordinary Course of Business)
 with one or more Persons, other than Buyer, pursuant to an Alternative Bid that actually closes.

          “Ancillary Documents” means the Bill of Sale, the Assignment and Assumption Agreement, the
 Assignment of Intellectual Property, the Assignment and Assumption of Leases, the Escrow Agreement
 and each other agreement, document or instrument (other than this Agreement) executed and delivered by
 the Parties in connection with the consummation of the transactions contemplated hereby.

         “Assignment and Assumption Agreement” means an assignment and assumption agreement in
 substantially the form of Exhibit B.

         “Auction” has the meaning specified in the Bidding Procedures Order.

         “Back-Up Bidder” has the meaning specified in the Bidding Procedures Order.

        “Back-Up Period End Date” means the earliest of (a) the date upon which an Alternative
 Transaction has been consummated following approval by the Bankruptcy Court, (b) 90 days after entry
 of the Order of the Bankruptcy Court pursuant to, inter alia, Section 363 and/or Section 365 of
 Bankruptcy Code approving the sale of the Acquired Business (or a substantial portion thereof) to the
 Successful Bidder (to the extent the Successful Bidder is not Buyer) and (c) August 15, 2019.

        “Bidding Procedures” means the bidding procedures attached as Exhibit 1 to the Bidding
 Procedures Order.

         “Bidding Procedures Order” means the order of the Bankruptcy Court entered on March 15, 2019
 at docket number 142.

         “Bill of Sale” means a bill of sale in substantially the form attached hereto as Exhibit C.

          “Books and Records” means all Tax Returns, books, records, files, invoices, inventory records,
 personnel records and Forms I-9, product specifications, advertising, marketing, and promotional
 materials, customer lists, cost and pricing information, supplier lists, business plans, catalogs, customer
 literature, quality control records and manuals, research and development files, records and laboratory
 books and credit records of customers (including all data and other information stored on discs, tapes or
 other media).

          “Bribery Legislation” means all and any of the following: the Foreign Corrupt Practices Act of
 1977, as amended; the Organization For Economic Co-operation and Development Convention on
 Combating Bribery of Foreign Public Officials in International Business Transactions and related
 implementing legislation; the relevant common law or legislation in England and Wales relating to
 bribery and/or corruption, including, the Public Bodies Corrupt Practices Act 1889; the Prevention of
 Corruption Act 1906 as supplemented by the Prevention of Corruption Act 1916 and the Anti-Terrorism,
 Crime and Security Act 2001; the Bribery Act 2010; the Proceeds of Crime Act 2002; and any applicable
 anti-bribery or anti-corruption related provisions in criminal and anti-competition laws and/or anti-
 bribery, anti-corruption and/or anti-money laundering laws of any jurisdiction in which the Acquired
 Business operates.

       “Business Day” means any day other than a Saturday, Sunday or any other calendar day on which
 commercial banks in New York, New York are authorized or required by Law to remain closed.




                                                      51
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                 Document    Page 101 of 125


          “Cash” means, as of Adjustment Time, all cash and cash equivalents of the Acquired Business, as
 determined in accordance with GAAP using the same accounting methods, policies, practices and
 procedures, with consistent classifications, judgments and estimation methodology, as were used in the
 preparation of the Most Recent Balance Sheet, excluding the effects of transactions on the Closing Date
 after the Closing outside of the Ordinary Course of Business. Notwithstanding the foregoing, “Cash”
 shall include uncashed and uncleared checks and other deposits or transfers received or deposited for the
 accounts of Sellers or the Acquired Subsidiaries, including ACH transactions and other wire transfers, but
 shall exclude all outbound ACH and issued but uncleared checks, in each case, as of the Adjustment
 Time.

        “Chemical Plus Business” means the Nutritional Business Sub Segment, Performance Chemicals,
 and Pharmaceutical Ingredients.

          “Claim” has the meaning given that term in Section 101(5) of the Bankruptcy Code and includes,
 inter alia, all rights, claims, causes of action, defenses, debts, demands, damages, offset rights, setoff
 rights, recoupment rights, obligations and liabilities of any kind or nature under contract, at law or in
 equity, known or unknown, contingent or matured, liquidated or unliquidated, and all rights and remedies
 with respect thereto.

         “Closing Cash Amount” means, as of the Adjustment Time, an amount equal to (a) Cash of the
 Acquired Subsidiaries up to an amount equal to $8,000,000 (such amount, the “Operating Cash Amount”)
 and (b) (i) Cash of the Acquired Subsidiaries in excess the Operating Cash Amount multiplied by (ii) 0.90
 (such amount, the “Excess Cash Amount”), in each case, calculated as of the Adjustment Time and
 calculated less any amounts of Cash used on the Closing Date after the Adjustment Time and prior to the
 Closing to repay Indebtedness of the Acquired Subsidiaries or Transaction Expenses that would have
 otherwise been taken into account in calculating the Purchase Price if unpaid at the Closing.

          “Closing Debt Amount” means the aggregate amount of Indebtedness of the Acquired
 Subsidiaries (including any intercompany Indebtedness owed to the Sellers or their respective Affiliates
 (other than another Acquired Subsidiary)) existing as of the time of the Closing.

         “Code” means the United States Internal Revenue Code of 1986, as amended.

          “Comparable Compensation and Benefits” means a base salary, wage rate, annualized fixed or
 guaranteed remuneration, and opportunities to receive target incentive, commission or performance pay
 (other than equity compensation, change-in-control, retention, and severance, in each case, other than any
 such obligations under the Assumed Plans), as applicable, and other employee benefit plans and
 arrangements (including medical insurance plans and other welfare benefit plans and 401(k) or retirement
 plans, but excluding any retiree medical benefits, qualified defined benefit plans, or nonqualified deferred
 compensation plans, in each case, other than any such obligations under the Assumed Plans), that are
 generally comparable in the aggregate to those provided to the applicable employee by Sellers and the
 Acquired Subsidiaries immediately prior to the Closing Date.

          “Comparable Position” means, with respect to any employee, a position that is substantially
 similar to the type and geographic location of the position held by such employee immediately prior to the
 Closing Date.

          “Contract” means any written contract, note, bond, mortgage, indenture, deed of trust, license,
 lease, agreement, arrangement, commitment or other instrument or obligation that is legally binding.




                                                     52
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                        Desc Main
                                  Document    Page 102 of 125


         “Credit Facility” means that certain Second Amended and Restated Credit Agreement, dated as of
 December 21, 2016 (as it may be amended or modified from time to time), among Parent, as borrower,
 the other loan parties party thereto, the lenders party thereto and Wells Fargo Bank, National Association,
 as administrative agent.

         “DEA” means the United States Drug Enforcement Administration.

          “Environmental Law” means any Law (i) relating to pollution or the protection, preservation or
 restoration of the environment (including air, surface water, groundwater, drinking water supply, surface
 land, subsurface land, plant and animal life or any other natural resource), or any exposure to or release
 of, or the management of (including the use, storage, recycling, treatment, generation, transportation,
 processing, handling, labeling, production or disposal of) any Regulated Substances or (ii) that regulates,
 imposes liability (including for enforcement, investigatory costs, cleanup, removal or response costs,
 natural resource damages, contribution, injunctive relief, personal injury or property damage) or
 establishes standards of care with respect to any of the foregoing. The term “Environmental Law”
 includes any common law or equitable doctrine (including injunctive relief and tort doctrines such as
 negligence, nuisance, trespass and strict liability) that may impose liability or obligations for injuries or
 damages due to or threatened as a result of the presence of, exposure to, or ingestion of, any Regulated
 Substance.

          “Environmental Permit” means any permit, certificate, registration, notice, approval,
 identification number, license or other authorization required under any applicable Environmental Law.

         “EPA” means the United States Environmental Protection Agency.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

         “ERISA Affiliate” means, with respect to any entity, trade or business, any other entity, trade or
 business that is a member of a group described in Section 414(b), (c), (m) or (o) of the Code that includes
 or included the first entity, trade or business.

         “Excluded Subsidiaries” means the Subsidiaries of Sellers other than the Acquired Subsidiaries.

         “Expense Reimbursement” means the actual out-of-pocket legal, accounting and other third party
 advisory or service costs and expenses of Buyer in connection with the transactions contemplated hereby,
 in an amount not to exceed two million dollars ($2,000,000).

         “FDA” means the U.S. Food and Drug Administration or a successor thereto.

         “FDCA” means the Federal Food, Drug and Cosmetic Act of 1938, as amended.

         “FIFRA” means the Federal Insecticide, Fungicide, and Rodenticide Act.

          “Final Order” means an action taken or Order issued by the applicable Governmental Entity as to
 which: (i) no request for stay of the action or Order is pending, no such stay is in effect, and, if any
 deadline for filing any such request is designated by statute or regulation, it is passed, including any
 extensions thereof; (ii) no petition for rehearing or reconsideration of the action or Order, or protest of any
 kind, is pending before the Governmental Entity and the time for filing any such petition or protest is
 passed; (iii) the Governmental Entity does not have the action or Order under reconsideration or review
 on its own motion and the time for such reconsideration or review has passed; and (iv) the action or Order
 is not then under judicial review, there is no notice of appeal or other application for judicial review




                                                       53
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                 Document    Page 103 of 125


 pending, and the deadline for filing such notice of appeal or other application for judicial review has
 passed, including any extensions thereof.

         “Governmental Entity” means any federal, state, local or foreign governmental entity,
 transnational governmental organization or any subdivision, court of competent jurisdiction, judicial
 authority, court, tribunal, arbitral, self-regulatory organization, agency, authority, department, board,
 bureau, official or commission or instrumentality, in each case, whether domestic or foreign.

         “Human Health” means the business segment of the Sellers historically identified as “Human
 Health” and comprised of: (i) finished dosage form generic drugs and nutraceutical products, including
 the sale of generic prescription products and over-the-counter pharmaceutical products to leading
 wholesalers, chain drug stores, distributors and mass merchandisers and (ii) the Nutritional Business Sub
 Segment.

         “Illustrative Calculation” means the illustrative calculation set forth in Section 8.16(b) of the
 Sellers Disclosure Schedule.

          “Indebtedness” means, as to any Person, without duplication, as of the date of determination (i)
 all obligations of such Person for borrowed money, including accrued and unpaid interest, and any
 prepayment fees or penalties, (ii) all obligations of such Person evidenced by bonds, debentures, notes or
 similar instruments, (iii) all lease obligations of such Person capitalized on the Books and Records of such
 Person, (iv) all Indebtedness of others secured by a Lien on property or assets owned or acquired by such
 Person, whether or not the Indebtedness secured thereby has been assumed, (v) all letters of credit or
 performance bonds issued for the account of such Person, to the extent drawn upon, and (vi) all
 guarantees of such Person of any Indebtedness of any other Person other than a wholly owned subsidiary
 of such Person.

         “Intellectual Property” means all intellectual property and similar proprietary rights existing
 anywhere in the world associated with (i) patents and patent applications, including continuations,
 divisionals, continuations-in-part, reissues or reexaminations and patents issuing thereon (collectively,
 “Patents”), (ii) trademarks, service marks, trade dress, logos, corporate names, trade names and Internet
 domain names, together with the goodwill exclusively associated with any of the foregoing, and all
 applications and registrations therefor (collectively, “Marks”), (iii) copyrights (including such rights in
 software) and registrations and applications therefor, and works of authorship (collectively,
 “Copyrights”), (iv) designs, databases and data compilations, and (v) trade secrets and other proprietary
 and confidential information, including know-how, inventions (whether or not patentable), processes,
 formulations, technical data and designs, in each case, excluding any rights in respect of any of the
 foregoing that comprise or are protected by Patents (collectively, “Trade Secrets”); in each case, used for
 the operation of the Acquired Business.

         “Intercompany Accounts Receivable” means all accounts receivable and other rights to payment
 of any Seller from any Acquired Subsidiary, and the full benefit of all security for such accounts
 receivable or rights to payment, including all accounts receivable in respect of goods shipped or products
 sold or services rendered to such Acquired Subsidiary by Sellers, any other miscellaneous accounts
 receivable of any Seller from any Acquired Subsidiary, and any claim, remedy or other right of any Seller
 from any Acquired Subsidiary related to any of the foregoing, in each case derived primarily from the
 operation of the Acquired Business.

         “Inventory” means inventories of materials, parts, raw materials, packaging materials, supplies,
 spare parts, work-in-process, goods in transit, finished goods and products, in each case, primarily related
 to the Acquired Business.




                                                     54
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                 Document    Page 104 of 125


         “Joint Venture” means Canegrass LLC, a Delaware limited liability company.

         “knowledge” means (i) with respect to Buyer, the actual knowledge, after due inquiry, of the
 individuals listed in Section 8.16(c) of the Buyer Disclosure Schedule, and (ii) with respect to Sellers, the
 actual knowledge, after due inquiry, of the individuals listed on Section 8.16(d) of the Sellers Disclosure
 Schedule.

          “Leased Real Property” means real property leased by, licensed to or otherwise used or occupied
 (but not owned) by one or more Seller or any Acquired Subsidiary (other than the Joint Venture) with
 respect to the Acquired Business.

          “Liability” means any debt, loss, Claim, damage, demand, fine, judgment, penalty, liability or
 obligation (whether direct or indirect, known or unknown, absolute or contingent, asserted or unasserted,
 accrued or unaccrued, matured or unmatured, determined or determinable, liquidated or unliquidated, or
 due or to become due, and whether in contract, tort, strict liability, successor liability or otherwise), and
 including all costs and expenses relating thereto (including fees, discounts and expenses of legal counsel,
 experts, engineers and consultants and costs of investigations).

          “Lien” means any “Interest” as that term is used in Section 363(f) of the Bankruptcy Code, lien
 (including any mechanics lien), encumbrance, pledge, mortgage, indenture, deed of trust, security interest,
 pledge, hypothecation, claim, lease, charge, escrow, option, right of first offer, right of first refusal,
 preemptive right, easement, servitude, reservation, covenant, encroachment, right of use, right of way,
 security agreement or other similar agreement, arrangement, contract, commitment, understanding or
 obligation (whether written or oral and whether or not relating in any way to credit or the borrowing of
 money) of any kind with respect to any Person, or any proxy, voting trust or agreement, transfer
 restriction under any shareholder or similar agreement or encumbrance or any other right of a third party
 in respect of an asset of such Person.

          “Material Adverse Effect” means, with respect to Parent (but solely with respect to the Acquired
 Business), NY Agri and the Acquired Subsidiaries, any change, effect, event, occurrence or development
 that has had, or would reasonably be expected to have, individually or in the aggregate, a material adverse
 effect on the business, operations or financial condition of Sellers and the Acquired Subsidiaries, taken as
 a whole and primarily in respect of the Acquired Business, excluding, however, the impact of (i) the filing
 of the Bankruptcy Case or operating in bankruptcy, (ii) any changes or developments in domestic, foreign
 or global markets or domestic, foreign or global economic conditions generally, including (A) any
 changes or developments in or affecting the domestic or any foreign securities, equity, credit or financial
 markets and the industry in which Sellers or Acquired Subsidiaries are engaged or (B) any changes or
 developments in or affecting domestic or any foreign interest or exchange rates and the industry in which
 Sellers or Acquired Subsidiaries are engaged, (iii) changes in GAAP or any official interpretation or
 enforcement thereof, (iv) changes in Law or any changes or developments in the official interpretation or
 enforcement thereof by Governmental Entities, (v) changes in domestic, foreign or global political
 conditions (including the outbreak or escalation of war, military actions, or acts of terrorism), including
 any worsening of such conditions threatened or existing on the Agreement Date, (vi) changes or
 developments in the business conditions or regulatory conditions affecting the industries in which the
 Acquired Business operates, (vii) the announcement or the existence of, compliance with or performance
 under, this Agreement or the transactions contemplated hereby (including the impact thereof on the
 relationships, contractual or otherwise, of Sellers or any Acquired Subsidiary with employees, labor
 unions, financing sources, customers, suppliers or partners), (viii) weather conditions or other acts of God
 (including storms, earthquakes, tornados, floods or other natural disasters), (ix) a decline in the trading
 price or trading volume of Parent’s common stock or any change in the ratings or ratings outlook for
 Parent (provided that the underlying causes thereof may be considered in determining whether a Material




                                                      55
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                  Document    Page 105 of 125


 Adverse Effect has occurred if not otherwise excluded hereunder), (x) the failure to meet any projections
 guidance, budgets, forecasts or estimates (provided that the underlying causes thereof may be considered
 in determining whether a Material Adverse Effect has occurred if not otherwise excluded hereunder), (xi)
 taken or omitted to be taken by a Seller or any Acquired Subsidiary at the written request of Buyer or that
 is not prohibited by this Agreement, (xii) any Proceeding threatened, made or brought by any of the
 current or former shareholders of a Seller (or on their behalf or on behalf of such Seller) against such
 Seller or any of their respective directors, officers or employees arising out of this Agreement or the
 transactions contemplated hereby, (xiii) any Proceeding threatened, made or brought against a Seller for
 breach of a Material Contract in connection with the collection of payment due thereunder (whether alone
 or with other claims) or any modification of credit, cash on delivery or similar terms of a Material
 Contract, (xiv) the failure to obtain any approvals or consents from any Governmental Entity in
 connection with the transactions contemplated hereby, and (xv) changes in legislation or Law that directly
 or indirectly affect the purchasing or selling of products or services sold or provided by Sellers and the
 Acquired Subsidiaries; except, with respect to clauses (ii), (iv), (vi), (viii) and (xv), to the extent that such
 impact is disproportionately adverse to Sellers and the Acquired Subsidiaries, taken as a whole and
 primarily in respect of the Acquired Business, relative to others in the industry or industries in which the
 Acquired Business operates.

         “MOFCOM” means the Ministry of Commerce of the PRC and the local counterpart.

          “Net Current Assets” means (x) the sum of Inventory, Accounts Receivable and Purchased
 Deposits and other current assets of the Acquired Subsidiaries as set forth on the Illustrative Calculation
 minus (y) the sum of Accounts Payable, Accrued Liabilities (other than the liabilities described in clause
 (iv) of the definition of Accrued Liabilities) and other current liabilities of the Acquired Subsidiaries as
 set forth on the Illustrative Calculation and, without duplication of any items included in Accrued
 Liabilities, accrued and unpaid Tax Liabilities of the Acquired Subsidiaries (limited to 30% of such Tax
 Liabilities in the case of the Joint Venture) attributable under the principles of Section 5.8(c), to periods
 (or portions thereof) ending on or before the Closing Date (as determined in accordance with the past
 practices of the relevant Acquired Subsidiary and reduced (potentially below zero) by any rights to
 refunds, credits or other receivables (including VAT receivables) in respect of such Taxes), as calculated
 in a manner consistent with the Illustrative Calculation and the Accounting Principles as of the
 Adjustment Time (other than, in the case of Tax liabilities and Tax assets as contemplated by Section
 5.8(c)). For the avoidance of doubt, none of (i) Cash, (ii) Cure Costs, (iii) time deposits, (iv) Transfer
 Taxes for which Buyer is responsible pursuant to Section 5.8(b) or (v) Applicable EIT liability shall be
 included in the calculation of Net Current Assets.

       “Net Debt” means the Closing Debt Amount plus the Transaction Expenses minus the Closing
 Cash Amount.

          “Non-U.S. Seller Benefit Plan” means each Seller Benefit Plan that is maintained outside the
 jurisdiction of the United States.

          “Nutritional Business Sub Segment” means the supply of ingredients and raw materials used in
 the production of food, nutritional and packaged dietary supplements, including vitamins, supplements,
 botanical extracts, amino acids, minerals, iron compounds and biochemicals used in pharmaceutical and
 nutritional preparations.

        “Order” means any order, injunction, judgment, decree, ruling, writ, assessment or arbitration
 award of a Governmental Entity.




                                                        56
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 106 of 125


          “Ordinary Course of Business” means the ordinary and usual course of day-to-day operations of
 the Acquired Business (including acts and omissions of a Seller in the ordinary and usual course) through
 the date hereof, consistent with past practice or operations in or pending a bankruptcy.

          “Organizational Documents” means (a) the articles or certificates of incorporation and the by-
 laws of a corporation, (b) the partnership agreement and any statement of partnership of a general
 partnership, (c) the limited partnership agreement and the certificate of limited partnership of a limited
 partnership, (d) the operating or limited liability company agreement and the certificate of formation of a
 limited liability company, (e) any charter, joint venture agreement or similar document adopted or filed in
 connection with the creation, formation or organization of a Person not described in clauses (a) through
 (d), and (f) any amendment to or equivalent of any of the foregoing.

         “Owned Real Property” means any real property and interests in real property owned by a Seller
 or any Acquired Subsidiary (other than the Joint Venture) and used primarily for the operation of the
 Acquired Business, together with all buildings, structures, fixtures and improvements erected thereon, and
 any and all rights, privileges, easements, licenses, hereditaments and other appurtenances of a Seller or
 such Acquired Subsidiary relating thereto, but excluding any leasehold, license or other use or occupancy
 real property interest).

         “Party” or “Parties” means, individually or collectively, Buyer and each Seller.

         “Performance Chemicals” means the business segment of the Sellers historically identified as
 “Performance Chemicals” and consisting of the sourcing and distribution of specialty chemicals,
 including the supply to various industrial segments of chemicals used in the manufacture of plastics,
 surface coatings, cosmetics and personal care, textiles, fuels and lubricants, and agricultural protection
 products.

          “Permits” means all material approvals, permits, certificates, qualifications, authorizations,
 licenses, franchises, consents, Orders and registrations, together with all modifications, amendments,
 supplements and extensions thereof, of all United States federal, state and local Governmental Entities
 and any other Person that are necessary for Sellers to own and operate the Acquired Business.

          “Permitted Liens” means (i) any Liens for Taxes not yet due or that are being contested in good
 faith by appropriate Proceedings or for which adequate reserves have been established by a Seller or any
 Acquired Subsidiary in accordance with GAAP, (ii) vendors’, mechanics’, materialmen’s, carriers’,
 workers’, landlords’, repairmen’s, warehousemen’s, construction and other similar Liens (A) with respect
 to Liabilities that are not yet due and payable or, if due, are not delinquent or (B) that are being contested
 in good faith by appropriate Proceedings and for which adequate reserves (based on good faith estimates
 of management) have been set aside for the payment thereof or (C) arising or incurred in the Ordinary
 Course of Business and which are not, individually or in the aggregate, material to the operation of the
 Acquired Business and do not materially adversely affect the market value or continued use of the asset
 encumbered thereby, (iii) Liens imposed or promulgated by applicable Law or any Governmental Entity
 with respect to real property, including zoning, building or similar restrictions but only to the extent that
 Sellers and the Acquired Subsidiaries and their respective assets are materially in compliance with the
 same, (iv) pledges or deposits in connection with workers’ compensation, unemployment insurance, and
 other social security legislation, (v) Liens relating to intercompany borrowings among a Person and its
 wholly owned subsidiaries, (vi) utility easements, minor encroachments, rights of way, imperfections in
 title, charges, easements, rights of way (whether recorded or unrecorded), restrictions, declarations,
 covenants, conditions, defects and similar Liens or Claims, but not including any monetary Liens, that are
 imposed by any Governmental Entity having jurisdiction thereon or otherwise are typical for the
 applicable property type and locality as do not individually or in the aggregate materially interfere with




                                                      57
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                 Document    Page 107 of 125


 the present occupancy under the real property interest, or the use or market value of the real property
 interest, or materially impair the operation of the Acquired Business, (vii) Intellectual Property licenses,
 (viii) Liens to be released at or prior to Closing, (ix) Liens that do not have and would not reasonably be
 expected to have, individually or in the aggregate, a Material Adverse Effect and (x) liens consented to in
 writing by Buyer; provided that, in each case of clause (i) through (ix) above, such Lien shall only be a
 Permitted Lien if it cannot be satisfied solely through the payment of money or otherwise removed,
 discharged, released or transferred, as the case may be, pursuant to Section 363(f) of the Bankruptcy Code
 or otherwise.

         “Person” means any individual, corporation, partnership, joint venture, limited liability company,
 association, joint-stock company, trust, unincorporated organization, Governmental Entity or other entity.

         “Pharma Business” means Human Health, excluding the Nutritional Business Sub Segment.

         “Pharmaceutical Ingredients” means the business segment of the Sellers historically identified as
 “Pharmaceutical Ingredients” and comprised of the following two product groups: Active Pharmaceutical
 Ingredients (APIs) and Pharmaceutical Intermediates.

        “PRC” means the People’s Republic of China, excluding Hong Kong and Macao Special
 Administration Regions and Taiwan area, only for the purpose of this Agreement.

          “PRC Transfer Approvals” means any filing required to be made with, or consent or approval
 required to be obtained from, any Governmental Entity in the PRC to effectively transfer the equity
 interests of Aceto Shanghai to Buyer or its designee pursuant to this Agreement, including the filing of
 any amendment with the AMR, MOFCOM and the SAFE.

          “Prepetition Credit Agreement Penalty” means, if determined to be payable pursuant to Section
 2.1(d), and (i) the Closing occurs on or before May 30, 2019, an amount equal to the actual portion of the
 Waiver Fee (as defined in Section 2.12(e) of the Credit Facility) that becomes due and payable on April
 30, 2019 pursuant to Section 2.12(e) of the Credit Facility, which as of the date hereof is estimated to be
 $4,100,000 (the “Initial Penalty”) or (ii) the Closing occurs after May 30, 2019, an amount equal to the
 Initial Penalty plus the remaining portion of the Waiver Fee that becomes due and payable on May 31,
 2019 pursuant to Section 2.12(e) of the Credit Facility.

         “Proceeding” means any action, suit, claim, hearing, arbitration, litigation or other proceeding, in
 each case, by or before any Governmental Entity.

          “Purchased Deposits” means all deposits (including customer deposits and security deposits for
 rent (including such deposits made by a Seller, as lessee, or to a Seller, as lessor, in connection with the
 Assumed Real Property Lease(s)) and prepaid charges and expenses of, and advance payments made by a
 Seller, in each case, primarily for the operation of the Acquired Business and reflected in the Closing
 Statement.

        “Purchased Subsidiaries” means Aceto (Shanghai) Ltd., Aceto Bermuda, Aceto Agricultural
 Chemicals Corp Mx S. de R.L. de CV, Aceto Agricultural Chemicals Corporation Ltd., the Joint Venture
 and Aceto HK; provided, however, that Aceto HK shall not be a Purchased Subsidiary (but will be an
 Acquired Subsidiary) if NY Agri, at the request of Buyer, transfers to Aceto Bermuda,
 contemporaneously with Closing, the one share of capital stock of Aceto HK owned by NY Agri.

         “Real Property Lease” means any lease, sublease, license or other agreement under which a Seller
 or any Acquired Subsidiary (other than the Joint Venture) leases, subleases, licenses, uses or occupies (in




                                                     58
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                 Document    Page 108 of 125


 each case whether as landlord, tenant, sublandlord, subtenant or by other occupancy arrangement), or has
 the right to use or occupy, now or in the future, any real property, in each case, used for the operation of
 the Acquired Business.

         “Regulated Substances” means pollutants, contaminants, radioactive, hazardous or toxic
 substances, compounds or related materials or chemicals, hazardous materials, solid or hazardous wastes,
 flammable explosives, radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
 polychlorinated biphenyls, petroleum and petroleum products (including waste petroleum and petroleum
 products) as regulated under applicable Environmental Laws.

         “SAFE” means the State Administration of Foreign Exchange or its local counterpart.

        “Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve the transactions
 contemplated hereby or a competing transaction.

        “Sale Motion” means the motion filed by Sellers in the Bankruptcy Case at docket number 45
 pursuant to, inter alia, Sections 363 and 365 of the Bankruptcy Code to secure entry of the Sale Order by
 the Bankruptcy Court.

         “Sale Order” means an Order of the Bankruptcy Court in substantially the form attached to the
 Sale Motion or otherwise in a form and substance reasonably acceptable to Buyer, pursuant to, inter alia,
 Sections 105, 363 and 365 of the Bankruptcy Code (i) approving this Agreement and the terms and
 conditions hereof, (ii) authorizing and approving, inter alia, the sale of the Purchased Assets to Buyer on
 the terms and conditions set forth herein free and clear of all Liabilities and Liens (other than Permitted
 Liens), the assignment to Buyer of, and the assumption by Buyer of, the Assumed Liabilities, and the
 assignment to Buyer of, and the assumption by Buyer of, the Buyer Assumed Agreements and (iii)
 containing certain findings of facts, including a finding that Buyer is a good faith purchaser pursuant to
 Section 363(m) of the Bankruptcy Code.

           “Seller Benefit Plan” means any material “employee benefit plan” (within the meaning of
 Section 3(3) of ERISA) and any other material pension, retirement, profit-sharing, supplemental
 retirement or deferred compensation, stock option, change in control, retention, equity or equity-based
 compensation, stock purchase, employee stock ownership, severance pay, employment (including offer
 letters), consultancy, vacation, bonus or other incentive plans, medical or other welfare, retiree medical,
 vision, dental or other health plans, or life insurance plan, program, agreement, or arrangement, funded or
 unfunded, or insured or self-insured, (i) that is maintained, established, or sponsored by a Seller or any
 Acquired Subsidiary for the benefit of any current or former employee, officer or director of Parent (who
 are or were primarily employed in respect of the Acquired Business), NY Agri or any Acquired
 Subsidiary, or (ii) to which Parent (in respect of the Acquired Business), NY Agri or any Acquired
 Subsidiary contributes or is obligated to contribute or has any material Liability, other than a
 Multiemployer Plan and other than any plan or program maintained by a Governmental Entity to which
 Parent (in respect of the Acquired Business), NY Agri or any Acquired Subsidiary contributes pursuant to
 applicable Law.

        “Shanghai Asset Closing Dates” means the dates on which the assignment by Aceto Shanghai to
 Buyer (or its designated Affiliate) of any assets or Liabilities of Aceto Shanghai pursuant to Section 2.10
 becomes effective.

         “Subsidiaries” means, as to any Person, any corporation, partnership, association, trust or other
 form of legal entity of which (i) 50% or more of the voting power of the outstanding voting securities are




                                                     59
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                  Document    Page 109 of 125


 directly or indirectly owned by such Person or (ii) such Person or any Subsidiary of such Person is a
 general partner.

         “Successful Bidder” means the bidder who shall have submitted the highest or otherwise best bid
 at the conclusion of the Auction in accordance with the Bidding Procedures and Bidding Procedures
 Order.

         “Tax” or “Taxes” means any and all federal, state, local or foreign taxes imposed by any Taxing
 Authority, including all net income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
 franchise, profits, inventory, capital stock, license, withholding, payroll, employment, social security,
 unemployment, excise, severance, environmental, stamp, occupation, premium, and property (real or
 personal) taxes, including any and all interest, penalties, additions to tax or additional amounts imposed
 by any Governmental Entity with respect thereto.

         “Tax Return” means any return, declaration, report or similar filing required to be filed with
 respect to Taxes, including any information return, claim for refund, amended return, or declaration of
 estimated Taxes.

         “Taxing Authority” means any Governmental Entity responsible for the administration or the
 imposition of any Tax.

          “Transaction Expenses” means, without duplication, the unpaid amount of (i) any finder’s,
 broker’s or dealer’s fees incurred by any Acquired Subsidiary in connection with the Closing as a result
 of the consummation of the transactions contemplated by this Agreement (including the Bankruptcy
 Case) and (ii) any third party legal, accounting or similar advisor fees and expenses incurred by any
 Acquired Subsidiary in connection with the negotiation, execution and delivery of this Agreement or the
 consummation of the transactions contemplated hereby (including the Bankruptcy Case) (except to the
 extent any such amount is caused by actions of the Buyer or any of its Affiliates after the Closing Date),
 in each case that are to be paid by any Acquired Subsidiary and that have not yet been paid as of the
 Closing; provided, that in no event shall “Transaction Expenses” be deemed to include any fees and
 expenses to the extent incurred by or at the direction of Buyer or any of its Affiliates otherwise relating to
 Buyer’s or its Affiliates’ financing (including obtaining any consent or waiver relating thereto) for the
 transactions contemplated hereby or any other liabilities or obligations incurred or arranged by or on
 behalf of Buyer or its Affiliates in connection with the transactions contemplated hereby (including any
 fees payable to any financing institution or the Sellers’ or the Acquired Subsidiaries’ accountants on
 behalf of Buyer or its Affiliates).

         “U.S. Seller Benefit Plan” means, each Seller Benefit Plan that is not a Non-U.S. Seller Benefit
 Plan.

         “VAT” means any value added Tax or similar Tax.

         “WARN Act” means, collectively, the Worker Adjustment and Retraining Notification Act of
 1988, as amended, and any other similar statutes or regulations of any jurisdiction relating to any plant
 closing or mass layoff (or such similar terms used in such statutes or regulations).

         “Willful Breach” means, with respect to any representation, warranty, agreement or covenant, an
 action or omission where the breaching party knows such action or omission is a breach of such
 representation, warranty, agreement or covenant.




                                                      60
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01             Desc Main
                               Document    Page 110 of 125


                (b)    The following terms are defined elsewhere in this Agreement, as indicated
 below:


 Defined Term                                                                            Section
 Accounts Payable                      1.3(b)         Confidentiality Agreement           5.2(c)
 Aceto Realty                       Preamble          Consents                            3.3(c)
 Adjustment Escrow                         10         Costs                                 5.10
 Adjustment Escrow Amount              2.2(b)         Cure Costs                          1.5(a)
 Agreement                          Preamble          Debt Financing                     5.13(a)
 Agreement Date                     Preamble          Deferral Period                    2.10(a)
 Antitrust Laws                        3.3(b)         Designated Parties                  1.1(u)
 Applicable EIT                        5.8(b)         EIT                                 5.8(b)
 Asset Purchase                      Recitals         End Date                               7.1
 Assignment and Assumption of Leases 2.8(f)           Enforceability Exceptions           3.3(a)
 Assignment of Intellectual Property 2.8(b)           Escrow Agent                            10
 Assumed Contracts                     1.1(c)         Escrow Agreement                    2.2(b)
 Assumed Equipment Leases               1.1(l)        Estimated Cash Balance              2.4(a)
 Assumed Liabilities                      1.3         Estimated Net Current Assets        2.4(a)
 Assumed Plans                         1.1(o)         Estimated Net Debt                  2.4(a)
 Assumed Purchase Orders               1.1(c)         Excluded Assets                        1.2
 Assumed Real Property Lease(s)        1.1(d)         Excluded Equipment Leases           1.2(e)
 Assumption Deadline                   1.5(a)         Excluded Liabilities                   1.4
 Bankruptcy Case                     Recitals         Excluded Real Property Leases       1.2(d)
 Bankruptcy Code                     Recitals         Existing NQ Trust                   5.3(f)
 Bankruptcy Court                    Recitals         Financial Statements                   3.4
 Bankruptcy Court Filings          Article III        GAAP                                   3.4
 Base Purchase Price                      2.1         Good Faith Deposit                     2.3
 Break-Up Fee                          7.3(a)         Good Faith Deposit Escrow              2.3
 Business                            Recitals         Good Faith Deposit Escrow Holder       2.3
 Business Employees                    5.3(a)         Guarantee                              4.9
 Buyer                              Preamble          Guarantor                              4.9
 Buyer Allocation Objection Notice        2.5         HSR Act                             3.3(b)
 Buyer Assumed Agreements               1.1(l)        IRS                                 3.7(a)
 Buyer Benefit Plans                   5.3(c)         Law                                 3.5(a)
 Buyer Disclosure Schedule     ARTICLE IV             Laws                                3.5(a)
 Buyer Registrations                    2.8(j)        Local Transfer Agreement              8.10
 Buyer Tax Adjustment                                 Material Contracts                 3.13(a)
 Objection Notice                     2.10(d)         Most Recent Balance Sheet              3.4
 Buyer Trust                            5.3(f)        Multiemployer Plan                  3.7(c)
 Cash Balance                          2.1(b)         NCIDA                               5.8(b)
 Closing                                  2.6         New NQ Trust                        5.3(f)
 Closing Date                             2.6         NQ Plan                             5.3(f)
 Closing Statement                     2.4(b)         NY Agri                          Preamble
 Collective Bargaining Agreement      3.10(a)         Original Agreement                Recitals
 Confidential Rating Agency                           Parent                           Preamble
 Information                          5.13(c)         Parent SEC Disclosures       ARTICLE III




                                                 61
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                      Desc Main
                                  Document    Page 111 of 125


 Parent Shanghai Allocation                                Required Information               5.13(a)
 Objection Notice                          2.10(c)         SEC                          ARTICLE III
 Permitted Access Parties                   5.2(d)         Seller                           Preamble
 Petition Date                            Recitals         Seller Deferred Compensation Plans 3.7(a)
 PILOT Unwind                                  1.7         Sellers                          Preamble
 Port Washington Property                      1.7         Sellers Disclosure Schedule ARTICLE III
 Post-Close Filings                         5.2(d)         Shanghai APA                       2.10(b)
 Post-Close Proceedings                     5.2(d)         Shanghai Assets                         16
 Powers of Attorney                          2.8(j)        Shortfall                           2.4(b)
 Products                                   1.1(f)         Surplus                             2.4(b)
 Purchase Price                             2.4(e)         Tax Adjustment                     2.10(d)
 Purchased Assets                              1.1         Transaction Approvals               3.3(b)
 Purchased Avoidance Actions                1.1(u)         Transfer Taxes                      5.8(b)
 Registered Intellectual Property          3.12(a)         Transferable Assets                  5.3(f)
 Registrations                               2.8(j)        Transferred Employees               5.3(a)
 REPRESENTATIVES                              3.18         Unsecured Creditors                 5.2(d)

                 (c)     Other Definitional and Interpretive Matters. Unless otherwise expressly
 provided, for purposes of this Agreement, the following rules of interpretation shall apply:

                        (i)      Calculation of Time Period. When calculating the period of time before
         which, within which or following which any act is to be done or step taken pursuant to this
         Agreement, the date that is the reference date in calculating such period shall be excluded. If the
         last day of such period is a non-Business Day, the period in question shall end on the next
         succeeding Business Day.

                          (ii)    Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

                          (iii)   Exhibits/Schedules. All Exhibits and Schedules annexed hereto or
         referred to herein are hereby incorporated in and made a part of this Agreement as if set forth in
         full herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise defined
         therein shall be defined as set forth in this Agreement.

          8.17    Sellers Disclosure Schedule. The Sellers Disclosure Schedule is qualified in its entirety
 by reference to specific provisions of this Agreement and is not intended to constitute, and shall not be
 construed as constituting, representations, warranties and covenants of Sellers, except as and to the extent
 expressly provided in this Agreement. Each section or subsection referenced in the Sellers Disclosure
 Schedule corresponds to the section or subsection set forth in this Agreement; provided, however, that
 any matter set forth in any section or subsection of the Sellers Disclosure Schedule shall be deemed to be
 referred to and incorporated in all other sections or subsections of the Sellers Disclosure Schedule to
 which the relevance of such matter is reasonably apparent on its face to inform Buyer that such
 information is relevant to such other section or subsection. The inclusion of any information or reference
 in the Sellers Disclosure Schedule shall not be deemed to be an admission, acknowledgment or
 representation, in and of itself, that such information is required by the terms hereof to be disclosed, is
 material, has resulted in a Material Adverse Effect, is outside the Ordinary Course of Business or defines
 further the meaning of such terms for purposes of this Agreement. Nothing in this Agreement or in the
 Sellers Disclosure Schedule constitutes an admission (i) to any third party of any liability or obligation of
 Sellers to any third-party or (ii) that any information disclosed, set forth or incorporated by reference in




                                                      62
Case 19-13448-VFP           Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                         Desc Main
                                  Document    Page 112 of 125


 the Sellers Disclosure Schedule or in this Agreement is material or has (or may result in) a Material
 Adverse Effect.

        8.18    Limitation on Good Faith Deposit Escrow Holder’s Liability. The Good Faith Deposit
 Escrow Holder’s responsibilities and liabilities shall be limited as follows:

                  (a)     The Good Faith Deposit Escrow Holder shall not be responsible for or be
 required to enforce any of the terms or conditions of this Agreement or any other agreement between
 Sellers and Buyer. The Good Faith Deposit Escrow Holder shall not be responsible or liable in any
 manner whatsoever for the performance by Sellers or Buyer or any other party for their respective
 obligations under this Agreement, nor shall the Good Faith Deposit Escrow Holder be responsible or
 liable in any manner whatsoever for the failure of the other parties to this Agreement or of any third party
 to honor any of the provisions of this Agreement.

                  (b)     The duties and obligations of the Good Faith Deposit Escrow Holder shall be
 limited to and determined solely by the express provisions of this Agreement and no implied duties or
 obligations shall be read into this Agreement against the Good Faith Deposit Escrow Holder. The Good
 Faith Deposit Escrow Holder is not bound by and is under no duty to inquire into the terms or validity of
 any other agreements or documents, including any agreements which may be related to, referred to in or
 deposited with the Good Faith Deposit Escrow Holder in connection with this Agreement.

                  (c)     The Good Faith Deposit Escrow Holder shall be entitled to rely upon and shall be
 protected in acting in reliance upon any instruction, notice, information, certificate, instrument or other
 document which is submitted to it in connection with its duties under this Agreement and which the Good
 Faith Deposit Escrow Holder in good faith believes to have been signed or presented by the proper party
 or parties. The Good Faith Deposit Escrow Holder shall have no liability with respect to the form,
 execution, validity or authenticity thereof.

                   (d)     The Good Faith Deposit Escrow Holder shall not be liable for any act which the
 Good Faith Deposit Escrow Holder may do or omit to do hereunder, or for any mistake of fact or law, or
 for any error of judgment, or for the misconduct of any employee, agent or attorney appointed by it, while
 acting in good faith, unless caused by or arising from its own willful misconduct.

                  (e)    The Good Faith Deposit Escrow Holder shall be entitled to consult with counsel
 of its own selection and the opinion of such counsel shall be full and complete authorization and
 protection to the Good Faith Deposit Escrow Holder in respect of any action taken or omitted by the Good
 Faith Deposit Escrow Holder hereunder in good faith and in accordance with the opinion of such counsel.

                  (f)       The Good Faith Deposit Escrow Holder shall have the right at any time to resign
 for any reason and be discharged of its duties as Good Faith Deposit Escrow Holder hereunder by giving
 written notice of its resignation to the parties hereto prior to the date specified for such resignation to take
 effect. All obligations of the Good Faith Deposit Escrow Holder hereunder shall cease and terminate on
 the effective date of its resignation and its sole responsibility thereafter shall be to hold the Good Faith
 Deposit, for a period of no more than thirty (30) calendar days following the effective date of resignation,
 at which time:

                         (i)     if a successor holder of the Good Faith Deposit shall have been
 appointed, by the mutual consent of Buyer and the Sellers, and written notice thereof shall have been
 given to the resigning Good Faith Deposit Escrow Holder by the parties hereto and such successor holder,
 then the resigning Good Faith Deposit Escrow Holder shall deliver the Good Faith Deposit to such
 successor holder; or


                                                       63
Case 19-13448-VFP          Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                       Desc Main
                                 Document    Page 113 of 125


                         (ii)     if a successor holder of the Good Faith Deposit shall not have been
 appointed, for any reason whatsoever, the resigning holder of the Good Faith Deposit shall deliver the
 Good Faith Deposit to a court of competent jurisdiction in the county in which the Good Faith Deposit is
 then being held and give written notice of the same to the parties hereto.

 The resigning Good Faith Deposit Holder shall be reimbursed by Buyer and Sellers for any expenses
 incurred in connection with its resignation and transfer of the Good Faith Deposit Holder pursuant to and
 in accordance with the provisions of this Section 8.18.

                   (g)        Buyer and Sellers, jointly and severally, agree to indemnify and hold the Good
 Faith Deposit Holder harmless from and against any and all liabilities, causes of action, claims, demands,
 judgments, damages, costs and expenses (including reasonable attorneys’ fees and expenses) that may
 arise out of or in connection with the Good Faith Deposit Holder’s acceptance of or performance of its
 duties and obligations under this Agreement. The Good Faith Deposit Holder shall be under no duty to
 institute any suit, or to take any remedial procedures under this Agreement, or to enter any appearance or
 in any way defend any suit in which it may be made a defendant hereunder until it shall be indemnified as
 provided above.

                  (h)       If the Good Faith Deposit Holder shall be uncertain as to its duties or rights
 hereunder or shall receive instructions with respect to the Good Faith Deposit which, in its sole discretion,
 are in conflict either with other instructions received by it or with any provision of this Agreement, the
 Good Faith Deposit Holder shall have the absolute right to suspend all further performance under this
 Agreement (except for the safekeeping of the Good Faith Deposit) until such uncertainty or conflicting
 instructions have been resolved to the Good Faith Deposit Holder’s sole satisfaction by final judgment of
 a court of competent jurisdiction, joint written instructions from all of the other parties hereto, or
 otherwise.

                  (i)      The parties acknowledge that Lowenstein Sandler LLP, as Good Faith Deposit
 Holder, has agreed to serve in such capacity as an accommodation to the parties on the condition that it be
 allowed to continue to act as legal counsel to Sellers. Buyer acknowledges that Lowenstein Sandler LLP
 has acted as legal counsel to Sellers in connection with this Agreement, the transactions contemplated
 hereby and other matters relating thereto and that Lowenstein Sandler LLP shall continue such
 representation of Sellers, including with respect to the Seller’s rights and obligations under this
 Agreement, and all other matters. Nothing in this Agreement, nor Lowenstein Sandler LLP’s serving as
 Good Faith Deposit Holder hereunder, shall prevent or inhibit Lowenstein Sandler LLP from continuing
 to serve as legal counsel to Sellers and Buyer hereby consents to the continued representation of Sellers
 by Lowenstein Sandler LLP as its legal counsel.



                                     [SIGNATURE PAGE FOLLOWS]




                                                      64
Case 19-13448-VFP   Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                          Document    Page 114 of 125
Case 19-13448-VFP   Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                          Document    Page 115 of 125
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                    Desc Main
                               Document    Page 116 of 125


                                             EXHIBIT A

                      PURCHASE PRICE ALLOCATION CONSTRAINTS



      The purchase price allocable to 100% of the shares of Aceto (Shanghai) Ltd. will be limited to the
       greater of: (i) 4.21% of the Purchase Price, which represents Aceto (Shanghai) Ltd.’s percentage
       of the total gross margin of the Purchased Assets, or (ii) the book net equity value of Aceto
       (Shanghai) Ltd. as of the Closing.

      The purchase price allocable to 100% of the shares of Aceto Agricultural Chemicals Corp Mx S.
       de R.L. de CV shall not exceed $1.00.
Case 19-13448-VFP   Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                          Document    Page 117 of 125


                                  EXHIBIT B

             FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01 Desc Main
                               Document    Page 118 of 125
                                                                         Agreed Form


                     ASSIGNMENT AND ASSUMPTION AGREEMENT

         THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”),
 dated as of [●], 2019, is made and entered into by and among Aceto Corporation, a New York
 corporation (“Parent”), Aceto Realty LLC, a New York limited liability company (“Aceto
 Realty”), and Aceto Agricultural Chemicals Corporation, a New York corporation (“NY Agri”
 and together with Parent and Aceto Realty, “Sellers” and each, a “Seller”), each a debtor and
 debtor in possession under Case No. 19-13448 pending in the United States Bankruptcy Court
 for the District of New Jersey, on the one hand, and NMC Atlas, L.P., a Delaware limited
 partnership (“Buyer”), on the other hand. As used in this Agreement, “Party” or “Parties”
 means, individually or collectively, Sellers and Buyer. Unless otherwise defined herein, all
 capitalized terms used in this Agreement shall have the meanings ascribed to such terms in that
 certain Amended and Restated Asset Purchase Agreement dated as of April [●], 2019 (as it may
 be amended from time to time, the “Purchase Agreement”), by and among Sellers and Buyer.

        WHEREAS, concurrently with the execution and delivery of this Agreement, Sellers and
 Buyer are consummating the transactions contemplated by the Purchase Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual promises herein
 made, and for other good and valuable consideration, the receipt and sufficiency of which are
 hereby acknowledged, and as contemplated by the Purchase Agreement, Sellers and Buyer
 hereby agree as follows:

        1.      Assignment. Each Seller hereby sells, transfers, assigns, conveys and delivers to
 Buyer, free and clear of all Liens, sales, transfer or transaction taxes of any kind whatsoever, all
 of such Seller’s right, title and interest in, to or under the Purchased Assets. Notwithstanding the
 foregoing, the Parties acknowledge that the Purchased Assets constituting the Assumed Real
 Property Leases are being assigned to, and assumed by, Buyer pursuant to the Assignment and
 Assumption of Leases and not pursuant this Agreement.

         2.       Assumption. (a) Each Seller hereby delegates to Buyer such Seller’s Assumed
 Liabilities (to the extent assumed by Buyer herein or in the Purchase Agreement), and (b) Buyer
 hereby assumes and agrees to discharge when due (in accordance with its respective terms and
 subject to the respective conditions thereof) only the Assumed Liabilities and no others.
 Notwithstanding any provision in this Agreement to the contrary, Buyer shall not assume and
 shall not be obligated to assume or be obligated to pay, perform or otherwise discharge any
 Excluded Liability, and Sellers shall be solely and exclusively liable with respect to all Excluded
 Liabilities.

         3.      Delivery Pursuant to Purchase Agreement. Notwithstanding anything to the
 contrary herein, Sellers and Buyer are executing and delivering this Agreement in accordance
 with and subject to all of the terms and provisions of the Purchase Agreement, including, without
 limitation, the provisions of Section 3.23 thereof. To the extent of any conflict between the
 terms and conditions of this Agreement and the terms and conditions of the Purchase Agreement,
 the terms and conditions of the Purchase Agreement shall govern, supersede and prevail.
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                 Desc Main
                               Document    Page 119 of 125


        4.      Successors and Assigns; Binding Effect.

                (a)      Except as expressly permitted in this Agreement, the rights and
 obligations of the Parties under this Agreement shall not be assignable by such Parties without
 the written consent of the other Parties hereto; provided, however, that Buyer shall be entitled to
 assign any or all of its rights under this Agreement to one or more of its Affiliates; provided that
 Buyer is not relieved of any of its obligations hereunder by virtue of any such assignment.

                 (b)     This Agreement shall be binding upon and inure to the benefit of the
 Parties and their successors and permitted assigns. The successors and permitted assigns
 hereunder shall include any permitted assignee as well as the successors in interest to such
 permitted assignee (whether by merger, consolidation, liquidation (including successive mergers,
 consolidations or liquidations) or otherwise). Nothing in this Agreement, expressed or implied,
 is intended or shall be construed to confer upon any Person other than the Parties and successors
 and assigns permitted by this Section 4 any right, remedy or claim under or by reason of this
 Agreement.

        5.      Amendments. This Agreement shall not be amended, modified or supplemented
 except by a written instrument signed by an authorized representative of each of the Parties.

        6.      Governing Law.

                 (a)    This Agreement shall be governed by, and construed in accordance with,
 the laws of the State of New York applicable to contracts executed in and to be performed in that
 State.

                (b)     All Actions arising out of or relating to this Agreement, including the
 resolution of any and all disputes hereunder, shall be heard and determined in the Bankruptcy
 Court, and the Parties hereby irrevocably submit to the exclusive jurisdiction of the Bankruptcy
 Court in any such Proceeding and irrevocably waive the defense of an inconvenient forum to the
 maintenance of any such Proceeding. The Parties hereby consent to service of process by mail
 (in accordance with Section 9.7 of the Purchase Agreement) or any other manner permitted by
 law.

            (c)  THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
 TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
 BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
 THIS AGREEMENT OR THE ACTIONS OF SELLERS, BUYER, OR THEIR RESPECTIVE
 REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

         7.     Headings. The section and paragraph headings contained in this Agreement are
 for reference purposes only and shall not in any way affect the meaning or interpretation of this
 Agreement.

        8.     Execution in Counterparts. This Agreement may be executed in counterparts,
 each of which shall be considered an original instrument, but all of which shall be considered
 one and the same agreement, and shall become binding when one or more counterparts have
 been signed by and delivered to each of the Parties. Delivery of an executed counterpart of a


                                                 -2-
Case 19-13448-VFP        Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01                Desc Main
                               Document    Page 120 of 125


 signature page to this Agreement by facsimile or electronic delivery (i.e., by electronic mail of a
 PDF signature page) shall be effective as delivery of a manually executed counterpart of this
 Agreement.

                               [SIGNATURE PAGE FOLLOWS]




                                                 -3-
Case 19-13448-VFP     Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01         Desc Main
                            Document    Page 121 of 125




         IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
 parties hereto as of the date first above written.

                                    SELLERS:

                                    ACETO CORPORATION


                                    By:
                                          Name:
                                          Title:


                                    ACETO REALTY, LLC


                                    By:
                                          Name:
                                          Title:


                                    ACETO AGRICULTURAL CHEMICALS
                                    CORPORATION


                                    By:
                                          Name:
                                          Title:


                                    BUYER:

                                    NMC ATLAS, L.P.


                                    By:
                                          Name:
                                          Title:




                     [Signature Page to Assignment and Assumption Agreement]
Case 19-13448-VFP   Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                          Document    Page 122 of 125


                                  EXHIBIT C

                            FORM OF BILL OF SALE
Case 19-13448-VFP         Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01 Desc Main
                                Document    Page 123 of 125
                                                                          Agreed Form



                                          BILL OF SALE

                                               [•], 2019

         Pursuant to that certain Amended and Restated Asset Purchase Agreement, dated as of
 April [●], 2019 (as it may be amended from time to time, the “Purchase Agreement”), by and
 among Aceto Corporation, a New York corporation (“Parent”), Aceto Realty, LLC, a New York
 limited liability company (“Aceto Realty”), and Aceto Agricultural Chemicals Corporation, a
 New York corporation (“NY Agri” and together with Parent and Aceto Realty, “Sellers” and
 each, a “Seller”), each a debtor and debtor in possession under Case No. 19-13448 pending in the
 United States Bankruptcy Court for the District of New Jersey, on the one hand, and NMC Atlas,
 L.P., a Delaware limited partnership (“Buyer”), on the other hand, and for good and valuable
 consideration, the receipt and sufficiency of which Sellers hereby expressly acknowledge, each
 Seller hereby sells, transfers, assigns, conveys and delivers to Buyer and Buyer’s successors and
 assigns, free and clear of all Liens, sales, transfer or transaction taxes of any kind whatsoever, to
 have and to hold forever, all of its right, title and interest in and to each of the Purchased Assets.

         Except for terms specifically defined in this Bill of Sale, all capitalized terms used herein
 shall have the meanings ascribed to such terms in the Purchase Agreement.

         Each Seller does hereby irrevocably constitute and appoint Buyer and Buyer’s successors
 and assigns, such Seller’s true and lawful attorney, with full power of substitution, in its name or
 otherwise, and on behalf of such Seller, or for its own use, to claim, demand, collect and receive
 at any time and from time to time any and all of the Purchased Assets, and to prosecute the same
 at law or in equity and, upon discharge thereof, to complete, execute and deliver any and all
 necessary instruments of satisfaction and release.

         Notwithstanding anything to the contrary herein, each Seller is executing and delivering
 this Bill of Sale in accordance with and subject to all of the terms and provisions of the Purchase
 Agreement, including, without limitation, the provisions of Section 3.23 thereof, and Buyer
 accepts this Bill of Sale on such basis. To the extent of any conflict between the terms and
 conditions of this Bill of Sale and the terms and conditions of the Purchase Agreement, the terms
 and conditions of the Purchase Agreement shall govern, supersede and prevail. This Bill of Sale
 shall not be amended, modified or supplemented except by a written instrument signed by an
 authorized representative of each of the Parties. This Bill of Sale shall be governed by, and
 construed in accordance with, the laws of the State of New York applicable to contracts executed
 in and to be performed in that State. This Bill of Sale is for the sole benefit of Buyer and nothing
 herein, express or implied, is intended to or shall confer upon any other person any legal or
 equitable benefit, claim, cause of action, remedy or right of any kind.

                                [SIGNATURE PAGE FOLLOWS]
Case 19-13448-VFP      Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01          Desc Main
                             Document    Page 124 of 125


         IN WITNESS WHEREOF, Sellers have caused this Bill of Sale to be executed as of the
 date first above written.

                                   SELLERS:


                                   ACETO CORPORATION


                                   By:
                                         Name:
                                         Title:


                                   ACETO REALTY, LLC


                                   By:
                                         Name:
                                         Title:



                                   ACETO AGRICULTURAL CHEMICALS
                                   CORPORATION


                                   By:
                                         Name:
                                         Title:




                                 [Signature Page to Bill of Sale]
Case 19-13448-VFP     Doc 429 Filed 04/16/19 Entered 04/16/19 16:01:01   Desc Main
                            Document    Page 125 of 125


                                     Exhibit 2

                                  Cure Objections

  Docket No.   Objecting Party            Undisputed Cure    Disputed Cure Costs
                                          Costs
               None
